 

Exhibit 10.1

 

 

ASSET PURCHASE AGREEMENT

by and among

SCOUT INVESTMENT ADVISORS, INC.

as “Purchaser”

and

REAMS ASSET MANAGEMENT COMPANY, LLC

as “Seller”

and

MME INVESTMENTS, LLC, MARK M. EGAN, DAVID B. MCKINNEY,

HILLTOP CAPITAL, LLC, THOMAS M. FINK, STEPHEN T. VINCENT,

TODD C. THOMPSON, DEANNE B. OLSON, AND

DANIEL P. SPURGEON,

as the “Members”

and, solely with respect to Section 9.3,

UMB FINANCIAL CORPORATION

as “Parent”

September     , 2010

 

 



--------------------------------------------------------------------------------

 

SCHEDULES

Schedule 1.1(c)

   Assigned Contracts

Schedule 1.l(d)

   Assignable Permits

Schedule 1.l(f)

   Proprietary Rights

Schedule 2.2

   Foreign Qualifications

Schedule 2.3

   Subsidiaries

Schedule 2.5

   Consents; Approvals

Schedule 2.6(a)(1)-(2)

   Real Property

Schedule 2.6(b)(1)-(2)

   Personal Property

Schedule 2.8

   Financial Statements

Schedule 2.9

   Taxes

Schedule 2.12

   Absence of Certain Changes

Schedule 2.14

   Contracts

Schedule 2.17(a)

   Insurance

Schedule 2.20

   Permits

Schedule 2.21

   Transactions with Interested Persons

Schedule 2.22

   Employee Benefit Programs

Schedule 2.25(a)

   Employees; Labor Matters

Schedule 2.26(b)-(d),(g)

   Proprietary Rights

Schedule 2.27

   Indebtedness; Guarantees

Schedule 2.28

   Non-Competition Restrictions

Schedule 5.3

   Incentive Bonus Pool

Schedule 5.4

   Post-Closing Operational Matters

Schedule 6.1(g)

   Consents

Schedule 6.1(p)

   Confidentiality Agreements EXHIBITS

Exhibit 1.9

   Subsequent Payments

Exhibit 6.1(j)

   Form of Bill of Sale and Assignment and Assumption Agreement

Exhibit 6.1(k)

   Form of Employment Agreement

Exhibit 6.1(l)

   Form of Intellectual Property Assignment

Exhibit 6.1(p)

   Form of Confidentiality and Non-Solicitation Agreement

 

i



--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of September
    , 2010, by and among SCOUT INVESTMENT ADVISORS, INC., a Missouri corporation
(“Purchaser”), REAMS ASSET MANAGEMENT COMPANY, LLC, an Indiana limited liability
company (“Seller”), MME INVESTMENTS, LLC, a Delaware limited liability company
(“MME”), MARK M. EGAN (“Egan”), DAVID B. MCKINNEY (“McKinney”), HILLTOP CAPITAL,
LLC, a Wisconsin limited liability company (“Hilltop”), THOMAS M. FINK (“Fink”
and, collectively with MME, Egan, McKinney and Hilltop, the “Principal
Members”), STEPHEN T. VINCENT (“Vincent”), TODD C. THOMPSON (“Thompson”), DEANNE
B. OLSON (“Olson”), DANIEL P. SPURGEON (“Spurgeon” and, collectively with MME,
Egan, McKinney, Hilltop, Fink, Vincent, Thompson and Olson, the “Members”), and
solely with respect to Section 9.3 of this Agreement, UMB FINANCIAL CORPORATION,
a Missouri corporation (“Parent”).

WITNESSETH

WHEREAS, Seller is in the business of providing investment management services
to the institutional marketplace (the “Institutional Services”); and

WHEREAS, Seller is also in the business of providing sub-advisory services to
the Frontegra Columbus Core Fund (“Frontegra Core Fund”) and the Frontegra
Columbus Core Plus Fund (“Frontegra Core Plus Fund”) (each, a “Frontegra Fund”
and together, the “Frontegra Funds”), each of which is a series of Frontegra
Funds, Inc., a multi-series open-end management investment company registered
under the Investment Company Act (as defined below) (the “Sub-Advisory Services”
and, together with the Institutional Services, the “Business”); and

WHEREAS, MME, McKinney, Hilltop, Vincent, Thompson, Olson and Spurgeon
collectively own of record and beneficially one hundred percent of the issued
and outstanding membership interests of Seller; and

WHEREAS, Egan and Fink hold financial interests in MME and Hilltop,
respectively, and will benefit from the transactions contemplated by this
Agreement; and

WHEREAS, subject to the terms and conditions hereof, Seller desires to sell to
Purchaser substantially all of Seller’s properties and assets used in the
Business; and

WHEREAS, subject to the terms and conditions hereof, Purchaser desires to
purchase substantially all of the assets and properties of Seller used in the
Business for the consideration specified herein and the assumption by Purchaser
of certain liabilities and obligations of Seller as set forth herein.

NOW, THEREFORE, in order to consummate said purchase and sale and in
consideration of the mutual agreements and covenants set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

1



--------------------------------------------------------------------------------

 

SECTION 1. PURCHASE AND SALE OF ASSETS.

1.1 Sale of Assets. Subject to the provisions of this Agreement, Purchaser
agrees to purchase from Seller, and Seller agrees to sell, convey, transfer,
assign, and deliver to Purchaser, on the Closing Date (as defined in
Section 1.10 hereof), all of the properties, rights and assets of Seller (except
for the Excluded Assets (as defined in Section 1.2 hereof)), of every kind and
description, wherever located, used or useable in the Business, whether or not
carried and reflected on the books of Seller (collectively, the “Purchased
Assets”), free and clear of all Liens (as defined below), other than Liens
imposed by Law for Taxes not yet due and payable or which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP (as defined below)
(“Permitted Liens”). The term “Purchased Assets” shall include, without
limitation, the following assets of Seller:

(a) all automobiles, supplies, materials, office furniture and office equipment,
computing and telecommunications equipment and other items of tangible personal
property (collectively, “Personal Property”) that are owned by Seller and are
used in connection with the Business, wherever located, and any leasehold
interests held by Seller with respect to any Personal Property;

(b) the leasehold interests of Seller with respect to its office leases for
space located at 227/231/235 Washington Street, Columbus, Indiana 47201, at
18500 W. Corporate Drive, Suite 200, Brookfield, Wisconsin 53045 and at 4507
Pine Ridge Drive, Columbus, Indiana 47201 (collectively, the “Leases”), together
with all deposits with respect thereto, and all facilities, fixtures, and other
improvements thereon owned by Seller and any transferable licenses and permits
and other appurtenances thereto;

(c) the investment management agreements, contracts, commitments, licensing
agreements, leases (including, without limitation, the Leases and any capital or
operating leases related to office equipment), subleases, contracts for services
and supplies, contracts to sell services set forth on Schedule 1.1(c) attached
hereto, and all other agreements (whether written or oral) to which Seller is a
party or under which Seller receives benefits arising out of or related to the
Business set forth on Schedule 1.1(c) attached hereto, and all rights thereunder
(collectively, the “Assigned Contracts”);

(d) all federal, state, local, foreign or other governmental permits (including,
without limitation, occupancy permits), certificates, licenses, consents, and
authorizations (collectively, the “Permits”) used or useable by Seller in
connection with the conduct of the Business listed on Schedule 1.1(d) attached
hereto;

(e) all logs, business and financial records (other than original Corporate
Records (as defined in Section 1.2(a) hereof) and copies of Seller’s Tax Returns
(as defined in Section 2.9(b) hereof) and related work papers as described in
Section 1.2(g) hereof), employee files, data, and books of account (or true
copies thereof), whether printed or computerized;

 

2



--------------------------------------------------------------------------------

 

(f) all copyrightable works (whether or not published), all registered and
unregistered copyrights and applications therefor (including renewals),
registered and unregistered trademarks and applications therefor (including
renewals), registered and unregistered service marks and applications therefor
(including renewals), trade secrets and trade secret rights, patents, patent
applications (including renewals, reexaminations, divisionals, and
continuations), patent disclosures (together with all re-issuances,
continuations, continuations-in-part, revisions and extensions), patent rights,
inventions and discoveries (whether or not patentable and whether or not reduced
to practice), trade names and trade name rights, trade dress and corporate names
(including, without limitation, the trade name Reams Asset Management Company
and the corporate name Reams Asset Management Company, LLC, together, in each
instance, with all translations, adaptations, derivations and combinations
thereof), websites including website code, content and graphics, domain names
and URLs, e-mail addresses, computer software and all related source code and
object code, and other similar rights used or useable in the Business,
including, but not limited to, those listed on Schedule 1.l(f) attached hereto,
as well as all goodwill of the Business as a going concern, including without
limitation lists of customers and suppliers, correspondence, purchase orders,
market surveys, and marketing know-how; general intangibles of the Business,
including without limitation techniques, processes, inventions, designs, logos,
data bases, formulae and know-how that pertain to the Business; and, to the
extent assignable, all licenses, sublicenses, agreements and permissions to or
from third parties with respect to the foregoing or rights related thereto
(collectively, the “Proprietary Rights”);

(g) to the extent assignable, all memberships in trade associations;

(h) all mailing lists, subscriber and advertiser lists, subscriptions or
processes of Seller used in or relating to the Business;

(i) all advertising, editorial, marketing, promotional and ancillary materials
and sources, client information pertaining to persons and planned services (if
any) and supplier information used in or related to the Business;

(j) all Accrued Revenues and all Pre-Paid Expenses (each as defined below);

(k) all other assets (including without limitation all causes of action, rights
of action, contract rights and warranty (whether express or implied) and product
liability claims against third parties, all telephone numbers and telecopier
numbers) relating to the Purchased Assets or the Business, regardless of whether
any value is ascribed thereto in the Seller’s financial statements; and

(l) all other assets of Seller used or useable in the Business.

Notwithstanding the foregoing provisions of this Section 1.1, the transfer of
the Purchased Assets pursuant to this Agreement shall not include the assumption
of any liability or obligation related to the Purchased Assets or the Business,
unless such liability or obligation is expressly included in the Assumed
Liabilities (as defined below). To the extent that any contract, lease or other
agreement that would otherwise be an Assigned Contract is not capable of being
transferred by Seller hereunder without the consent of another Person which has
not

 

3



--------------------------------------------------------------------------------

been obtained as of the Closing (which contracts, leases or other agreements are
listed on Schedule 1.1(c) attached hereto (the “Subject Contracts”)), neither
this Agreement nor the Bill of Sale (as defined below) shall constitute an
agreement to assign the same if an attempted assignment would constitute a
breach thereof or be unlawful. To the extent not already obtained by Seller
prior to the Closing, on and after the Closing, Seller shall, at its expense,
use commercially reasonable efforts to obtain each such required consent as
promptly as possible, and Purchaser shall cooperate in such efforts. If any such
consent is not obtained, Purchaser shall nevertheless pay and perform Seller’s
going-forward obligations under each such Subject Contract subject to Seller
providing to or otherwise obtaining for Purchaser the corresponding benefits
thereunder, and the parties shall cooperate with one another in any reasonable
arrangement proposed by either party to result in such effect, in each case to
the extent permitted under applicable Law and the terms of any such Subject
Contract. If and when the consent of the third party to a Subject Contract is
obtained upon terms reasonably acceptable to Purchaser, such Subject Contract
shall become an Assigned Contract hereunder.

1.2 Excluded Assets. Notwithstanding the foregoing, the Purchased Assets shall
not include the following items (the “Excluded Assets”):

(a) Seller’s record books and limited liability company record books containing
minutes of meetings of managers and members, and any other records that relate
exclusively to Seller’s organization or capitalization (collectively, the
“Corporate Records”), provided, however, that Seller shall provide Purchaser
prior to the Closing with copies of each of the foregoing;

(b) subject to the last paragraph of Section 1.1 hereof, all contracts,
commitments, licensing agreements, leases, subleases, contracts for services and
supplies, contracts to sell services and all other agreements to which Seller is
a party or under which Seller receives benefits other than the Assigned
Contracts, and all rights thereunder;

(c) Seller’s rights under this Agreement and the agreements and instruments
delivered to Purchaser pursuant hereto, and all monies to be received by Seller
from Purchaser under this Agreement (without prejudice to Purchaser’s right to
recoupment thereof as set forth elsewhere herein or as otherwise permitted by
Law);

(d) Seller’s rights to any insurance refunds relating to portions of any
premiums paid by Seller on or prior to the Closing that cover periods following
the Closing Date;

(e) Seller’s rights to any refunds in respect of Taxes (as defined in
Section 2.9 hereof) for periods or portions of periods ending on or prior to the
Closing Date;

(f) all accounts receivable held by Seller as of the Closing Date;

(g) all cash and cash equivalents of Seller, marketable securities or
certificates of deposit, or any collected funds or items in the process of
collection through and including the Closing Date;

(h) all pre-paid expenses other than the Pre-Paid Expenses (as defined below);

 

4



--------------------------------------------------------------------------------

 

(i) any claims, refunds, causes of action, choses in action, rights against any
third party (including, without limitation, insurance carriers), rights of
set-off and all other rights and assets of every kind and nature to the extent
they relate to the Excluded Assets set forth above or otherwise relate to the
Excluded Liabilities (except to the extent Purchaser shall have incurred costs
and expenses with respect thereto); and

(j) Seller’s Tax Returns and all work papers related thereto; provided, however,
that Seller shall provide Purchaser with copies of the foregoing as otherwise
contemplated by this Agreement.

1.3 Assumption of Liabilities. Upon the sale and purchase of the Purchased
Assets, Purchaser agrees to assume, pay, and perform in accordance with their
respective terms only the following obligations and liabilities of Seller
relating to the Business and only to the extent such obligations and liabilities
are not overdue or delinquent on the Closing Date (the “Assumed Liabilities”):

(a) the contractual obligations of Seller under all Assigned Contracts assigned
to and assumed by Purchaser and, subject to the last paragraph of Section 1.1
hereof, the contractual obligations of Seller under any Subject Contract, in
each case to the extent such obligations pertain to periods after the Closing
Date; and

(b) the Accrued Expenses.

The assumption of the Assumed Liabilities by Purchaser shall not enlarge any
rights of third parties under contracts or arrangements with Purchaser or Seller
and nothing herein shall prevent any party from contesting in good faith with
any third party any of said liabilities.

1.4 Excluded Liabilities. Except for the Assumed Liabilities, Purchaser shall
not assume or be bound by any obligations or liabilities of Seller of any kind
or nature, known, unknown, accrued, absolute, fixed, contingent, or otherwise,
whether or not existing or hereafter arising whatsoever (the “Excluded
Liabilities”), including, without limitation, the following:

(a) all Taxes imposed on, collected by or withheld with respect to, or in any
way related to the Business or the Purchased Assets for any periods prior to and
including the Closing Date;

(b) all Taxes imposed on, collected by or withheld with respect to, or in any
way related to Seller or the Members;

(c) liabilities or obligations of Seller in respect of indebtedness for borrowed
money or any other notes payable;

(d) liabilities and obligations of Seller in connection with or relating to any
of Seller’s existing or former employees, employee benefit plans or programs,
including, without limitation, any “stay bonus,” severance or other termination
obligations of Seller owed to any other existing or former employee;

 

5



--------------------------------------------------------------------------------

 

(e) liabilities and obligations of Seller to third parties arising out of any
breach by Seller on or prior to the Closing Date of any representation,
warranty, or covenant of Seller under any Assigned Contract, Subject Contract or
other agreement;

(f) liabilities in respect of amounts due to clients in connection with
overpayments made by clients of the Business on or prior to the Closing Date;

(g) liabilities and obligations of Seller in respect of the redemption of
membership interests from current or former members of Seller;

(h) any liens and encumbrances on the Purchased Assets, other than Permitted
Liens;

(i) except as provided in Section 7.4(b), any liabilities and obligations of
Seller arising from the transactions contemplated by this Agreement;

(j) all liabilities and obligations arising in respect of the Excluded Assets;

(k) all accounts payable of Seller and any accrued expenses other than the
Accrued Expenses (as defined below);

(l) any success fees payable to Frontier Partners pursuant to Seller’s
consulting agreement with such party; and

(m) any other liability, obligation, claim, action, complaint, debt, suit, cause
of action, investigation, or proceeding of any kind whatsoever, against or
relating to Seller, the Business, or the Purchased Assets, whether asserted,
instituted, or commenced prior to or after the Closing Date, by any third party
for damages suffered by such third party resulting from the use, ownership or
lease of the Purchased Assets, the Owned Real Property or the Leased Real
Property (as defined below) or operation of the Business on or prior to the
Closing Date, or any actions taken or omitted to be taken by Seller on or prior
to the Closing Date, or with respect to any continuing business activities of
Seller after the Closing Date.

1.5 Purchase Price Calculation. Subject to the other terms and conditions of
this Agreement, the consideration to be paid to Seller for the Purchased Assets
and the Restrictive Covenants (as defined in Section 4.12) hereunder shall
consist of the following (collectively, the “Purchase Price”):

(a) The Initial Cash Consideration (as defined below); plus

(b) The amount, if any, by which the Closing Date Accrual Amount, as finally
determined in accordance with the provisions of Section 1.7, is greater than
Zero Dollars ($0) (the “Target Amount”); or minus the amount, if any, by which
such Closing Date Accrual Amount is less than the Target Amount (such adjustment
is referred to herein as the “Accruals Adjustment”); plus

(c) The Retention Shares (as defined below), if applicable; plus

 

6



--------------------------------------------------------------------------------

 

(d) The Subsequent Payments (as defined below).

1.6 Closing Date Purchase Price Payment. On the Closing Date:

(a) Purchaser shall deliver to Seller by wire transfer of immediately available
funds an amount equal to:

(i) Forty-Two Million Dollars ($42,000,000) (the “Initial Cash Consideration”),
plus or minus, as determined pursuant to Section 1.7,

(ii) the Estimated Accruals Surplus or the Estimated Accruals Deficiency, minus

(iii) the Pay-off Amounts (to the extent applicable).

(b) Purchaser shall pay, on behalf of Seller at its request hereby, the amounts
necessary to satisfy any indebtedness of Seller disclosed on Schedule 2.27
directly to the related indebted parties (the “Pay-off Amounts”).

1.7 Post-Closing Adjustment to Purchase Price.

(a) Payment of the Amount of the Accruals Adjustment.

(i) Not later than three (3) business days prior to the anticipated Closing
Date, Seller shall prepare in good faith a written estimate of the Closing Date
Accrual Amount (the “Estimated Closing Date Accrual Amount”). If the Estimated
Closing Date Accrual Amount is less than the Target Amount, the Initial Cash
Consideration shall be decreased by the amount of any such difference (the
“Estimated Accruals Deficiency”), as set forth in Section 1.6(a). If the
Estimated Closing Date Accrual Amount is greater than the Target Amount, the
Initial Cash Consideration shall be increased by the amount of any such
difference (the “Estimated Accruals Surplus”), as set forth in Section 1.6(a).

(ii) Not later than ten (10) business days after the Closing Date Accrual Amount
is finally determined pursuant to Section 1.7(b), (A) Seller shall pay to
Purchaser the amount, if any, by which the Closing Date Accrual Amount, as
finally determined in accordance with Section 1.7(b), is less than the Estimated
Closing Date Accrual Amount, or (B) Purchaser shall pay to Seller the amount, if
any, by which such Closing Date Accrual Amount is greater than the Estimated
Closing Date Accrual Amount.

(b) Preparation of the Closing Date Balance Sheet.

(i) Not later than one hundred twenty (120) days after the Closing Date,
Purchaser shall, at its sole cost, prepare and deliver to Seller (A) an
unaudited balance sheet of Seller as of the close of business on the Closing
Date (the “Closing Date Balance Sheet”) which shall be prepared in accordance
with generally accepted accounting principles, consistently applied (“GAAP”);
and (B) a schedule (the “Schedule of Adjustments”) setting forth in reasonable
detail Purchaser’s good faith computation of the Accruals Adjustment based upon
the Closing Date Balance Sheet and Closing Date Accrual Amount and reflecting
any change from the Estimated Closing Date Accrual Amount.

 

7



--------------------------------------------------------------------------------

 

(ii) Not later than thirty (30) days after the delivery of the Closing Date
Balance Sheet and Schedule of Adjustments to Seller, Seller shall present any
objections that Seller may have to any of the matters set forth therein, which
objections shall be set forth in writing and in reasonable detail, and Seller
shall present its own calculation of the Closing Date Accrual Amount. During
such thirty (30) day review period, Purchaser agrees to provide, or cause to be
provided, to Seller and the Members and their respective representatives
reasonable access during normal business hours to the relevant records and
working papers of Seller, and copies of such records and working papers, to aid
in Seller’s review of the Closing Date Balance Sheet, Schedule of Adjustments
and Accruals Adjustment. If Seller does not deliver any written objections to
Purchaser within such 30-day period, Seller shall be deemed to have accepted the
Closing Date Balance Sheet, Schedule of Adjustments and Accruals Adjustment and
irrevocably waived any right to object thereto. Following the delivery to
Purchaser of any objections to the Closing Date Balance Sheet, Schedule of
Adjustments and/or Accruals Adjustment, Purchaser and Seller shall meet to
discuss the objections raised by Seller with a good faith view toward resolving
such objections. If Seller and Purchaser are able to resolve the objections
raised by Seller, then they shall reduce such resolution to writing and such
agreed upon Accruals Adjustment valuation shall be final and binding on
Purchaser and Seller.

(iii) If Seller delivers such written objections to the Closing Date Balance
Sheet, Schedule of Adjustments and/or Accruals Adjustment and all such
objections are not resolved by Purchaser and Seller within thirty (30) calendar
days after delivery to Purchaser of such objections, then such dispute shall be
submitted not later than seven (7) calendar days thereafter to a nationally or
regionally recognized firm of independent certified public accountants to be
mutually agreed upon by Purchaser and Seller other than any firm which performs,
or within the past three years has performed, audits or financial statement
reviews or financial statement compilations for Seller or Purchaser (the
“Independent Accountant”). The Independent Accountant shall be instructed to
deliver a decision solely with respect to the amount of the Accruals Adjustment
and the other matters referred to it for determination within thirty
(30) calendar days after the submission of such matters to the Independent
Accountant, and to only render a decision with respect to the matters submitted
for determination. The Independent Accountant shall be instructed that its
decision shall be in writing and shall include (A) a statement describing in
reasonable detail the decision of the Independent Accountant with respect to
each item in dispute submitted to the Independent Accountant; (B) a computation
of the Accruals Adjustment using the amounts determined by the Independent
Accountant and reflecting changes, if any, to the Schedule of Adjustments and
the Closing Date Balance Sheet, it being understood that the amount of the
Closing Date Accrual Amount shall not be (x) less than the amount shown in
Purchaser’s Accruals Adjustment and Schedule of Adjustments, nor (y) more than
the amount thereof set forth in Seller’s written objections delivered to
Purchaser pursuant to Section 1.7(b)(ii). The decision of the Independent
Accountant shall be final and binding and conclusive upon Purchaser and Seller
for all purposes under this Agreement, absent manifest error. The fees and
expenses of the Independent Accountant shall be shared equally by Purchaser on
the one hand, and Seller on the other hand.

 

8



--------------------------------------------------------------------------------

 

(c) For purposes of this Agreement, “Closing Date Accrual Amount” shall mean
(i) any fee income of the Business which has been accrued but has not yet been
invoiced (“Accrued Revenues”), plus (ii) any pre-paid expenses incurred in the
ordinary course of Business excluding any pre-paid expenses relating to
insurance or Marquis Jet or which otherwise relate to Excluded Assets or
Excluded Liabilities (“Pre-Paid Expenses”), less (iii) the expenses incurred in
the ordinary course of Business which have been accrued but not yet payable or
invoiced but excluding any employee compensation and benefit-related expenses of
the Business or which otherwise relate to Excluded Assets or Excluded
Liabilities (“Accrued Expenses”), in each case determined as of the close of
business on the Closing Date and in accordance with GAAP, less (iv) Four Hundred
Sixty-Nine Thousand Dollars ($469,000).

1.8 Retention Shares. In the event that the Retention Percentage (as defined
below) is at least ninety-five percent (95%), then within five (5) business days
after the Determination Date (as defined below), Purchaser shall cause Parent to
issue to Seller the Retention Shares (as defined below), which Seller agrees not
to sell, offer, transfer, agree to transfer, assign, pledge, hypothecate or
otherwise dispose of, directly or indirectly, for a period of one (1) year from
issuance to Seller. “Determination Date” shall mean the date on which it is
finally determined with respect to each Frontegra Fund: (i) that such Frontegra
Fund has been reorganized as a Scout Fund in a Frontegra Fund Acquisition (as
defined in Section 4.14); (ii) that a Frontegra Fund Sub-Advisory Arrangement
(as defined in Section 4.14) has been established under which Purchaser serves
as sub-adviser to such Frontegra Fund; or (iii) that no Frontegra Fund
Acquisition or Frontegra Fund Sub-Advisory Arrangement (each as defined in
Section 4.14) will occur with respect to that Frontegra Fund; provided, however,
that in the event that as of the SMA Consent Date (as defined below), the
Retention Percentage is at least ninety-five percent (95%), then the
Determination Date shall be the same as the SMA Consent Due Date. “Retention
Percentage” shall mean a fraction, expressed as a percentage, the numerator of
which is the sum of: (i) the projected 12-month client revenue of the Business
(with such projected 12-month revenue based on August 31, 2010 assets under
management and fee rates) represented by clients consenting to the assignment of
their respective investment management agreements (or similar client agreements)
with Seller to Purchaser, as evidenced by the execution and delivery of Client
Consents (as defined below) on or before the date which is thirty (30) days
following the Closing Date (the “SMA Consent Due Date”), and provided that such
clients do not terminate their respective investment management agreements (or
similar client agreements) with Seller or Purchaser on or before the SMA Consent
Due Date; and (ii) the projected 12-month revenue of the Business (with such
projected 12-month revenue based on August 31, 2010 assets under management and
fee rates) represented by the Frontegra Core Fund and the Frontegra Core Plus
Fund, to the extent either such Frontegra Fund has been the subject of a
Frontegra Fund Acquisition or Frontegra Fund Sub-Advisory Arrangement (each as
defined in Section 4.14); and the denominator of which is the total projected
12-month revenue of the Business (with such projected 12-month revenue based on
August 31, 2010 assets under management and fee rates). “Retention Shares” shall
mean such number of shares of Parent unregistered common stock (rounded to the
next whole share) as may be determined by dividing One Million Dollars
($1,000,000) by the UMBFC Market Price. “UMBFC Market Price” means the market
price of common stock of Parent determined based upon the closing price of the
common stock of Parent on the Determination Date. For the avoidance of doubt,
the parties acknowledge and agree that Purchaser has no rights in the Retention
Shares.

 

9



--------------------------------------------------------------------------------

 

1.9 Subsequent Payments. Subject to the other provisions of this Agreement,
following the end of each of the first five successive twelve month periods
following the Closing Date (each such twelve month period, a “Subsequent Payment
Period”), Seller may be entitled to a payment (each, a “Subsequent Payment”)
based upon the Adjusted Pre-Tax Income for such Subsequent Payment Period, as
detailed on Exhibit 1.9 attached hereto.

1.10 Time and Place of Closing. The closing of the purchase and sale of the
Purchased Assets provided for in this Agreement (the “Closing”) shall be held at
such location as may be mutually agreed to by the parties, on November 30, 2010
or such earlier date as Purchaser and Seller may otherwise mutually agree (the
“Closing Date”); provided, however, that if any of the conditions set forth in
Section 6 have not been satisfied or waived by or as of the Closing Date, then
the party hereto for whose benefit such conditions have been imposed may
postpone such Closing Date, by notice to the other parties hereto specifying the
conditions(s) not so satisfied; provided, further, that in no event shall such
Closing Date be later than the Termination Date (as defined in Section 10.1(b))
hereof. Notwithstanding any earlier time of the Closing, the Closing shall be
deemed to have occurred for all purposes as of 11:59 P.M., Central time, on the
Closing Date.

1.11 Delivery of Records and Contracts. Seller shall deliver to Purchaser at the
premises of the Business on the Closing Date all business records, copies of Tax
Returns, books, and other data relating to the Purchased Assets and the Business
(other than the original Corporate Records as to which only copies need be
delivered), and Seller shall take all reasonably requisite steps to put
Purchaser in actual possession and operating control of the Purchased Assets and
the Business.

1.12 Allocation of Purchase Price.

(a) The allocation of the Purchase Price and Assumed Liabilities shall be in
accordance with Section 1060 of the Internal Revenue Code of 1986, as amended
(the “Code”). Purchaser’s third-party accountants shall calculate the allocation
of the Purchase Price and Assumed Liabilities after the Closing. Seller and
Purchaser shall use such allocation in satisfying any and all reporting
requirements of the Internal Revenue Service (“IRS”) and any other Taxing
Authority (as defined in Section 2.9); provided, however, in the event of a
manifest error with respect to such allocation, or if Purchaser and Seller
mutually disagree with such allocation, then the parties will work in good faith
to resolve any differences with respect to such allocation. Purchaser and Seller
also each agree to file IRS Form 8594 consistently with the foregoing.

(b) Purchaser and Seller agree that the Initial Cash Consideration and the
Assumed Liabilities, to the extent thereof, shall be paid or assumed, as the
case may be, as consideration for each of the following Purchased Assets in the
following order, in each case only to the extent of the amount of the Purchase
Price and Assumed Liabilities allocated to such asset pursuant to
Section 1.12(a), prior to any other amounts of the Purchase Price or Assumed
Liabilities being treated as consideration for such asset: Accrued Revenues,
trademarks, or trade names, property and equipment, Restrictive Covenants, and
any other Purchased Assets that Seller determines are not eligible to be
reported under the installment method pursuant to Section 453 of the Code.

 

10



--------------------------------------------------------------------------------

 

1.13 Further Assurances. The parties hereto shall, with reasonable diligence, do
all such things and provide all such reasonable assurances as may be required to
consummate the transactions contemplated hereby and each party shall provide (at
the requesting party’s cost and expense, except as provided in the next
sentence) such further documents or instruments required by the requesting party
as may be reasonably necessary or desirable to effect the purposes of this
Agreement and carry out its provisions, both before and after Closing. Without
limiting the generality of the foregoing, Seller from time to time after the
Closing at the reasonable request of Purchaser and without further consideration
shall execute and deliver further instruments of transfer and assignment and
take such other action as Purchaser may reasonably require to more effectively
transfer and assign to, and vest in, Purchaser each of the Purchased Assets.
Nothing herein shall be deemed a waiver by Purchaser of its right to receive at
the Closing an effective assignment of each of the leases, contracts,
commitments, or rights of Seller as otherwise set forth in this Agreement,
subject, however, to the consent of any third party whose consent is required.

SECTION 2. REPRESENTATIONS AND WARRANTIES OF SELLER AND THE MEMBERS.

2.1 Making of Representations and Warranties. As a material inducement to
Purchaser to enter into this Agreement and consummate the transactions
contemplated hereby, Seller and the Members hereby make to Purchaser the
representations and warranties contained in this Section 2 as of the date hereof
and as of Closing (which representations and warranties shall survive the
Closing (subject to Section 9 below) regardless of any examinations,
inspections, audits and other investigations Purchaser has heretofore made, or
may hereafter make, with respect to such representations and warranties).

For purposes of this Agreement, a “Material Adverse Effect” means any fact,
circumstance, change or effect that has, or could reasonably be expected to
have, a material adverse effect on (i) the business, assets, liabilities,
capitalization, results of operation or condition (financial or otherwise) of
the Business, taken as a whole, (ii) Seller’s or the Members’ ability to
consummate the transactions contemplated hereby, or (iii) Purchaser’s ability to
operate the Business immediately after Closing in the manner operated by Seller
before Closing, except, in each instance, to the extent resulting from any of
the following: (a) the announcement of the transactions contemplated by this
Agreement or any Ancillary Document; (b) any changes generally affecting the
industries in which the Business operates (including, without limitation,
changes resulting from fluctuations in the capital markets); (c) acts of war,
armed hostilities or acts of terrorism; (d) any changes in GAAP or any changes
in applicable Law or the interpretation thereof, after the date hereof; (e) any
other action required by the terms of this Agreement; (f) any failure of Seller
to obtain any Client Consent (unless resulting from any fact, circumstance,
change or effect otherwise constituting a Material Adverse Effect hereunder);
(g) actions taken by Purchaser or any of its Affiliates, or facts,
circumstances, changes or effects relating to Purchaser or any of its
Affiliates, that caused, or are reasonably likely to cause, a

 

11



--------------------------------------------------------------------------------

Material Adverse Effect on the Purchased Assets or financial condition of the
Business, or the ability of Seller or any Member to consummate the transactions
contemplated hereby; or (h) any diminution in assets under management by the
Business for any client to the extent attributable to changes in asset
valuation, market price fluctuations or client withdrawals (unless resulting
from any fact, circumstance, change or effect otherwise constituting a Material
Adverse Effect hereunder).

Any list or other financial information provided by Seller to Purchaser pursuant
to this Section 2 shall be certified as true, accurate and complete by an
officer of Seller.

2.2 Organization and Qualifications of Seller, MME and Hilltop.

(a) Seller is a limited liability company duly organized, validly existing and
in good standing under the Laws (as defined in Section 2.5) of the State of
Indiana with full limited liability company power and authority to own or lease
its properties and to conduct its business in the manner and in the places where
such properties are owned or leased or such business is currently conducted by
Seller. Seller is duly licensed or qualified to conduct business or own property
as a foreign limited liability company and is in good standing in each
jurisdiction wherein the nature of its business makes such licensing or
qualification necessary, except where the failure to be so qualified would not
individually or in the aggregate be material to Seller. The states in which
Seller is licensed or qualified to do business are listed on Schedule 2.2
attached hereto. Seller has not conducted business under or used any name
(whether corporate or assumed) other than “Reams Asset Management Company”.

(b) MME is a limited liability company duly organized, validly existing and in
good standing under the Laws of the State of Delaware with full limited
liability company power and authority to own or lease its properties and to
conduct its business in the manner and in the places where such properties are
owned or leased or such business is currently conducted by MME.

(c) Hilltop is a limited liability company duly organized, validly existing and
in good standing under the Laws of the State of Wisconsin with full limited
liability company power and authority to own or lease its properties and to
conduct its business in the manner and in the places where such properties are
owned or leased or such business is currently conducted by Hilltop.

2.3 Subsidiaries. Seller does not have any subsidiaries. Seller does not own or
have the right, directly or indirectly, to acquire any securities issued by any
other business organization or Governmental Authority (as defined in
Section 2.9), except United States, state, and municipal government securities,
bank certificates of deposit, or money market accounts acquired as investments
in the ordinary course of its business. Seller does not own or have any direct
or indirect ownership interest in (nor has otherwise contributed to the capital
of nor has the right to receive the profits or the assets in dissolution of) any
corporation, partnership, limited liability company, joint venture, or entity of
any kind, including, without limitation, the Columbus Extended Market Fund, LLC,
a Delaware limited liability company. Except as set forth on Schedule 2.3,
Seller does not act as a manager or otherwise have any non-equity control of any
corporation, partnership, limited liability company, joint venture, or entity of
any kind.

 

12



--------------------------------------------------------------------------------

 

2.4 Ownership of Seller.

(a) The sole members of Seller are the Persons (as defined in Section 11.19) set
forth on Schedule 2.4 attached hereto and each such Person is the registered and
beneficial owner of the number and class of membership interests set forth
opposite such person’s name on the list provided by Seller to Purchaser on the
date hereof, free and clear all liens, mortgages, claims, encumbrances, voting
agreements, voting trusts, proxies, puts, calls, security interests,
restrictions, prior assignments, easements, covenants, conditions or claims of
any kind or nature whatsoever (collectively, the “Liens”), other than transfer
restrictions under federal and state securities laws; and each such Person has
the sole right to vote the membership interests owned by such Person. There are
no outstanding equity interests in Seller except as set forth on the list
provided by Seller to Purchaser on the date hereof.

(b) Except as disclosed on Schedule 2.4, there are no outstanding warrants,
subscriptions, options, agreements, convertible or exchangeable securities,
phantom equity, or other commitments pursuant to which Seller is or may become
obligated to issue, sell, purchase, return or redeem any membership interests or
other securities of Seller and no equity securities of Seller are reserved for
issuance for such purposes.

2.5 Authority of Seller and the Members; Non-Contravention. Seller and each
Member has full right, authority, and power to enter into this Agreement and
each agreement, document, certificate and instrument to be executed and
delivered pursuant to this Agreement to which it or he is a party (collectively,
the “Ancillary Documents”), and to carry out the transactions contemplated
hereby and thereby. The execution, delivery and performance by Seller and each
Member of this Agreement and each such Ancillary Document to which it or he is a
party have been duly authorized by all necessary limited liability company or
other action of Seller and each Member and no other action on the part of Seller
or any Member is required in connection therewith. This Agreement and each
Ancillary Document executed and delivered by Seller and each Member pursuant to
this Agreement to which it or he is a party constitutes, or when executed and
delivered will constitute, valid and binding obligations of Seller or each
Member, as the case may be, enforceable against such party or parties in
accordance with their terms (assuming due authorization, execution and delivery
by the other parties to this Agreement and the Ancillary Documents, as the case
may be), except to the extent that their enforceability are subject to
applicable bankruptcy, insolvency, reorganization, moratorium, or similar Laws
affecting the enforcement of creditors’ rights generally and subject to general
equitable principles. Except as set forth on Schedule 2.5 hereto, the execution,
delivery, and performance by Seller and each Member of this Agreement and each
such other Ancillary Document to which it or he is a party:

(a) do not and will not violate any provision of the Articles of Organization or
Operating Agreement of Seller, nor the governing documents (including, without
limitation, operating agreement, trust agreement, articles of formation or
bylaws) of any Member which is not an individual;

 

13



--------------------------------------------------------------------------------

 

(b) do not and will not violate any (i) constitutions, treaties, statutes, laws
(including common law), codes, rules, regulations, ordinances, orders or other
requirements of any Governmental Authority, or (ii) orders, decisions,
injunctions, judgments, awards and decrees of or agreements with any
Governmental Authority (the foregoing subsections (i) and (ii), collectively,
“Laws”), or require Seller or any Member to obtain any approval, consent or
waiver of, or make any registration, declaration or filing with, any Person; and

(c) do not and will not result in a breach of, constitute a default under,
accelerate any obligation under, or give rise to a right of termination of any
indenture or loan or credit agreement or any other agreement, contract,
instrument, mortgage, lien, lease (including, without limitation, the Lease),
Permit, order, writ, judgment, injunction, decree, determination, or arbitration
award to which Seller or any Member is a party or by which the property of
Seller or any Member is bound or affected, or result in the creation or
imposition of any Liens on any of the Purchased Assets (other than Permitted
Liens).

2.6 Real Property and Personal Property.

(a) Real Property

(i) Seller currently owns no real property or real property interests. Schedule
2.6(a)(1) contains an accurate and complete list of all real property previously
owned in whole or in part by Seller (the “Owned Real Property”).

(ii) The Leases constitute the only leases of real property used in the
operation of the Business. The premises leased by Seller pursuant to the terms
of the Leases (the “Leased Premises”) are located on certain real property (the
“Leased Real Property”) on which the Business is presently conducted by Seller.
Seller does not sublease or license all or any portion of the Leased Premises to
any third party.

(iii) Schedule 2.6(a)(2) provides a brief description of each Lease, together
with any amendments, schedules, or exhibits thereto. Seller has provided a true,
correct, and complete copy of each Lease, together with any amendments,
schedules, or exhibits thereto. Except as otherwise set forth on Schedule
2.6(a)(2):

(A) each Lease is valid and binding upon Seller, and to Seller’s Knowledge, the
other parties thereto, and is in full force and effect, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, or similar Laws affecting
the enforcement of creditors’ rights generally and subject to general equitable
principles;

(B) no Lease has been or will be modified, amended, or altered, in writing or
otherwise;

 

14



--------------------------------------------------------------------------------

 

(C) to Seller’s Knowledge, all obligations of the landlord or lessor under each
Lease which have accrued have been performed and the landlord or lessor is not
in material default under such Lease; and

(D) all obligations of Seller, and to Seller’s Knowledge, any other tenant,
lessee or sublessee under each Lease which have accrued have been performed, and
neither Seller nor, to Seller’s Knowledge, any other tenant, lessee or sublessee
is in material default under any Lease, and to Seller’s Knowledge, no
circumstance presently exists which, with notice or the passage of time, or
both, would give rise to a material default by Seller or any other tenant,
lessee or sublessee.

(iv) Except as set forth on Schedule 2.6(a)(2), Seller holds a good and
marketable leasehold interest in the Leased Real Property pursuant to each
applicable Lease free and clear of all liens, judgments, easements, restrictions
and encumbrances of any kind or nature, other than Permitted Liens.

(v) Other than the Leases and the matters listed on Schedule 2.6(a)(2), there
are no leases, subleases, occupancy agreements, licenses or any other
agreements, whether written or verbal, relating to Seller’s use, occupancy or
operation of all or any portion of the Leased Premises.

(vi) To Seller’s Knowledge, there are no material defects in the physical
condition of any improvements constituting a part of the Leased Real Property,
including, without limitation, structural elements, mechanical systems, roofs,
or parking and loading areas, and to Seller’s Knowledge all of such improvements
are in good operating condition and repair, have been well maintained, and are
free from infestation by rodents or insects. To Seller’s Knowledge, all water,
sewer, gas, electric, telephone, drainage, and other utilities required by Law
or necessary for the current or planned operation of the Leased Real Property
have been installed and connected pursuant to valid Permits and such utilities
have been sufficient to service the Leased Real Property. Seller has not
experienced during the three (3) years preceding the date hereof any material
interruption in the delivery of utilities or other public services. The Leased
Real Property has direct access to a public street or road without, to Seller’s
Knowledge, the need for any easement or other private agreement for vehicular
and pedestrian ingress and egress.

(vii) Except as set forth on Schedule 2.6(a)(2), Seller and, to Seller’s
Knowledge (as defined in Section 11.18), the landlords (under the Leases) have
not received a written notice from any Governmental Authority of any violation
of any Law or Permit issued with respect to the Leased Real Property and/or the
Leased Premises that has not been corrected heretofore, and to Seller’s
Knowledge, no such violation now exists. To Seller’s Knowledge, all improvements
constituting a part of the Leased Premises are in compliance in all material
respects with all applicable Laws and Permits, and there are presently in effect
all material Permits required by Law to own and operate the Leased Premises.

(viii) There is no pending or, to Seller’s Knowledge, threatened condemnation,
eminent domain, taking or similar proceeding affecting all or any portion of the
Leased Premises and/or the Leased Real Property.

 

15



--------------------------------------------------------------------------------

 

(ix) All Taxes, charges, impositions, levies and assessments imposed or assessed
by any Governmental Authority on or with respect to each of the Leased Premises,
including without limitation all use and occupancy Tax, which are required to be
paid by Seller, have been or will be paid by Seller to the extent pertaining to
periods ending on or prior to the Closing Date.

(x) All construction, erection and installation of any improvements on the
Leased Real Property and/or in the Leased Premises as may be required under the
terms of the Leases have been completed and all payment obligations of the
landlords and/or the Seller with respect thereto have been fully satisfied.

(xi) There is no Proceeding (as defined in Section 2.15) pending, or to Seller’s
Knowledge, threatened against or affecting all or any portion of the Leased
Premises and/or the Leased Real Property, or relating to, or arising out of, the
ownership, occupancy, use or operation of all or any portion of the Leased
Premises and/or the Leased Real Property in any court or before any Governmental
Authority.

(b) Personal Property.

(i) Schedule 2.6(b)(1) is a true, accurate and complete list of tangible
personal property owned by Seller, except for certain assets with a value of
less than $500 each. Seller has good and marketable title to all of the tangible
personal property set forth on Schedule 2.6(b)(1), free and clear of all Liens,
other than Permitted Liens.

(ii) Schedule 2.6(b)(2) sets forth a true, complete and accurate list of all
tangible personal property that is leased by Seller, except for certain assets
with a value of less than $500 each, and the location of the same. All such
leased tangible personal property is leased pursuant to a valid lease agreement
disclosed on Schedule 2.14.

(iii) Each item of tangible personal property listed on Schedule 2.6(b)(1) and
Schedule 2.6(b)(2) is in good operating condition and repair (ordinary wear and
tear excepted).

2.7 Purchased Assets. The Purchased Assets constitute all of the assets of
Seller necessary to conduct the Business as currently conducted by Seller.

2.8 Financial Statements.

(a) On the date hereof, Seller has provided Purchaser with the (i) audited
balance sheets of Seller for the fiscal years ended December 31, 2007, 2008 and
2009 and the related audited income statements, statements of cash flows and
changes in Members’ equity for each of the fiscal years ended December 31, 2007,
2008 and 2009 and (ii) the unaudited balance sheet of Seller at July 31, 2010
and the related income statements, statements of cash flows and changes in
Members’ equity for the period then ended (collectively, the “Financial
Statements”). Except as explicitly identified on Schedule 2.8, the Financial
Statements have been prepared in accordance with GAAP, are complete and correct
in all material respects, and present fairly in all

 

16



--------------------------------------------------------------------------------

material respects the financial condition of Seller at the dates of said
statements and the results of Seller’s operations for the periods covered
thereby, subject, in the case of the financial statements of Seller at and for
the period ending July 31, 2010, to normal and recurring year-end adjustments
not material in nature, the need to combine any bifurcated income statements,
and the absence of footnotes thereto. References in this Agreement to the
“Balance Sheet” shall mean the balance sheet of the Business as of July 31, 2010
referred to above and reference in this Agreement to the “Balance Sheet Date”
shall be deemed to refer to July 31, 2010. Except as noted on Schedule 2.8
hereto, the Financial Statements have been prepared from books and records
maintained by Seller in accordance with GAAP.

(b) As of the respective dates of the Balance Sheet and the Closing Date, Seller
has not had and will not have any liabilities of any nature, whether accrued,
absolute, contingent or otherwise (including, without limitation, liabilities as
guarantor or otherwise with respect to obligations of others, liabilities for
Taxes due or then accrued or to become due, or contingent or potential
liabilities relating to activities of Seller or the conduct of the Business
prior to the Closing Date regardless of whether claims in respect thereof had
been asserted as of the Closing Date), except liabilities (i) stated or
adequately reserved against on the Balance Sheet, (ii) reflected in Schedules
furnished to Purchaser hereunder on the date hereof, or (iii) incurred after the
date of the Balance Sheet in the ordinary course of business of Seller
consistent with the terms of this Agreement and disclosed to Purchaser.

(c) Seller maintains internal accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain accountability for assets, (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization, (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences, and (v) related party transactions are fully
recorded and corresponding values are determined at fair values as if they were
“arms-length transactions.”

(d) The books and records of Seller are complete, accurate and correct in all
material respects and represent bona fide transactions.

2.9 Taxes.

(a) Seller has paid or caused to be paid all Taxes required to be paid by Seller
through the Closing Date, except for Taxes which are the subject of a good faith
dispute currently being pursued by Seller against the appropriate Taxing
Authority (as defined below), and the nature of such dispute is set forth on
Schedule 2.9. For purposes of this Agreement the term “Tax” or “Taxes” means any
(i) federal, foreign, state, county, local and other tax (including, without
limitation, net income, gross income, gross receipts, excise, property,
franchise, profits, license, lease, sales, transfer, excise, use, data
processing, ad valorem, premium, goods and/or services, value added, net worth,
capital stock, capital gains, documentary, filing, recapture, alternative or add
on minimum, disability, withholding, estimated, registration, unclaimed property
or escheat, recordation, occupancy, capital, employment, unemployment
compensation, insurance, payroll, social security, severance, stamp,

 

17



--------------------------------------------------------------------------------

customs, duties, and other taxes of any kind whatsoever imposed by the United
States of America or any state, local or foreign government, or any agency or
political subdivision thereof, and any interest, fines, penalties, assessments
or additions, whether or not measured in whole or in part by net income, and
including deficiencies, interest, additions to tax or interest, and penalties
with respect thereto, (ii) any joint and several liability in respect of any
such Tax as a result of being a member of any affiliated, consolidated, unitary
or similar group or as a result of transferor or successor liability, and
(iii) any liability for the payments of any amounts as a result of being a party
to any Tax sharing agreement or as a result of any express or implied obligation
to indemnify any other person with respect to the payment of any amounts of the
type described in clauses (i) or (ii), but excluding in all cases any Transfer
Taxes (as defined in Section 7.4).

(b) Seller has, in accordance with applicable Law, duly and timely filed all Tax
Returns required to be filed by Seller through the Closing Date taking into
account permissible extensions, and all such Tax Returns correctly and
accurately set forth the amount of any Taxes relating to the applicable period.
A list of all Tax Returns filed with respect to Seller for taxable periods ended
on or after December 31, 2007 is set forth in Schedule 2.9 attached hereto, and
said Schedule indicates those Tax Returns that have been audited or currently
are the subject of an audit. Except as set forth on Schedule 2.9, Seller is not
required to file a Tax Return in any jurisdiction outside the United States of
America, or to pay any Taxes to any Taxing Authority outside the United States
of America, in connection with the Business. For purposes of this Agreement the
term: (i) “Tax Returns” means any returns, reports, estimates, declarations,
information returns or other statements or documents (including any schedules or
attachments thereto or any amendments thereof) filed or required to be filed
with any federal, state, local, or foreign Taxing Authority in connection with
the determination, assessment, collection, administration or imposition of, or
otherwise relating to, any Taxes and (ii) “Taxing Authority” means, with respect
to any Taxes, any government, governmental, regulatory or administrative
authority, agency, commission or department or any court or judicial body,
whether federal, national, supranational, state, provincial, local or foreign.

(c) Seller has (i) withheld from all employees, clients, independent
contractors, creditors, members and any other applicable payees proper and
accurate amounts of Taxes for all taxable periods in compliance with all Tax
withholding provisions of applicable Law, (ii) remitted, or will remit on a
timely basis, such amounts to the appropriate Taxing Authority, and
(iii) furnished, or been furnished, properly completed exemption certificates
for all exempt transactions to the extent required by applicable Law.

(d) No Taxing Authority is now asserting or, to Seller’s Knowledge, threatening
to assert against Seller any deficiency or claim for additional Taxes. No claim
has ever been made by a Taxing Authority in a jurisdiction where Seller does not
file Tax Returns that Seller is, or may be subject to, Tax by that jurisdiction.
There are no security interests on any of the assets of Seller that arose in
connection with any failure (or alleged failure) to pay any Taxes. Seller has
never entered into a closing agreement pursuant to Section 7121 of the Code.

(e) No audit of any Tax Return of Seller is in progress, and Seller has not been
notified by any Taxing Authority that any such audit is contemplated or pending.
Except as set forth on Schedule 2.9: (i) no extension of time with respect to
any date on which a Tax Return was or is to be filed by Seller is in force;
(ii) no waiver or agreement by Seller is in force

 

18



--------------------------------------------------------------------------------

for the extension of time for the assessment or payment of any Taxes and
(iii) no power of attorney with respect to any Taxes of the Seller has been
filed with the IRS or any other Governmental Authority. For purposes of this
Agreement, “Governmental Authority” means the government of the United States,
any state or political subdivision thereof, any foreign country and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, and includes any Taxing Authority.

(f) There is no Proceeding pending or, to Seller’s Knowledge, threatened against
or relating to Seller in connection with Taxes. Schedule 2.9 identifies any
liens for Taxes (other than current Taxes not yet due and payable) which are
being contested in good faith and by appropriate proceedings, and the reserves
with respect thereto maintained on Seller’s books, which reserves are maintained
in accordance with GAAP.

(g) Except as set forth on Schedule 2.9, Seller (i) is not (nor does it have any
liability for unpaid Taxes because it once was) a member of an “affiliated
group” (as defined in Section 1504(a) of the Code), (ii) has not filed, nor is
it required to file, a consolidated, combined, or unitary Tax return with any
entity, (iii) does not own a direct or indirect interest in any trust,
partnership, corporation, or other entity whether or not such interest is
necessary to conduct the Business, and (iv) is not party to any Tax allocation
or sharing agreement.

(h) Neither Seller nor any Member nor any Person having an ownership interest in
a Member that is not a natural person, is a “foreign person” within the meaning
of Section 1445 of the Code and Treasury Regulations Section 1.1445-2.

(i) Except as set forth on Schedule 2.9, none of the Purchased Assets: (i) are
subject to any Lien arising in connection with any failure or alleged failure to
pay any Tax, other than Permitted Liens; (ii) are property that the Seller or
any Member is required to treat as being owned by any other Person pursuant to
the so-called “safe harbor lease” provisions of former Section 168(f)(8) of the
Code; (iii) secure any debt the interest on which is tax-exempt under
Section 103(a) of the Code; (iv) are “tax-exempt use property” within the
meaning of Section 168(h) of the Code; or (v) are “tax exempt bond financed
property” within the meaning of Section 168(g)(5) of the Code.

(j) To Seller’s Knowledge, neither Seller nor any Member (nor with respect to
any Member which is not a natural Person, any member of such Member) is subject
to backup withholding for federal income Tax purposes with respect to any
payments to be made by Purchaser hereunder.

2.10 Accrued Revenues.

(a) All Accrued Revenues arose from services provided in the ordinary course of
business and, to Seller’s Knowledge, are not subject to any set off or
counterclaim.

(b) All Accrued Revenues will be collectible in full within one hundred twenty
(120) days after invoice by Purchaser following the Closing.

 

19



--------------------------------------------------------------------------------

 

2.11 Accrued Revenues from Affiliates. Seller does not have any Accrued Revenues
or amounts otherwise due from any Person which is an Affiliate (as defined in
Section 11.19) of Seller.

2.12 Absence of Certain Changes. Except for (i) the execution and delivery of
this Agreement and the Ancillary Documents, as applicable, and the transactions
contemplated hereby and thereby, and (ii) as set forth on Schedule 2.12, since
the date of the Balance Sheet there has not been:

(a) any contingent liability in excess of $10,000 incurred by Seller as
guarantor or otherwise with respect to the obligations of others or any
cancellation of any debt or claim owing to, or waiver of any right of, Seller
with a value in excess of $10,000;

(b) any mortgage, encumbrance, or lien placed on any of properties of Seller,
other than Permitted Liens;

(c) any known obligation or liability in excess of $10,000 of any nature
incurred by Seller, other than obligations and liabilities incurred in the
ordinary course of business (it being understood that product or service
liability claims shall not be deemed to be incurred in the ordinary course of
business);

(d) any purchase, sale, or other disposition, or any agreement or other
arrangement for the purchase, sale, or other disposition, of any of the
properties or assets of Seller with a value in excess of $10,000 in the
aggregate, other than in the ordinary course of business;

(e) any damage, destruction, or loss, whether or not covered by insurance,
affecting the properties, assets, or business of Seller in excess of $10,000;

(f) any claim of unfair labor practices involving Seller;

(g) any declaration, setting aside, or payment of any dividend, or the making of
any other distribution in respect of the membership interests of Seller, or any
direct or indirect redemption, purchase, or other acquisition by Seller of its
own membership interests;

(h) any change in the compensation payable or to become payable by Seller to any
of its officers, employees, agents, or independent contractors, including any
payment or arrangement in the nature of a “stay bonus” made to or with any of
such officers, employees, agents, or independent contractors in connection with
this Agreement;

(i) any change in the employment status of the officers or management of Seller;

(j) any payment or discharge of a material lien or liability of Seller which was
not shown on the Balance Sheet or incurred in the ordinary course of business
thereafter;

(k) any obligation or liability incurred by Seller to any of its officers,
directors, Members, managers or employees, or any loans or advances made by
Seller to any of

 

20



--------------------------------------------------------------------------------

its officers, directors, Members, managers or employees, except normal expense
allowances payable to officers or employees and advances to employees which are
consistent with past practice;

(l) any change in accounting methods or practices (including, without
limitation, any change in depreciation or amortization policies or rates),
credit practices, or collection policies used by Seller;

(m) any entry into any supply, vendor or purchasing contracts creating an
obligation of Seller of $10,000 or more per year;

(n) any other transaction entered into by Seller other than transactions in the
ordinary course of business;

(o) any Material Adverse Effect; or

(p) any agreement or understanding, whether in writing or otherwise, for Seller
to take any of the actions specified in paragraphs (a) through (o) above.

2.13 Ordinary Course. Since the date of the Balance Sheet, Seller has conducted
its business in the ordinary course and consistently with its prior practices.

2.14 Contracts. Except for contracts, commitments, plans, agreements, and
licenses described in Schedule 2.14, Seller is not a party to or subject to:

(a) any plan or contract providing for bonuses, pensions, options, membership
interest purchases, deferred compensation, retirement payments, consulting
payments, payments to independent contractors, profit sharing, collective
bargaining, or the like, or any contract or agreement with any labor union;

(b) any employment contract with any current employees (or former employees to
the extent such employees or Seller remain subject to such contract);

(c) any contract or agreement relating to capital expenditures in excess of
$10,000;

(d) any contracts or agreements creating any obligations of Seller of $10,000 or
more with respect to any such contract or agreement;

(e) any purchasing contracts or other contracts with suppliers or vendors
creating any obligations of Seller of $10,000 or more;

(f) any contract or agreement not terminable by Seller or any successor or
assign on sixty (60) days’ or less notice without penalties;

(g) any investment management agreement (or similar client agreement) or
sub-advisory agreement;

 

21



--------------------------------------------------------------------------------

 

(h) any contract or agreement for the purchase of any fixed asset for a price in
excess of $10,000 whether or not such purchase is made in the ordinary course of
business;

(i) any contract providing for any earn-out or contingent purchase price
payments in the future;

(j) any license agreement (as licensor or licensee) with respect to the
Business;

(k) any indenture, mortgage, promissory note, loan agreement, guaranty, or other
agreement or commitment for the borrowing of money;

(l) any contract or agreement with any officer, employee, director, manager or
Member of Seller or with any persons or organizations controlled by or
affiliated with any of them;

(m) any open purchase order for goods or services in excess of $10,000;

(n) any lease for tangible personal property;

(o) any contract containing any non-competition, non-solicitation, exclusive
dealing or other covenants which limit or restrict the ability of Seller or the
Members to solicit customers or other Persons or the manner in which all or any
portion of the Business may be conducted; or

(p) any contract entered into outside the ordinary course of business or
otherwise material to Seller.

Neither Seller, nor, to Seller’s Knowledge, any other party thereto, is in
material default under any Assigned Contract, nor to Seller’s Knowledge are
there any conditions or facts which with notice or passage of time, or both,
would constitute a material default by any party to any Assigned Contract.
Copies of the written contracts and written descriptions of oral contracts
listed in Schedule 1.1(c) have been provided to Purchaser or its counsel.
Identified with an asterisk on Schedule 1.1(c) are those contracts which require
consent to, or contain a prohibition on, assignment. All the contracts listed in
Schedule 1.1(c) are valid and binding upon Seller and, to Seller’s Knowledge,
the other parties thereto and are in full force and effect, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, or similar Laws
affecting the enforcement of creditors’ rights generally and subject to general
equitable principles. Seller has not received written notice that any party to
any Assigned Contract intends to cancel or terminate any such Assigned Contract
or to exercise or not exercise any options under any such Assigned Contract.
With respect to any investment management agreements (or similar client
agreements) included within the Assigned Contracts, Seller has provided its
investment management services in compliance with the investment objectives,
principal policies and strategies of such agreement in all material respects.

2.15 Litigation. There is no litigation, arbitration, hearing, audit, suit or
governmental or administrative proceeding or investigation (each of the
foregoing, a “Proceeding”) pending or, to Seller’s Knowledge, threatened against
Seller. There is

 

22



--------------------------------------------------------------------------------

no Proceeding by Seller currently pending or which Seller intends to initiate.
No judgment or court order involving or related to Seller, the Members, the
Business or the Purchased Assets is currently outstanding. There is no
Proceeding pending or, to Seller’s Knowledge, threatened against any Member
which, if adversely decided against such Member, could be reasonably anticipated
to have a material adverse effect on such Member’s ability to carry out its
obligations hereunder.

2.16 Compliance with Laws. Seller has complied and is in compliance in all
material respects with all Laws promulgated by any federal, state, municipal,
foreign or other Governmental Authority which apply to Seller or to the conduct
of its Business, and within the past five (5) years, Seller has not received
written notice of a violation or alleged violation of any Law. Neither Seller,
nor, to Seller’s Knowledge, any of Seller’s officers, directors, managers,
members, employees or independent contractors, has at any time made or received
any bribe, kickback or other illegal payment or engaged in any other illegal
conduct related to the Business. Seller has not been the subject of any
Proceeding involving the Securities and Exchange Commission or any other
Governmental Authority having jurisdiction over the business activities of any
employee or Seller. Seller has not been the subject of any order, judgment, or
decree of any court of competent jurisdiction, permanently or temporarily
enjoining Seller from, or otherwise limiting, the following activities:
(i) acting as an investment adviser, underwriter, broker or dealer in
securities, or engaging in or continuing any conduct or practice in connection
with such activity, (ii) engaging in any type of business practice, or
(iii) engaging in any activity in connection with the purchase or sale of any
security.

2.17 Insurance.

(a) The physical properties, Business and employees of Seller are insured and
all insurance policies and arrangements of Seller (which include general
liability, directors and officers, professional liability, property, casualty,
fire and workers’ compensation insurance policies and arrangements) are in full
force and effect, all premiums with respect thereto have been paid to the extent
due, and Seller is in compliance in all material respects with the terms
thereof. A list of all such policies and arrangements is set forth on Schedule
2.17(a). Said insurance is adequate and customary for the business engaged in by
Seller and is sufficient for compliance by Seller with all requirements of Law
and all agreements and leases to which Seller is a party set forth on Schedule
2.6(a)(2) or Schedule 2.14. Each such insurance policy shall continue to be in
full force and effect immediately prior to Purchaser’s purchase of the Purchased
Assets. Except as set forth on Schedule 2.17(a), all such insurance is on an
occurrence basis and will continue to provide coverage to Seller after the
Closing Date for occurrences prior to the Closing Date.

(b) On the date hereof, Seller has provided Purchaser with a true, accurate and
complete list of all claims submitted under the insurance policies set forth on
Schedule 2.17(a) within three (3) years prior to the Closing Date. To Seller’s
Knowledge, no circumstance presently exists which could be reasonably expected
to give rise to a claim being filed under the insurance policies set forth on
Schedule 2.17(a).

2.18 Powers of Attorney. Seller has not granted powers of attorney which are
presently outstanding.

 

23



--------------------------------------------------------------------------------

 

2.19 Finder’s Fee. Neither Seller or any Member has incurred any broker’s
commission or finder’s fee relating to or in connection with the transactions
contemplated by this Agreement, the sole responsibility for which does not
belong to Seller or such Member.

2.20 Permits.

(a) Schedule 2.20 lists all Permits held by Seller which are used or useable by
Seller in connection with the Business. There are no Permits required from
Governmental Authorities in order for Seller to conduct its Business lawfully in
all material respects and in the manner currently conducted, which are not held
by Seller. All Permits listed on Schedule 1.1(d) are transferable to Purchaser
without the consent of any party and shall be assigned to Purchaser at Closing.

(b) All Permits listed on Schedule 1.1(d) are in full force and effect, no
violations are or have been recorded in respect of any such Permits, and no
Proceeding is pending or, to Seller’s Knowledge, threatened to enforce, revoke,
terminate or limit any such Permit. Seller is operating in compliance in all
material respects with, and has not received any written notice of any claim of
default, with respect to any such Permit or of any written notice of any other
claim or Proceeding (or threatened Proceeding) relating to any such Permit.

(c) No Permits are required to be held by any of the officers, managers or other
employees of the Business in order for Seller to conduct its Business lawfully
in all material respects and in the manner currently conducted.

2.21 Transactions with Interested Persons. Except as set forth on Schedule 2.21
attached hereto, neither Seller nor any Member or any director, manager or
officer of Seller nor any of their respective spouses, parents, children,
siblings, grandchildren and grandparents owns directly or indirectly on an
individual or joint basis any material interest in, or serves as a director,
manager or officer or in another similar capacity of, any competitor or supplier
of Seller, or any organization which has a material contract or arrangement with
Seller or to Seller’s Knowledge, any organization which has current plans to
become a competitor of the Business.

2.22 Employee Benefit Programs.

(a) Schedule 2.22 lists every Employee Program (as defined below) that has been
maintained (as defined below) by Seller at any time during the prior three
(3) years.

(b) Seller has complied in all material respects with all Laws applicable to the
Employee Programs that have been maintained by Seller. With respect to any
Employee Program ever maintained by Seller, there has occurred no “prohibited
transaction,” as defined in Section 406 of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) or Section 4975 of the Code, or
breach of any duty under ERISA or other applicable Law (including, without
limitation, any health care continuation requirements or any other Tax Law
requirements, or conditions to favorable Tax treatment, applicable to such
plan), which would result, directly or indirectly, in any Taxes, penalties, or
other liability to Purchaser. No Proceeding (other than those relating to
routine claims for benefits) is pending or, to Seller’s Knowledge, threatened
with respect to any such Employee Program.

 

24



--------------------------------------------------------------------------------

 

(c) Seller (i) has not maintained any Employee Program which has been subject to
Title IV of ERISA (including, but not limited to, any Multiemployer Plan (as
defined below)) and (ii) has not provided health care or any other non-pension
benefits to any employees after their employment was terminated (other than as
required by part 6 of subtitle B of title I of ERISA) or has ever promised to
provide such post-termination benefits, except as set forth on Schedule 2.22.

(d) With respect to each Employee Program maintained by Seller within the three
years preceding the Closing, complete and correct copies of the following
documents (if applicable to such Employee Program) have previously been
delivered or made available to Purchaser or its counsel to the extent applicable
or available: (i) all documents embodying or governing such Employee Program,
and any funding medium for the Employee Program (including, without limitation,
trust agreements) as they may have been amended; (ii) the most recent IRS
determination or approval letter with respect to such Employee Program under
Code Section 401 or 501(c)(9), and any applications for determination or
approval subsequently filed with the IRS; (iii) the three most recently filed
IRS Forms 5500, with all applicable schedules and accountants’ opinions attached
thereto; (iv) the summary plan description for such Employee Program (or other
descriptions of such Employee Program provided to employees) and all
modifications thereto; and (v) any insurance policy (including without
limitation any fiduciary liability insurance policy) related to such Employee
Program.

(e) For purposes of this Section:

(i) “Employee Program” means (A) all employee benefit plans within the meaning
of ERISA Section 3(3), including, but not limited to, multiple employer welfare
arrangements (within the meaning of ERISA Section 3(40)), plans to which more
than one unaffiliated employer contributes and employee benefit plans (such as
foreign or excess benefit plans) which are not subject to ERISA; and (B) all
membership interest or cash option plans, restricted membership interest plans,
bonus, or incentive award plans, severance pay policies or agreements, deferred
compensation agreements, supplemental income arrangements, vacation plans, and
all other employee benefit plans, agreements, and arrangements not described in
(A) above. In the case of an Employee Program funded through an organization
described in Code Section 501(c)(9), each reference to such Employee Program
shall include a reference to such organization.

(ii) An entity “maintains” an Employee Program if such entity sponsors,
contributes to, or provides (or has promised to provide) benefits under such
Employee Program, or has any obligation (by agreement or under applicable Law)
to contribute to or provide benefits under such Employee Program, or if such
Employee Program provides benefits to or otherwise covers employees of such
entity, or their spouses, dependents, or beneficiaries.

(iii) “Multiemployer Plan” means a (pension or non-pension) employee benefit
plan to which more than one employer contributes and which is maintained
pursuant to one or more collective bargaining agreements.

 

25



--------------------------------------------------------------------------------

 

2.23 Environmental Matters.

(a) Seller is and has been in compliance in all material respects with all
statutes, ordinances, regulations, codes, orders, or permits relating or
pertaining to pollution or pollution control, protection of human health from
exposure to hazardous or regulated substances, pollutants, pollution,
contaminants, or toxic substances, toxic waste, hazardous waste, or similar
substance, protection of the environment and/or natural resources or the
manufacture, processing, distribution, use, treatment, storage, disposal,
release threatened release, or transport of such hazardous or regulated material
(collectively, “Environmental Laws”).

(b) Seller has not received written notice of any claim, action, suit,
proceeding, hearing or investigation against Seller based on or related to any
violation of or liability under Environmental Laws.

(c) Seller is not in violation of or liable under any Environmental Laws that
has resulted or could reasonably be expected to result in a liability or loss to
Seller.

(d) Seller has not received any written notice of any current, pending or
outstanding violation of and/or liability under any Environmental Laws relating
to its operations, the Owned Real Property or the Leased Real Property.

(e) Seller is and has been in compliance in all material respects with the
Occupational Safety and Health Act, 29 U.S.C. §651 et seq., as amended, and any
regulations promulgated thereunder and any other Laws or orders of a
Governmental Authority, pertaining or related to the protection of the health
and safety of employees in the workplace (but excluding worker’s compensation
and wage and hour Laws) (collectively, “Safety Laws”). Seller has not received
written notice of any alleged violation or liability under any Safety Laws.

(f) To Seller’s Knowledge, there is not currently and in the past there has been
no release or threat of release of hazardous or regulated materials,
contaminants, pollutants, toxic substances, toxic waste, hazardous waste or
similar substance at or under the Leased Real Property or the Owned Real
Property or in immediate proximity thereof.

(g) This Section 2.23 contains the sole and exclusive representations and
warranties of Seller and the Members relating to Environmental Laws and/or
Safety Laws.

2.24 Directors, Officers, Employees, Consultants and Contractors. Seller has
provided to Purchaser on the date hereof (and shall provide again one
(1) business day prior to the Closing Date) a list of all current directors,
officers, managers, employees, and consultants or independent contractors of
Seller, together with a list setting forth the current job title (in the case of
employees), most recent date of hire or re-hire (in the case of employees), a
description of job responsibilities (in the case of independent contractors) and
aggregate annual compensation (including bonuses) of each such individual.
Seller has delivered prior to the date hereof true, correct and complete copies
of any agreements (including but not limited to non-compete agreements,
non-solicitation, confidentiality or the like agreements) with all such
individuals, as well as for any former employees who are still bound by such
agreements.

 

26



--------------------------------------------------------------------------------

 

2.25 Employees; Labor Matters.

(a) Seller is not delinquent in payments to any of its employees for any wages,
salaries, commissions, bonuses, or other direct compensation for any services
performed for it to the Closing Date or any material amounts required to be
reimbursed to such employees. Except as set forth on Schedule 2.25(a), and
provided that Purchaser complies with Section 5.2(a), upon termination of the
employment with Seller of any of said employees, Seller will not by reason of
the acquisition transaction or anything done prior to the Closing be liable to
any of said employees for so-called “severance pay” or any other payments (other
than salaries, wages, bonuses, vacations, and sick days accrued in the ordinary
course of business). Except as set forth on Schedule 2.25(a), Seller does not
have any policy, practice, plan, or program of paying severance pay or any form
of severance compensation in connection with the termination of employment.

(b) Seller is and has been in compliance in all material respects with all
applicable federal, state and local Laws and regulations respecting labor,
employment, fair employment practices, work place safety and health, terms and
conditions of employment, and wages and hours. Seller has obtained a completed
Form I-9 from each of its employees and to Seller’s Knowledge, none of its
employees are unauthorized to work in the United States. There are no charges of
employment discrimination or unfair labor practices, nor are there any strikes,
slowdowns, stoppages of work, or any other concerted interference with normal
operations existing, pending, or, to Seller’s Knowledge, threatened against or
involving Seller. To Seller’s Knowledge, no question concerning representation
exists respecting any group of employees of Seller. There are no grievances,
complaints, or charges that have been filed against Seller under any dispute
resolution procedure (including, but not limited to, any proceedings under any
dispute resolution procedure under any collective bargaining agreement) and no
arbitration or similar Proceeding is pending and no claim therefor has been
asserted. No collective bargaining agreement is in effect or is currently being
or is about to be negotiated by Seller. Seller has not received written, and to
Seller’s Knowledge, other information to indicate that any of its employment
policies or practices is currently being audited or investigated by any federal,
state, or local government agency. Seller has properly classified its employees
as exempt or non-exempt under the Federal Fair Labor Standards Act and under any
other similar employment Laws.

(c) Provided that Purchaser complies with Section 5.2(a), the termination of all
of Seller’s employees that shall occur at the Closing in connection with the
transactions contemplated by this Agreement does not require the delivery or
obtainment of any notices, consents or approvals under the Workers Adjustment
and Retraining and Notification Act or any similar state or local Law.

(d) Seller has provided to Purchaser on the date hereof (and shall provide again
one (1) business day prior to the Closing Date) a list of the accrued but unused
personal leave, personal time off, sick or vacation leave held by the employees
of Seller. Except as otherwise agreed in writing by Purchaser hereafter, as of
the Closing, there shall be no accrued but unused personal leave, personal time
off, sick or vacation leave held by the employees of Seller for which such
employees shall not have been paid for by Seller.

 

27



--------------------------------------------------------------------------------

 

(e) While employed by Seller, no employee has been, and prior to being employed
by Seller, to Seller’s Knowledge, no employee has been, the subject of any
Proceeding involving the Securities and Exchange Commission or any other
Governmental Authority having jurisdiction over the business activities of any
employee or Seller. To Seller’s Knowledge, no employee has been the subject of
any order, judgment, or decree of any court of competent jurisdiction,
permanently or temporarily enjoining any employee from, or otherwise limiting,
the following activities: (i) acting as an investment adviser, underwriter,
broker or dealer in securities, or engaging in or continuing any conduct or
practice in connection with such activity, (ii) engaging in any type of business
practice, or (iii) engaging in any activity in connection with the purchase or
sale of any security. For purposes of this Section, the term “employee” shall
include all officers and portfolio managers of Seller.

2.26 Proprietary Rights.

(a) Schedule 1.1(f) specifically lists all of the Proprietary Rights which are
used or are useful in the Business and such listed Proprietary Rights constitute
all of the Proprietary Rights necessary to enable Seller to conduct the Business
as it is currently conducted.

(b) Schedule 2.26(b) lists all Proprietary Rights that are owned or registered
in the name of Seller (the “Owned IP”). Seller is the sole and exclusive owner
of the Owned IP and has good title to the Owned IP, free and clear of all Liens
(other than Permitted Liens), and the use thereof does not require the consent
of, or payment to, any other Person. The Owned IP is valid, in good standing and
subsisting. To Seller’s Knowledge, all computer software included within the
Owned IP is substantially free from any software defect, performs in substantial
accordance with its documentation, and does not contain any bugs or viruses
created by Seller or any code or mechanism that could be used to interfere with
the operation of such computer software.

(c) Schedule 2.26(c) lists all Proprietary Rights that Seller uses pursuant to a
license, sub-license or other agreements. All such licenses, sub-licenses and
agreements are in full force and effect, and Seller is not in material default
thereunder, nor to Seller’s Knowledge, is any other party to any such license,
sub-license or agreement in default thereunder, nor to Seller’s Knowledge is
there any condition or basis for any claim of a default by any party thereto or
event which, with notice, lapse of time or both, would constitute a default
thereunder. All such licenses, sub-licenses and agreements are enforceable in
accordance with their terms and have not been terminated, and no third party has
delivered written notice to Seller that it has or intends to terminate any such
license, sub-license or agreement.

(d) Except as set forth on Schedule 2.26(d), Seller has not granted any options,
licenses, sub-licenses or other agreements of any kind to any Person relating to
any Proprietary Rights or the use, marketing and distribution thereof.

(e) No current or former officer, director, manager, member, independent
contractor, or employee of Seller has any right, claim or interest in or with
respect to any of the Proprietary Rights that are used or are useful in the
Business.

 

28



--------------------------------------------------------------------------------

 

(f) Seller is not, in any respect, infringing, violating, interfering with,
misappropriating or making unlawful use of, nor has Seller received any notice
or other communication of any actual, alleged, possible or potential
infringement, violation, interference, misappropriation or unlawful use of, any
Proprietary Rights owned or used by any Person. To Seller’s Knowledge, no Person
is infringing, violating, interfering with, misappropriating or making unlawful
use of, in any respect, any Proprietary Rights owned or used by Seller.

(g) Except as set forth on Schedule 2.26(g), the Proprietary Rights are freely
transferable to Purchaser without any third party consent.

(h) Seller has taken all reasonably necessary and desirable action to maintain
and protect its Proprietary Rights.

2.27 Indebtedness; Guarantees. Schedule 2.27 sets forth a true, complete and
accurate listing of all indebtedness of Seller for borrowed money, whether or
not evidenced by notes, debentures, bonds or similar instruments. Except as set
forth on Schedule 2.27, Seller is not a guarantor with respect to the
indebtedness of any other Person.

2.28 Non-Competition Restrictions. Except as set forth on Schedule 2.28, neither
Seller, the Members, nor, to Seller’s Knowledge, any of the officers, directors,
managers or other employees of Seller are subject to any restrictions on their
ability to compete with any Person or to solicit the clients, suppliers or
employees of any Person.

2.29 Investment Adviser Registration.

(a) Seller is duly registered as an investment adviser under the Investment
Advisers Act of 1940, as amended (the “Investment Advisers Act”). Seller has
delivered to Purchaser a true, correct and complete copy of Seller’s currently
effective Form ADV. The information contained in such Form ADV was true and
complete in all material respects as of the time of filing and, except as
indicated on any subsequent form or report filed with the Securities and
Exchange Commission, continues to be true and complete in all material respects.

(b) Seller has adopted and implemented written policies and procedures required
by Rule 206(4)-7 of the Investment Advisers Act.

(c) Neither Seller nor, to Seller’s Knowledge, any “affiliated person” as
defined in the Investment Company Act of 1940, as amended, and the rules and
regulations promulgated thereunder (collectively, the “Investment Company Act”)
of Seller is (taking into account any applicable exemption) ineligible pursuant,
to Section 9(a) or 9(b) of the Investment Company Act to serve as an investment
adviser (or in any other capacity contemplated in the Investment Company Act) to
any registered investment company under the Investment Company Act, and there is
no proceeding pending or, to Seller’s Knowledge, threatened by any Governmental
Authority, which would result in the ineligibility of Seller or any “affiliated
persons” of Seller to serve in any such capacities. Neither Seller nor, to
Seller’s Knowledge, any “affiliated person” (as defined in the Investment
Advisers Act) of Seller is ineligible pursuant to Section 203 of the Investment
Advisers Act to serve as a registered investment adviser or “associated person”
(as defined in the Investment Advisers Act) of a registered investment adviser,
and there is no proceeding pending or, to Seller’s Knowledge, threatened by any
Governmental Authority, which would result in the ineligibility of such Seller
or any “affiliated person” (as defined in the Investment Advisers Act) to serve
in any such capacities.

 

29



--------------------------------------------------------------------------------

 

(d) Seller has not performed any services that would require Seller to be
regulated by or registered under the broker-dealer rules or regulations of any
Governmental Authority.

2.30 Inventory. Seller has no inventory of goods held for sale or lease.

2.31 Clients. Seller has provided to Purchaser on the date hereof a list of the
clients of Seller measured by amounts of revenue to Seller during the quarters
ending September 30, 2009, December 31, 2009, March 31, 2010 and June 30, 2010.
To Seller’s Knowledge, except as specifically described as part of such list,
none of the clients of Seller has, at any time during the prior twelve months,
threatened to (a) cancel or otherwise to terminate such client’s relationship
with Seller, or (b) decrease materially such client’s usage of the services of
Seller.

2.32 Investment.

(a) The Retention Shares, to the extent acquired hereunder, will be acquired for
investment for Seller’s own account, not as a nominee or agent, and not with a
view to the public resale or distribution thereof within the meaning of the
Securities Act of 1933, as amended (the “Securities Act”).

(b) Seller has received or has had full access to all the information it
considers necessary or appropriate to make an informed investment decision with
respect to the Retention Shares. Seller further has had an opportunity to ask
questions and receive answers from Purchaser regarding the Retention Shares and
to obtain additional information (to the extent Purchaser possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to Seller or to which Seller had
access.

(c) Seller understands that the obtainment of the Retention Shares involves
substantial risk. Seller has experience as an investor in securities of
companies and acknowledges that Seller is able to fend for itself, can bear the
economic risk of investment in the Retention Shares and has such knowledge and
experience in financial or business matters that Seller is capable of evaluating
the merits and risks of an investment in the Retention Shares and protecting its
own interests in connection with said investment.

(d) Seller is an “accredited investor” within the meaning of Regulation D
promulgated under the Securities Act.

(e) Seller understands that the shares representing the Retention Shares, to the
extent acquired hereunder, shall be characterized as “restricted securities”
under the Securities Act inasmuch as they are being acquired from Purchaser in a
transaction not involving a public offering and that under the Securities Act
and applicable regulations thereunder such securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
this connection, Seller represents that Seller is familiar with Rule 144 of the
Securities and Exchange Commission, as presently in effect, and understands the
resale limitations imposed thereby and by the Securities Act. Seller understands
that neither Purchaser nor Parent shall be under any obligation to cause the
registration of any of the Retention Shares.

 

30



--------------------------------------------------------------------------------

 

2.33 Benefit Plan Investors. Seller has provided services to each client that is
a “benefit plan investor” (as that term is defined in ERISA Section 3(42)) in
compliance with Seller’s obligations, if any, under ERISA. Neither Seller, nor
any Member, has engaged in a transaction with respect to any “benefit plan
investor” (as that term is defined in ERISA Section 3(42)) that (i) assuming the
taxable period of such transaction expired as of the date hereof, could subject
either Seller, or any Member, to Taxes or penalties imposed by either the Code
or Title I of ERISA, including, without limitation, Section 4975 of the Code or
Section 502(l) of ERISA, or (ii) was a breach of fiduciary duty under Title I of
ERISA.

SECTION 3. REPRESENTATIONS AND WARRANTIES OF PURCHASER.

3.1 Making of Representations and Warranties. As a material inducement to Seller
to enter into this Agreement and consummate the transactions contemplated
hereby, Purchaser hereby makes the representations and warranties to Seller
contained in this Section 3 as of the date hereof and as of Closing (which
representations and warranties shall survive the Closing (subject to Section 9
below) regardless of any examinations, inspections, audits and other
investigations Seller has heretofore made, or may hereafter make, with respect
to such representations and warranties).

3.2 Organization of Purchaser. Purchaser is a corporation duly formed, validly
existing, and in good standing under the Laws of the State of Missouri with full
power to own or lease its properties and to conduct its business in the manner
and in the places where such properties are owned or leased or such business is
conducted by it.

3.3 Authority of Purchaser; Non-Contravention. Purchaser has full right,
authority, and power to enter into this Agreement and each Ancillary Document to
be executed and delivered by Purchaser pursuant to this Agreement and to carry
out the transactions contemplated hereby and thereby. The execution, delivery,
and performance by Purchaser of this Agreement, and each such other Ancillary
Document have been duly authorized by all necessary corporate action of
Purchaser and no other action on the part of Purchaser is required in connection
therewith. This Agreement and each other Ancillary Document executed and
delivered by Purchaser pursuant to this Agreement constitute, or when executed
and delivered will constitute, valid and binding obligations of Purchaser
enforceable in accordance with their terms (assuming due authorization,
execution and delivery by the other parties to this Agreement and the Ancillary
Documents, as the case may be), except to the extent that their enforceability
are subject to applicable bankruptcy, insolvency, reorganization, moratorium, or
similar Laws affecting the enforcement of creditors’ rights generally and
subject to general equitable principles. The execution, delivery, and
performance by Purchaser of this Agreement, and each such Ancillary Document:

(a) do not and will not violate any provision of the Articles of Incorporation
or Bylaws of Purchaser;

 

31



--------------------------------------------------------------------------------

 

(b) do not and will not violate any Laws of the United States or of any state or
any other jurisdiction applicable to Purchaser, or, assuming the accuracy of the
representations and warranties set forth in Section 2.3 and Section 2.8, and
except as may be required pursuant to 12 CFR 225.87 after Closing, or the
Securities and Exchange Act of 1934, as amended, require Purchaser to obtain any
approval, consent or waiver of, or make any registration, declaration or filing
with, any Person; provided, however, that consent may be required of the Federal
Reserve if it determines that Seller’s activities are not limited to investment
advisory services permitted for financial holding companies and their
subsidiaries; and

(c) do not and will not result in a breach of, constitute a default under,
accelerate any obligation under, or give rise to a right of termination of any
indenture or loan or credit agreement or any other agreement, contract,
instrument, mortgage, lien, lease, permit, order, writ, judgment, injunction,
decree, determination, or arbitration award to which Purchaser is a party or by
which the property of Purchaser is bound or affected.

3.4 Litigation. There is no Proceeding pending or, to Purchaser’s Knowledge,
threatened against Purchaser which would prevent or hinder the consummation of
the transactions contemplated by this Agreement or which would have any material
adverse effect on Purchaser’s assets, operations, or financial condition.

3.5 Finder’s Fee. Purchaser has not incurred any broker’s commission or finder’s
fee relating to or in connection with the transactions contemplated by this
Agreement, the sole responsibility for which does not belong to Purchaser.

3.6 Investment Adviser Registration.

(a) Purchaser is duly registered as an investment adviser under the Investment
Advisers Act. Purchaser has made available to Seller a true, correct and
complete copy of Purchaser’s Form ADV in effect as of the date of this
Agreement. The information contained in such Form ADV was true and complete in
all material respects as of the time of filing and, except as indicated on any
subsequent form or report filed with the Securities and Exchange Commission,
continues to be true and complete in all material respects.

(b) Purchaser has adopted and implemented written policies and procedures
required by Rule 206(4)-7 of the Investment Advisers Act.

(c) Neither Purchaser nor, to Purchaser’s Knowledge, any “affiliated person” as
defined in the Investment Company Act of Purchaser is (taking into account any
applicable exemption) ineligible pursuant, to Section 9(a) or 9(b) of the
Investment Company Act to serve as an investment adviser (or in any other
capacity contemplated in the Investment Company Act) to any registered
investment company under the Investment Company Act, and there is no proceeding
pending or, to Purchaser’s Knowledge, threatened by any Governmental Authority,
which would result in the ineligibility of Purchaser or any “affiliated persons”
of Purchaser to serve in any such capacities. Neither Purchaser nor, to
Purchaser’s Knowledge, any “affiliated person” (as defined in the Investment
Advisers Act) of Purchaser is ineligible pursuant to Section 203 of the
Investment Advisers Act to serve as a registered investment adviser or
“associated person” (as defined in the Investment Advisers Act) of a registered
investment adviser, and there

 

32



--------------------------------------------------------------------------------

is no proceeding pending or, to Purchaser’s Knowledge, threatened by any
Governmental Authority, which would result in the ineligibility of Purchaser or
any “affiliated person” (as defined in the Investment Advisers Act) to serve in
any such capacities.

3.7 Financial Capacity. Purchaser shall have sufficient funds available for it
to pay each portion of the Purchase Price when due and payable.

3.8 Ownership. Purchaser is a wholly-owned subsidiary of Parent.

SECTION 4. COVENANTS OF SELLER AND THE MEMBERS.

4.1 Making of Covenants and Agreements. Seller and each of the Members hereby
make the covenants and agreements set forth in this Section 4.

4.2 General. Seller and the Members shall use commercially reasonable efforts to
take all actions and to do all things necessary, proper, or advisable in order
to consummate and make effective the transactions contemplated by this
Agreement.

4.3 Conduct of Business. Except as otherwise contemplated by this Agreement,
prior to the Closing Date, Seller shall use commercially reasonable efforts to:
(a) conduct the Business in the ordinary course of business; (b) preserve intact
its present business organization and relationships in accordance with past
practice and custom; (c) preserve the rights, franchises, goodwill, and
relations of its clients, suppliers, and others with whom business relationships
exist in accordance with past practice and custom; (d) not (i) permit any of the
Purchased Assets to be subject to a Lien, except for Permitted Liens; or
(ii) increase the wages, salaries, compensation, pension, or other benefits
payable to any of Seller’s employees; (e) not sell, transfer, convey or
otherwise dispose of any of the Purchased Assets, except in the ordinary course
of business; and (f) not enter into any material transaction with respect to the
Business which creates an obligation of Seller of $10,000 or more per year.

4.4 Notice of Developments. Prior to the Closing Date, Seller shall promptly
give written notice to Purchaser of any material development which causes or is
reasonably likely to cause a breach of any of its own representations and
warranties; provided, however, that Seller agrees that this Section 4.4 shall in
no way limit or waive the remedies available to Purchaser, except as otherwise
provided herein. During the time period between the date of this Agreement and
the Closing, Seller shall have the right to supplement and/or amend the
Schedules to this Agreement; provided, however, that the right to supplement
and/or amend the Schedules shall apply only to facts, circumstances or events
that occurred after the date of this Agreement. Notwithstanding any language to
the contrary contained in this Agreement, in the event that any such permitted
supplement or amendment (a) would constitute a Material Adverse Effect, and
(b) is made at least fifteen (15) days prior to the Closing Date (as may be
postponed pursuant to Section 1.10) but in any event not later than December 16,
2010, and Purchaser nonetheless proceeds to Closing, then Purchaser shall not be
entitled to seek indemnification with respect to such supplement or amendment
after the Closing.

 

33



--------------------------------------------------------------------------------

 

4.5 Exclusivity. Prior to the earlier of (i) the termination of this Agreement
in accordance with Section 10 hereof and (ii) the Closing Date, Seller shall
not, nor shall it authorize any officer, director or employee of or any
investment banker, broker, attorney, accountant, or other representative
retained by Seller to: (a) solicit, initiate, or encourage (including by way of
furnishing information) the submission of any proposal or offer from any Person
relating to the acquisition of any capital stock or other voting securities of
Seller, or any portion of the Purchased Assets (including any acquisition
structured as a merger, consolidation or share exchange); or (b) participate in
any discussions or negotiations regarding, furnish any information with respect
to, assist or participate in, or facilitate in any other manner any effort or
attempt by any Person to do or seek any of the foregoing.

4.6 Access to Information. From and after the date of this Agreement until the
Closing Date, Seller shall afford to Purchaser and its accountants, counsel and
other representatives reasonable access, upon reasonable notice during normal
business hours, to all personnel, properties, books, contracts, documents,
commitments, Tax Returns and records relating to the conduct of the Business and
during such period shall furnish to Purchaser copies of any information
concerning the Business as Purchaser may reasonably request (except for
information protected by attorney-client privilege).

4.7 Consents.

(a) Consistent with applicable provisions of the Investment Advisers Act,
between the date of this Agreement and the Closing Date, Seller shall use
commercially reasonable efforts to obtain the consents of the respective clients
(each, a “Client Consent”) under the investment management agreements (or
similar client agreements) listed on Schedule 1.1(c) to assign such agreements
to Purchaser, in form reasonably satisfactory to Purchaser.

(b) Seller shall also use commercially reasonable efforts to obtain the consents
of the counterparties to the contracts, commitments, licensing agreements,
leases marked with an asterisk on Schedule 1.1(c) to assign such agreements to
Purchaser, in form reasonably satisfactory to Purchaser.

(c) Seller shall also use commercially reasonable efforts to obtain the
consents, amendments and landlord estoppel certificates set forth on Schedule
6.1(g), in form reasonably satisfactory to Purchaser. Prior to the Closing Date,
Seller shall be permitted to negotiate with its current landlords to extend
through the five (5) year anniversary of the Closing Date Seller’s leases for
office space at 227/231/235 Washington Street, Columbus, Indiana 47201 and at
18500 W. Corporate Drive, Suite 200, Brookfield, Wisconsin 53045, but Seller
shall not execute and deliver any such extensions without the prior written
approval of Purchaser.

4.8 Tax Returns. Seller, in accordance with applicable Law, shall (a) prepare
and file on or before the due date or any extension thereof all Tax Returns
required to be filed by Seller for taxable periods of Seller that include any
period ending on or before the Closing Date, and (b) pay all of its Taxes due
for taxable periods of Seller that include any period ending on or before the
Closing Date.

 

34



--------------------------------------------------------------------------------

 

4.9 Tail Coverage. At the Closing, Seller shall obtain, at its expense, an
extended reporting endorsement or similar-type endorsement with respect to all
of its insurance policies set forth on Schedule 2.17(a) that are claims-made
policies.

4.10 Confidentiality. Following the Closing, neither Seller nor the Members
shall, directly or indirectly, use or disclose or divulge any trade secrets or
other Proprietary Rights of Seller, including information of others that such
parties have agreed to keep confidential, nor any information relating to the
financial terms of this transaction; provided that the foregoing restriction
shall not apply to information (a) which is lawfully and independently obtained
by Seller or the Members from a third party without restriction as to disclosure
by Seller or the Members, (b) which is in the public domain or enters into the
public domain through no fault of Seller or the Members, and (c) Seller or the
Members are required by Law or legal process to disclose; provided, however,
that Seller or the Members have provided prior written notice to Purchaser of
such requirement and reasonably cooperate with Purchaser, at Purchaser’s cost
and expense, if it seeks to obtain a protective order.

4.11 Non-Disparagement. Seller shall not, at any time following the Closing,
knowingly disparage Purchaser or any of its Affiliates or any of their
respective shareholders, directors, officers, employees or agents.

4.12 Restrictive Covenants.

(a) As a material inducement to Purchaser’s willingness to enter into this
Agreement, Seller and each Member agrees that for a period of five (5) years
following the Closing Date (the “Restricted Period”), that it shall not,
directly or indirectly (except in the performance of any such Member’s
employment duties on behalf of Purchaser):

(i) become employed by or affiliated with any Past Client, Present Client or
Prospective Client of Purchaser or its Affiliates in a role which provides
Investment Management Services;

(ii) provide Investment Management Services to any person or entity that is a
Past Client, Present Client or Prospective Client of Purchaser or its
Affiliates;

(iii) solicit or induce any Person with the effect or for the purpose (which
need not be the sole or primary effect or purpose) of: (A) causing any funds
with respect to which Purchaser or its Affiliates provides Investment Management
Services to be withdrawn from such management, (B) causing any Present Client or
Prospective Client of Purchaser or its Affiliates to refrain from engaging
Purchaser or any of its Affiliates to provide Investment Management Services for
any funds or any additional funds, or (C) causing any Present Client to
terminate or diminish its relationship involving Investment Management Services
with Purchaser or its Affiliates;

(iii) on behalf of itself, or on behalf of a competitive Investment Management
Services business, contact, solicit, canvas, provide services to, contract with,
or accept Investment Management Services business from any entity or individual
which (A) is a Past Client, Present Client or Prospective Client, or (B) has
received an outstanding proposal or offer from Purchaser or its Affiliates;

 

35



--------------------------------------------------------------------------------

 

(iv) induce, offer, assist, solicit, encourage or suggest, in any manner
whatsoever, (A) that it or another business or enterprise offer employment to or
enter into a business affiliation with any employee, agent or representative of
Purchaser or its Affiliates, or (B) that any employee, agent or representative
of Purchaser or its Affiliates terminate his or her employment or business
affiliation with Purchaser or its Affiliates; or hire, employ or contract with
any employee, agent or representative of Purchaser or its Affiliates; or

(v) render services to, become affiliated with or employed by, own, or have a
financial or other interest in (either as an individual, partner, joint
venturer, owner, manager, stockholder, employee, partner, officer, director,
independent contractor, or other such role) any business which is engaged in
Investment Management Services (except nothing herein shall prohibit owning less
than 5% of the outstanding shares in a publicly traded corporation).

For purposes of this Section 4.12, the following terms shall have the following
meanings:

“Investment Management Services” means any services which involve (i) the
management of an investment account or fund (or portions thereof or a group of
investment accounts for funds), or (ii) the giving of advice with respect to the
investment and/or reinvestment of assets or funds (or any group of assets or
funds).

“Past Client” shall mean at any particular time, any person or entity who at any
point within two years prior to such time (i) had been a client of Seller,
Purchaser or its Affiliates receiving Investment Management Services, (ii) had
been an advisee or investment advisory customer of, or recipient of Investment
Management Services from, Seller, Purchaser or its Affiliates or (iii) had been
an intermediary with respect to Investment Management Services between Seller,
Purchaser or its Affiliates and any such person or entity but at such time is
not an advisee or investment advisory customer or client of, or recipient of
Investment Management Services from, Seller, Purchaser or its Affiliates or an
intermediary with respect to Investment Management Services between Seller,
Purchaser or its Affiliates and any such person or entity.

“Present Client” shall mean, at any particular time, any person or entity which
is at such time (i) a current client of Purchaser or its Affiliates with respect
to Investment Management Services, (ii) an advisee or investment advisory
customer of, or recipient of Investment Management Services from, Purchaser or
its Affiliates or (ii) an intermediary with respect to Investment Management
Services between Purchaser or its Affiliates and any such person or entity.

“Prospective Client” shall mean, at any particular time, any person or entity to
whom Purchaser or its Affiliates, through any of their officers, employees,
agents or consultants (or persons acting in any similar capacity), has, within
twelve (12) months prior to such time, offered (by means of a personal meeting,
telephone call, letter, written proposal or otherwise) (i) to provide Investment
Management Services, (ii) to serve as investment adviser or otherwise provide
Investment Management Services including, without limitation, any intermediaries
between Purchaser or its Affiliates and any such person or entity, but who is
not at such time an advisee or investment advisory customer of, or recipient of,
Investment Management Services from Purchaser or its Affiliates or an
intermediary with respect to

 

36



--------------------------------------------------------------------------------

Investment Management Services between Purchaser or its Affiliates and any such
person or entity. The preceding sentence is meant to exclude blanket mailings
and advertising, if any, through mass media in which the offer, if any, is
available to the general public, such as magazines, newspapers or sponsorships
of public events, in each case to the extent such efforts do not result in a
request by the recipient for further information or a presentation.

The covenants in this Section 4.12 and the covenants set forth in Section 4.10
and Section 4.11 are herein referred to as the “Restrictive Covenants.”

(b) Material Inducement; Severability of Covenants. Seller and each Member
acknowledges and agrees that their willingness to be bound by the Restrictive
Covenants was a material inducement to Purchaser’s willingness to enter into
this Agreement, and that Purchaser would not have entered into this Agreement
but for Seller’s and each such Member’s willingness to be bound by the
Restrictive Covenants. Seller and each Member acknowledges and agrees that each
Restrictive Covenant is reasonable and valid in geographical and temporal scope,
subject matter and in all other respects, and is necessary to protect the
legitimate business interests of Purchaser and its Affiliates. If any court
determines the Restrictive Covenants, or any part thereof, are invalid or
unenforceable, the remainder of the Restrictive Covenants shall not thereby be
affected and shall be given full effect, without regard to the invalid portions,
to the maximum extent permitted by applicable Law. If any court determines that
any Restrictive Covenant, or any part thereof, is unenforceable because of the
duration or geographic scope or subject matter of such provision (or for any
other reason), it is the parties’ intention that such court shall have the power
to reduce the duration or scope or subject matter of such provision, as the case
may be, and, in its reduced form, such provision shall then be enforceable to
the maximum extent permitted by applicable Law.

(c) Relief for Violation. Seller and each Member acknowledges that an
irreparable injury will result to Purchaser and its Affiliates in the event of a
breach of a Restrictive Covenant. Seller and each Member also acknowledges and
agrees that the damages or injuries which Purchaser and its Affiliates may
sustain as a result of a breach of the Restrictive Covenants are difficult to
ascertain and money damages alone will not be an adequate remedy to Purchaser
and its Affiliates. Seller and each Member agrees that in the event of such
breach or threatened breach of a Restrictive Covenant, Purchaser and its
Affiliates shall also be entitled to obtain any equitable remedy, including any
injunctive relief, necessary to prevent or restrain any violation or threatened
violation of a Restrictive Covenant, without the necessity of posting a bond.
Such relief, however, shall be cumulative and non-exclusive and shall be in
addition to any other remedy to which the parties may be entitled.

4.13 Employee Matters.

(a) Any employees who accept Purchaser’s offer of employment pursuant to
Section 5.2 below shall be referred to herein as “Transferred Employees.”

(b) Seller shall retain the liability for all claims which are incurred under
any employee benefit program, plan or other agreement maintained by the Seller
prior to the Closing Date and Purchaser shall have no responsibility or
liability for the payment of any benefits relating thereto. More specifically,
Seller shall retain liability for (i) all benefits of any kind for

 

37



--------------------------------------------------------------------------------

former or current employees of Seller, including those who are not Transferred
Employees, and their dependents, spouses and beneficiaries, except as provided
under Treasury Regulation Section 54.4980B-9, Q&A 8; (ii) incurred but unpaid
life insurance claims; (iii) long term disability claims incurred before the
Closing Date and not yet reported or claims made and not paid; and (iv) medical
and dental claims incurred before the Closing Date and not yet reported or
claims made and not yet paid.

(c) Seller and Purchaser shall mutually agree on the timing and content of any
notification or discussions with Seller’s employees or any other parties and/or
representatives of the employees with respect to the transactions contemplated
by this Agreement.

4.14 Fund Acquisitions/Sub-Advisory Arrangements. Following the date hereof,
Seller shall use commercially reasonable efforts to help Purchaser achieve, as
Purchaser so requests, either: (1) the reorganization of the Frontegra Core Fund
and the Frontegra Core Plus Fund into one or more series of Scout Funds, a
Delaware statutory trust which is a multi-series open-end management investment
company registered under the Investment Company Act (each such reorganization a
“Frontegra Fund Acquisition” and, together the “Frontegra Fund Acquisitions”);
or (2) the approval by the Frontegra Funds’ board of directors and by
shareholders of each Frontegra Fund of a sub-advisory agreement under which
Purchaser would continue to serve as sub-advisor for such Frontegra Fund (each
such approval a “Frontegra Fund Sub-Advisory Arrangement” and, together, the
“Frontegra Fund Sub-Advisory Arrangements”). In connection therewith, Seller
shall use commercially reasonable efforts: (1) with regard to the Frontegra Fund
Acquisitions, to assist Purchaser in negotiating an agreement with the
investment adviser to the Frontegra Funds, Frontegra Asset Management, Inc.
(“FAM”), relating to the acquisition by Purchaser of FAM’s advisory business
relating to the Frontegra Funds and the completion of the related Frontegra Fund
Acquisitions; and/or (2) with regard to the Frontegra Fund Sub-Advisory
Arrangements, to assist Purchaser in negotiating appropriate sub-advisory
agreements with FAM for each Frontegra Fund, and in seeking the related
Frontegra Funds board and shareholder approvals necessary to establish the
Frontegra Fund Sub-Advisory Arrangements.

4.15 Private Fund. Subject to the terms of Schedule 5.4, Seller agrees that
nothing in this Agreement shall prevent Purchaser from segregating any private
fund advised by the Transferred Employees into separately managed accounts, or
converting such fund to a fund registered under the Investment Company Act.

4.16 Post-Closing Operational Matters. Seller and the Members acknowledge and
agree to the terms of Schedule 5.4 attached hereto, and agree to perform their
respective obligations thereunder.

4.17 Year-End Bonuses. In December, 2010, Seller shall pay the employees of the
Business a bonus for the period of January 1, 2010 through the Closing Date
(consistent with the historical practices of the Business for prior years and
pursuant to Seller’s normal payroll practices).

 

38



--------------------------------------------------------------------------------

 

SECTION 5. COVENANTS OF PURCHASER.

5.1 Making of Covenants and Agreements. Purchaser hereby makes the covenants and
agreements set forth in this Section 5.

5.2 Employees.

(a) Purchaser shall offer employment to all of the employees of Seller, subject
to Purchaser’s standard hiring practices (which shall include, among other
things, successful completion of a drug screening and FBI background check).
However, nothing contained in this Agreement shall constitute a guaranty of
continued employment of any kind for any current or former employee of Seller,
whether or not such employee is ultimately hired by Purchaser.

(b) Purchaser shall recognize the existing seniority for benefits purposes of
all of Seller’s employees who are hired by Purchaser in connection with the
Closing, and shall provide credit under Purchaser’s benefits plans for purposes
of determining eligibility and vesting and the rate of benefit accrual (but not
actual benefit accrual) for such employees’ past service with Seller from their
most recent date of hire or rehire, as the case may be.

(c) Purchaser agrees that each employee of Seller who continues employment with
Purchaser as a Transferred Employee shall be employed at the same rate of salary
provided by Seller immediately prior to the Closing Date and shall be considered
for a reasonable salary increase in the normal course of business at the time
that all employees of Purchaser are so considered. Except for those Transferred
Employees who are participants in the Incentive Bonus Plan (who shall not be
eligible to participate in any other incentive plan of Purchaser or its
Affiliates), the Transferred Employees shall be eligible for participation in
the incentive programs of Purchaser or its Affiliates which are offered to
similarly situated employees of Purchaser. Effective as of the day following the
Closing, the Transferred Employees shall also be entitled to immediate
participation in all of Purchaser’s employee benefit plans for which they are
eligible to participate (including, without limitation, Purchaser’s health care
plans), other than the profit sharing plan and the employee stock ownership
plan, in which participation shall be entitled at the next available entry dates
under such plans.

(d) Any amounts paid by the Transferred Employees towards annual deductibles or
out-of-pocket limits under Seller’s health care plans during calendar year 2010
shall be credited towards satisfaction of any corresponding deductibles or
out-of-pocket amounts under Purchaser’s health care plans for calendar year
2010.

(e) Transferred Employees shall accrue paid time off under the terms and
conditions of Purchaser’s paid time off program (as the same may be modified
from time to time); provided, however, that for the portion of the calendar year
2010 on and after the Closing, in no event shall any Transferred Employee
receive fewer days of paid time off (on an annualized basis) under such program
than the number of days of paid time off such individual would have been
entitled to under Seller’s vacation policies as in effect immediately prior to
Closing.

 

39



--------------------------------------------------------------------------------

 

(f) Purchaser shall make available COBRA continuation coverage for former
employees of Seller who do not become Transferred Employees covered under
Purchaser’s plans in accordance with Treasury Regulation Section 54.4980B-9, Q&A
8(c).

(g) Except as explicitly provided otherwise herein, nothing in this Agreement
shall alter or limit Purchaser’s ability to amend, modify, or terminate any
benefit plan, program, agreement, or arrangement to the extent permitted under
such plan, program, agreement or arrangement.

5.3 Incentive Bonus Pool. Purchaser shall establish an incentive bonus plan
substantially in the form set forth on Schedule 5.3 (the “Incentive Bonus
Plan”). Purchaser shall set aside the Incentive Bonus Pool Amount from each
Subsequent Payment Period to pay bonuses to key management employees and
investment professionals pursuant to the Incentive Bonus Plan and as further
detailed on Schedule 5.3.

5.4 Post-Closing Operational Matters. Purchaser acknowledges and agrees to the
terms of Schedule 5.4 attached hereto, and agrees to perform its obligations
thereunder.

5.5 Notice of Developments. Prior to the Closing Date, Purchaser shall promptly
give written notice to Seller of any material development which causes or is
reasonably likely to cause a breach of any of its own representations and
warranties; provided, however, that Purchaser agrees that this Section 5.5 shall
in no way limit or waive the remedies available to Seller or any Member, except
as otherwise provided herein.

5.6 Amendment of Articles and Bylaws. Prior to the Closing Date, Purchaser shall
amend its Articles of Incorporation and/or Bylaws as necessary to provide the
same indemnity to Purchaser’s officers and directors as is afforded the
directors and officers of Parent under Parent’s Articles of Incorporation and/or
Bylaws.

5.7 General. Purchaser shall use commercially reasonable efforts to take all
actions necessary in order to consummate and make effective the transactions
contemplated by this Agreement.

SECTION 6. CONDITIONS.

6.1 Conditions to the Obligations of Purchaser. The obligation of Purchaser to
consummate this Agreement and the transactions contemplated hereby are subject
to the fulfillment, as of the Closing, of the following conditions precedent:

(a) Accuracy of Representations and Warranties. The representations and
warranties made by Seller and the Members herein shall be true and correct in
all respects on and as of the date hereof and true and correct in all respects
on and as of the Closing Date, except for inaccuracies of representations or
warranties the circumstances giving rise to which, individually or in the
aggregate, do not constitute and could not reasonably be expected to have a
Material

 

40



--------------------------------------------------------------------------------

Adverse Effect (it being understood that, for purposes of determining the
accuracy of such representations and warranties, all “Material Adverse Effect”
qualifications and other materiality qualifications or similar qualifications
contained in such representations and warranties shall be disregarded).

(b) Performance by Seller and Members. All of the covenants, terms and
conditions of this Agreement to be complied with and performed by Seller and the
Members on or before the Closing Date shall have been complied with and
performed in all material respects.

(c) Certificate of Compliance. Seller and the Members shall have delivered to
Purchaser a Certificate of Seller and Members, dated as of the Closing Date,
certifying as to compliance with Section 6.1(a) and Section 6.1(b).

(d) Legal Challenge.

(i) No Proceeding shall be pending or threatened (A) involving any challenge to,
or seeking other damages, penalties or other relief in connection with, the
transactions contemplated by this Agreement, or (B) that has or may have the
effect of preventing, delaying, making illegal or otherwise interfering with any
of the transactions contemplated by this Agreement.

(ii) No written communication from any Governmental Authority shall have been
received by any party hereto which seeks to prevent, delay, make illegal, or
otherwise interfere with the transactions contemplated by this Agreement, or
which seeks damages, penalties or other relief in connection with the
consummation of such transactions or would impose any material burden on any
party hereto, in any case which has not been resolved.

(e) Approvals. All governmental and regulatory approvals and registrations
necessary for the consummation of the transactions contemplated hereby shall
have been obtained.

(f) No Material Adverse Effect. Between the date hereof and the Closing Date,
there shall not have occurred any Material Adverse Effect.

(g) Consents. Seller shall have delivered the consents, amendments and landlord
estoppel certificates set forth on Schedule 6.1(g).

(h) Tail Coverage. Seller shall have delivered evidence that it has obtained the
extended reporting endorsements or similar-type endorsements contemplated by
Section 4.9 hereof.

(i) Payoff Letters. Purchaser shall have received from each party to whom Seller
is indebted for borrowed money (each, a “Creditor”) a payoff letter indicating
the outstanding principal amount due, and all accrued and unpaid interest
thereon, under Seller’s existing indebtedness with such Creditor.

(j) Bill of Sale and Assignment and Assumption Agreement. Seller shall have
executed and delivered a Bill of Sale and Assignment and Assumption Agreement
regarding the Assumed Liabilities in substantially the form attached hereto as
Exhibit 6.1(j) (the “Bill of Sale”).

 

41



--------------------------------------------------------------------------------

 

(k) Employment Agreement. Seller shall have caused each Member who is employed
by Seller immediately prior to the Closing to execute and deliver an Employment
Agreement in substantially the form attached hereto as Exhibit 6.1(k).

(l) Intellectual Property Assignments. Seller shall have executed and delivered
the Domain Name Transfer and Assignment Agreement in substantially the form
attached hereto as Exhibit 6.1(l) (the “IP Assignment”).

(m) Secretary’s Certificate. Seller shall have executed and delivered a
certificate of the secretary of Seller, certifying (i) that attached thereto are
true and correct copies of Seller’s Articles of Organization, Operating
Agreement and any amendments thereto, and the resolutions duly adopted by
Seller’s board of managers and members authorizing Seller’s execution, delivery
and performance of this Agreement and the Ancillary Documents to which it is a
party, and (ii) the names, titles and signatures of all of Seller’s officers who
sign documents on behalf of Seller in connection with this Agreement, certifying
the authority of such persons to do so.

(n) Good Standing Certificate. Seller shall have delivered a certificate of good
standing for Seller issued by the Secretary of State of Indiana, dated within
ten (10) business days prior to the Closing Date.

(o) FIRPTA Affidavit. Seller and the Members and any Person having an ownership
interest in a Member that is not a natural person shall have executed and
delivered a certification of such Person’s non-foreign status, as set forth in
Treasury Regulation §1.1445-2(b).

(p) Confidentiality and Non-Solicitation Agreements. Seller shall have caused
the employees listed on Schedule 6.1(p) to sign Confidentiality and
Non-Solicitation Agreements, in the form attached hereto as Exhibit 6.1(p).

(q) Operating Agreement Amendment. The Members shall have amended the Operating
Agreement of Seller to remove any non-solicitation or non-competition
restrictions which would otherwise be applicable to the Members following the
Closing.

(r) Employment Agreements. Seller shall have terminated its employment
agreements with McKinney, Egan and Fink, and such individuals shall have been
released from any non-solicitation or non-competition restrictions which would
otherwise be applicable to such individuals following the terminations of their
respective employment agreements.

 

42



--------------------------------------------------------------------------------

 

6.2 Conditions to Obligations of Seller. The obligations of Seller and the
Members to consummate this Agreement and the transactions contemplated hereby
are subject to the fulfillment, as of the Closing, of the following conditions
precedent:

(a) Accuracy of Representations and Warranties. The representations and
warranties made by Purchaser shall be true and correct in all respects on and as
of the date hereof and true and correct in all respects on and as of the Closing
Date, except for inaccuracies of representations or warranties the circumstances
giving rise to which, individually or in the aggregate, do not constitute and
could not reasonably be expected to have a material adverse effect on
Purchaser’s assets, operations or financial condition (it being understood that,
for purposes of determining the accuracy of such representations and warranties,
all materiality qualifications or similar qualifications contained in such
representations and warranties shall be disregarded).

(b) Performance by Purchaser. All of the covenants, terms and conditions of this
Agreement to be complied with and performed by Purchaser on or before the
Closing Date shall have been complied with and performed in all material
respects.

(c) Certificate of Compliance. Purchaser shall have delivered to Seller a
certificate of Purchaser dated as of the Closing Date, executed by Purchaser,
certifying as to compliance with Section 6.2(a) and Section 6.2(b).

(d) Legal Challenge.

(i) No Proceeding shall be pending or threatened (A) involving any challenge to,
or seeking other damages, penalties or other relief in connection with, the
transactions contemplated by this Agreement, or (B) that has or may have the
effect of preventing, delaying, making illegal or otherwise interfering with any
of the transactions contemplated by this Agreement.

(ii) No written communication from any Governmental Authority shall have been
received by any party hereto which seeks to prevent, delay, make illegal, or
otherwise interfere with the transactions contemplated by this Agreement, or
which seeks damages, penalties or other relief in connection with the
consummation of such transactions or would impose any material burden on any
party hereto, in any case which has not been resolved.

(e) Approvals. All governmental and regulatory approvals and registrations
necessary for the consummation of the transactions contemplated hereby shall
have been obtained.

(f) Purchase Price. Purchaser shall have delivered the amounts set forth in
Section 1.6 hereof.

(g) Bill of Sale and Assignment and Assumption Agreement. Purchaser shall have
executed and delivered the Bill of Sale.

(h) Employment Agreements. Purchaser shall have executed and delivered the
Employment Agreements contemplated in Section 6.1(k).

(i) Secretary’s Certificate. Purchaser shall have executed and delivered a
certificate of the corporate secretary of Purchaser, certifying (i) that
attached thereto are true and correct copies of Purchaser’s Articles of
Incorporation and Bylaws, and the resolutions duly

 

43



--------------------------------------------------------------------------------

adopted by Purchaser’s Board of Directors authorizing Purchaser’s execution,
delivery and performance of this Agreement and the Ancillary Documents to which
it is a party, and (ii) the names, titles and signatures of all of Purchaser’s
officers who sign documents on behalf of Purchaser in connection with this
Agreement, certifying the authority of such persons to do so.

(j) Good Standing Certificate. Purchaser shall have delivered a certificate of
good standing for Purchaser issued by the Secretary of State of Missouri, dated
within ten (10) business days prior to the Closing Date.

(k) Intellectual Property Assignment. Purchaser shall have executed and
delivered the Domain Name Transfer and Assignment Agreement in substantially the
form attached hereto as Exhibit 6.1(l).

(l) No Material Adverse Effect. Between the date hereof and the Closing Date,
there shall not have occurred any material adverse effect on (i) Purchaser’s and
Parent’s business, assets, liabilities, capitalization or results of operations
(financial or otherwise), taken as a whole, and (ii) Purchaser’s or Parent’s
ability to consummate the transactions contemplated hereby, except, in each
instance, to the extent arising from any of the following: (a) the announcement
of the transactions contemplated by this Agreement or any Ancillary Document;
(b) any changes generally affecting the industries in which Purchaser or Parent
operates (including, without limitation, changes resulting from fluctuations in
the capital markets); (c) acts of war, armed hostilities or acts of terrorism;
(d) any changes in GAAP or any changes in applicable Law or the interpretation
thereof, after the date hereof; (e) any other action required by the terms of
this Agreement; (f) actions taken by Seller or the Members, or facts,
circumstances, changes or effects relating to Seller or the Members that caused,
or are reasonably likely to cause, a material adverse effect on Purchaser’s or
Parent’s assets or financial condition, or the ability of Purchaser or Parent to
consummate the transactions contemplated hereby; or (g) any diminution in assets
under management by Purchaser or Parent for any client to the extent
attributable to changes in asset valuation, market price fluctuations or client
withdrawals (unless resulting from any fact, circumstance, change or effect
otherwise constituting a material adverse effect under this Section 6.2(l).

(m) Amendments to Articles of Incorporation and Bylaws. Purchaser shall have
delivered the amendments contemplated by Section 5.6 hereof.

SECTION 7. POST-CLOSING RIGHTS AND OBLIGATIONS.

7.1 Collection of Assets. Subsequent to the Closing, Seller agrees that it shall
promptly transfer or deliver to Purchaser any property that Seller may receive
which is included in the Purchased Assets.

7.2 Payment of Obligations. Seller shall duly and timely pay and perform all of
the Excluded Liabilities in the ordinary course of business as they become due.

 

44



--------------------------------------------------------------------------------

 

7.3 Assumed Liabilities. After the Closing, Purchaser shall duly and timely pay
and perform all of the Assumed Liabilities in the ordinary course of business as
they become due.

7.4 Other Tax Matters.

(a) After the Closing Date, Purchaser and Seller shall provide each other with
such cooperation and information as either of them reasonably may request of the
other in filing any Tax Return, amended Tax Return, determining a liability for
Taxes or Transfer Taxes or participating in or conducting any audit or other
proceeding in respect of Taxes or Transfer Taxes. Without limiting the scope of
the foregoing, Purchaser and Seller shall each make available to the other, as
reasonably requested, all information, records or documents relating to Tax
matters of the Seller for all taxable periods prior to or including the Closing
Date and shall preserve all such information, records and documents until the
expiration of any applicable Tax statute of limitations or extensions thereof.

(b) Subject to the terms of Section 9.2(a)(vi) hereof, any Transfer Taxes (as
defined below) shall be borne one-half by Seller and one-half by Purchaser. In
the event any Taxing Authority shall assess any Transfer Taxes or Taxes for
which Seller is liable hereunder, Seller and the Members shall have no recourse
against, and shall not seek reimbursement from, the clients of the Business with
respect to which such Transfer Taxes or Taxes shall have been assessed. For
purposes of this Agreement the term “Transfer Taxes” means all excise, sales,
use, transfer, stamp, documentary, filing, recordation and other similar taxes,
if any, and any interest, fines, penalties, assessments and additions thereto
arising out of, in connection with, or attributable to, the transactions
effected pursuant to this Agreement.

(c) Any Tax Return that must be filed in connection with Transfer Taxes shall be
prepared and filed when due by the party primarily or customarily responsible
under the applicable local Law for filing such Tax Returns, and such party shall
use its reasonable efforts to provide such Tax Returns to the other party at
least ten (10) days prior to the date such Tax Returns are due to be filed
(taking into account any valid extension). The party providing such Tax Returns
to the other party hereby agrees that it will act in good faith to consider and
incorporate any comments that the other party might have on or relating to such
Tax Returns.

7.5 Name Change. Within five (5) business days after the Closing Date, Seller
shall change each of its corporate and trade names, in all jurisdictions in
which it is qualified to do business, to a name that does not include the words
“Reams Asset Management”.

SECTION 8. RESERVED.

SECTION 9. SURVIVAL; INDEMNIFICATION.

9.1. Survival.

(a) The representations and warranties made by Seller, the Members and Purchaser
herein shall survive Closing and continue in full force and effect for a period
of three

 

45



--------------------------------------------------------------------------------

(3) years from the Closing Date; provided, however, that the representations and
warranties (each of the following, a “Fundamental Representation”) set forth
herein in Section 2.2 (first sentence only), Section 2.4, Section 2.5 (first
three sentences only), Section 2.19, Section 2.26(b), Section 2.26(c),
Section 2.26(f), Section 3.2, Section 3.3 (first three sentences only) and
Section 3.5 shall survive indefinitely, the representations and warranties set
forth in Section 2.9, Section 2.22 and Section 2.23 shall survive until the
ninetieth (90th) day after the expiration of the applicable statute of
limitations, and the representations and warranties set forth in
Section 2.6(a)(iv) and Section 2.6(b) shall survive until the fifth
(5th) anniversary of the Closing Date.

(b) For the avoidance of doubt, any claim made pursuant to a Third Party Claim
Notice or Direct Claim Notice (as defined in Sections 9.4(a) and (e),
respectively) properly delivered in accordance with Section 9.4 prior to the
expiration of the applicable survival period shall survive the expiration of
such survival period until such claim has been finally resolved in accordance
with the terms of this Section 9. The covenants and agreements of the parties
shall survive the Closing Date in accordance with their terms.

(c) Solely for the purposes of determining the amount of Losses (as defined
below) under this Section 9, any representation, warranty, covenant, or
agreement of any party in this Agreement that is qualified by Material Adverse
Effect, materiality or words of similar import (collectively, “Materiality
Conditions”) shall be considered without regard to such Materiality Conditions,
but such Materiality Conditions shall not be disregarded for any other purpose,
including without limitation determining whether an indemnification obligation
exists.

9.2 Indemnification by Seller and the Members.

(a) Subject to the limitations set forth in Section 9.5, from and after the
Closing, Seller and the Principal Members, jointly and severally, and the other
Members, severally and not jointly, agree to indemnify, and hold Purchaser and
its respective Affiliates and Persons serving as officers, directors, members,
managers, employees, agents or representatives thereof (individually a
“Purchaser Indemnified Party” and collectively the “Purchaser Indemnified
Parties”) harmless from and against any claims, damages, liabilities, losses,
Taxes, fines, penalties, proceedings, suits, lost profits, diminution in value,
judgments, deficiencies, costs, and expenses (including, without limitation,
reasonable fees of counsel) of any kind or nature whatsoever (whether or not
arising out of third-party claims and including all amounts paid in
investigation, defense or settlement of the foregoing) (collectively, “Losses”),
which may be sustained or suffered by any of them arising out of or in
connection with any of the following matters:

(i) a breach by Seller or any Member of any representation or warranty made by
Seller or any Member and contained in this Agreement, the Bill of Sale, the IP
Assignment, or any certificate delivered pursuant to this Agreement;

(ii) a breach or non-fulfillment by Seller of any covenant, restriction or
agreement made by or applicable to Seller and contained in this Agreement, the
Bill of Sale, or the IP Assignment;

 

46



--------------------------------------------------------------------------------

 

(iii) any failure by Seller to pay, perform and discharge any liability,
obligation, claim, action, complaint, debt, suit, cause of action,
investigation, or proceeding of any kind whatsoever, against or relating to
Seller, the Business, or the Purchased Assets, whether asserted, instituted, or
commenced prior to or after the Closing Date, by any third party for damages
suffered by such third party resulting from the use, ownership or lease of the
Purchased Assets, the Owned Real Property or the Leased Real Property (as
defined below) or operation of the Business on or prior to the Closing Date, or
any actions taken or omitted to be taken by Seller on or prior to the Closing
Date, or with respect to any continuing business activities of Seller after the
Closing Date;

(iv) any failure by Seller to pay, perform and discharge any of the Excluded
Liabilities as set forth in this Agreement;

(v) any liability for Taxes which (A) is imposed on Seller for any tax period
ending on or prior to the Closing Date or otherwise results from the ownership,
possession, use or operation of the Assets or the Business on or prior to the
Closing Date, (B) results by reason of a failure of Seller to file any Tax
Return that is required to be filed for any tax period ending on or prior to the
Closing Date, or (C) is attributable to any distribution from Seller to any
Member; and

(vi) any liability for Taxes or Transfer Taxes arising from Seller’s failure to
comply with the provisions of any so-called bulk transfer or bulk sale law of
any jurisdiction in connection with the transactions contemplated by this
Agreement.

(b) From and after the Closing, each Member shall indemnify the Purchaser
Indemnified Parties, and hold each of them harmless from and against any and all
Losses which may be sustained or suffered by any of them arising out of or in
connection with any breach or non-fulfillment by such Member of any covenant,
restriction or agreement made by or applicable to such Member and contained in
this Agreement.

9.3 Indemnification by Purchaser. Subject to the limitations set forth in
Section 9.5, from and after the Closing, Purchaser and Parent, jointly and
severally, agree to indemnify and hold Seller, its Members, and Persons serving
as officers, directors, managers, employees, agents or representatives thereof
(individually, a “Seller Indemnified Party” and, collectively, the “Seller
Indemnified Parties”) harmless from and against any Losses which may be
sustained or suffered by any of them arising out of or based upon any of the
following matters:

(a) a breach by Purchaser of any representation or warranty made by Purchaser
and contained in this Agreement, the Bill of Sale, or the IP Assignment;

(b) a breach or non-fulfillment by Purchaser of any covenant or agreement made
by or applicable to Purchaser and contained in this Agreement, the Bill of Sale,
or the IP Assignment;

(c) any failure by Purchaser to pay, perform and discharge any of the Assumed
Liabilities as set forth in this Agreement; and

 

47



--------------------------------------------------------------------------------

 

(d) any claims or demands by third parties against Seller arising out of or
resulting from Purchaser’s operation of the Business after the Closing,
excluding any claims or demands which are indemnifable under Section 9.2.

9.4 Defense of Claims.

(a) If an indemnification claim involves a claim by a third party (a “Third
Party Claim”), the party or parties seeking indemnification hereunder (each, an
“Indemnified Party”) shall give the party or parties from whom indemnification
is sought or to be sought (each, an “Indemnifying Party”) prompt written notice
of the Third Party Claim (a “Third Party Claim Notice”), and shall provide the
Indemnifying Party with all information delivered to the Indemnified Party in
connection with such Third Party Claim, together with such information with
respect thereto as the Indemnifying Party may reasonably request; provided,
however, that no delay on the part of the Indemnified Party in notifying the
Indemnifying Party shall relieve the Indemnifying Party from any obligation
hereunder unless (and then solely to the extent) the Indemnifying Party is
materially prejudiced thereby.

(b) The Indemnifying Party will have the right and obligation to defend the
Indemnified Party against the Third Party Claim with counsel of its choice
reasonably satisfactory to the Indemnified Party so long as (i) the Indemnifying
Party notifies the Indemnified Party in writing within twenty (20) days after
the Indemnified Party’s delivery of the Third Party Claim Notice that the
Indemnifying Party will indemnify the Indemnified Party from and against the
entirety of any Losses the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Third Party Claim,
(ii) the Indemnifying Party provides the Indemnified Party with evidence
reasonably acceptable to the Indemnified Party that the Indemnifying Party will
have the financial resources to defend against the Third Party Claim and fulfill
its indemnification obligations hereunder, (iii) the Third Party Claim involves
only money damages and does not seek an injunction or other equitable relief;
and (iv) the Indemnifying Party conducts the defense of the Third Party Claim
reasonably and diligently. If the Indemnifying Party assumes the defense of any
Third Party Claim, the Indemnified Party shall, at the Indemnifying Party’s
expense, cooperate with the Indemnifying Party in such defense and make
available to the Indemnifying Party all pertinent records, materials and
information in the Indemnified Party’s possession or under the Indemnified
Party’s control relating thereto as is reasonably required by the Indemnifying
Party.

(c) So long as the Indemnifying Party is conducting the defense of the Third
Party Claim in accordance with Section 9.4(b) above, (i) the Indemnified Party
may retain separate co-counsel at its sole cost and expense and participate in
the defense of the Third Party Claim, (ii) the Indemnified Party will not
consent to the entry of any judgment or enter into any settlement with respect
to the Third Party Claim without the prior written consent of the Indemnifying
Party (not to be withheld unreasonably), and (iii) the Indemnifying Party will
not consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim without the prior written consent of the
Indemnified Party (not to be withheld unreasonably). Notwithstanding the
foregoing, in the event that an Indemnified Party withholds consent to a
judgment or settlement with respect to a Third Party Claim that (A) would not
involve a finding or admission of wrongdoing, (B) includes an unconditional
written release by the claimant or plaintiff of the Indemnified Party from all
liability in respect of such Third Party

 

48



--------------------------------------------------------------------------------

 

Claim and (C) does not impose equitable remedies or any obligation on the
Indemnified Party other than solely the payment of money damages for which the
Indemnified Party will be indemnified hereunder, then the Indemnifying Party
shall have no further obligation to defend such Third Party Claim and will not
be liable for any amount in excess of the amount it would have owed pursuant to
such judgment or settlement.

(d) In the event any of the conditions in Section 9.4(b) above is or becomes
unsatisfied, however, (i) the Indemnified Party may defend against the Third
Party Claim in any manner it reasonably may deem appropriate, (ii) the
Indemnifying Party will reimburse the Indemnified Party promptly and
periodically (at least monthly) for the costs of defending against the Third
Party Claim (including reasonable attorneys’ fees and expenses), and (iii) the
Indemnifying Party will remain responsible for any Losses the Indemnified Party
may suffer resulting from, arising out of, relating to, in the nature of, or
caused by the Third Party Claim to the fullest extent provided in this
Section 9; provided, however, that if the Indemnified Party defends any Third
Party Claim, the Indemnified Party without the prior written consent of the
Indemnifying Party, such consent not to be unreasonably withheld, shall not
enter into any settlement or compromise or consent to the entry of any judgment
with respect to such Third Party Claim.

(e) In the event any Indemnified Party should have a claim against any
Indemnifying Party hereunder that does not involve a Third Party Claim being
asserted against or sought to be collected from such Indemnified Party, the
Indemnified Party shall deliver prompt notice of such claim (a “Direct Claim
Notice”) to the Indemnifying Party, but in no event after the expiration of the
applicable time period for such claim under Section 9.1. Subject to the time
limitations set forth in Section 9.1, the failure to promptly provide such
Direct Claim Notice, however, shall not release the Indemnifying Party from any
of its obligations under this Section 9, except to the extent that the
Indemnifying Party is materially prejudiced by such failure and shall not
relieve the Indemnifying Party from any other obligation or liability that it
may have to the Indemnified Party, except as specifically provided in this
Section 9. If the Indemnifying Party notifies the Indemnified Party in writing
within thirty (30) days following its receipt of such Direct Claim Notice that
the Indemnifying Party does not dispute its liability to the Indemnified Party
hereunder, such claim specified by the Indemnified Party in such Direct Claim
Notice shall be conclusively deemed a liability of the Indemnifying Party
hereunder and the Indemnifying Party shall pay the amount of such liability to
the Indemnified Party on demand. If the Indemnifying Party agrees in writing
that it has an indemnification obligation but asserts that it is obligated to
pay a lesser amount than that claimed by the Indemnified Party, the Indemnifying
Party shall pay such lesser amount promptly to the Indemnified Party, without
prejudice to or waiver of the Indemnified Party’s claim for the difference. If
the Indemnifying Party notifies the Indemnified Party in writing within thirty
(30) days following its receipt of such Direct Claim Notice that it disputes
such indemnification obligation, the Indemnified Party shall be entitled to
pursue its indemnification rights hereunder and whatever other legal remedies
may be available to enforce its rights under this Section 9.

(f) Upon determination of the amount due with respect any matter which is
subject to indemnification under this Section 9 pursuant to either (i) a written
agreement between the Indemnifying Party and the Indemnified Party or (ii) a
final judgment or order of a court of competent jurisdiction, the Indemnifying
Party shall, subject to the other terms hereof, pay to the Indemnified Party or
the Person entitled thereto, as applicable, the amount owing by the Indemnifying
Party with respect to such matter within ten (10) business days thereafter.

 

49



--------------------------------------------------------------------------------

 

(g) To the extent that the Indemnifying Party makes or is required to make any
indemnification payment to the Indemnified Party, the Indemnifying Party shall
be entitled to exercise at its expense, and shall be subrogated to, any rights
and remedies (including rights of indemnity, rights of contribution and other
rights of recovery) that the Indemnified Party may have against any other Person
with respect to any Losses to which such indemnification payment is related;
provided, however, in the case where the Indemnified Party is a Purchaser
Indemnified Party, such right shall not apply with respect to any rights or
remedies against such Indemnified Party’s clients or any Member without the
prior consent of such Indemnified Party. The Indemnified Party shall permit the
Indemnifying Party to use the name of the Indemnified Party and the names of the
Indemnified Party’s representatives in any transaction or in any Proceeding or
other matter involving any such rights or remedies in such manner as may be
approved by the Indemnified Party, such consent not to be unreasonably withheld
or delayed.

9.5 Limitations on Indemnification.

(a) Notwithstanding anything to the contrary contained in this Agreement, the
Purchaser Indemnified Parties shall only be entitled to indemnification under
Section 9.2(a)(i) above if the aggregate amount of Losses incurred by the
Purchaser Indemnified Parties as a result of such breaches exceed Five Hundred
Thousand Dollars ($500,000) (the “Threshold”), and then only for such aggregate
Losses that exceed Two Hundred Fifty Thousand Dollars ($250,000) (the “Basket”);
provided, however, that any Losses resulting from (i) any actual fraud on the
part of Seller or any Member or (ii) any breach of the Fundamental
Representations of Seller and the Members, or Section 2.10(b), shall not be
subject to the Threshold or the Basket. Notwithstanding anything to the contrary
in this Agreement, the Seller Indemnified Parties shall only be entitled to
indemnification under Section 9.3(a) above if the aggregate amount of Losses
incurred by the Seller Indemnified Parties as a result of such breaches exceed
the Threshold, and then only for such aggregate Losses that exceed the Basket;
provided, however, that any Losses resulting from (i) any actual fraud on the
part of Purchaser or (ii) any breach of the Fundamental Representations of
Purchaser shall not be subject to the Threshold or the Basket.

(b) The maximum amount for which the Purchaser Indemnified Parties may be
entitled to indemnification under Section 9.2(a)(i) shall be Fifteen Million
Dollars ($15,000,000) (the “Cap”); provided, however, that the foregoing
limitation shall not apply to (i) claims for indemnification for breaches of the
Fundamental Representations, or (ii) claims made as a result of actual fraud on
the part of Seller or any Member. The maximum amount for which the Seller
Indemnified Parties may be entitled to indemnification under Section 9.3(a)
shall be the amount of the Cap; provided, however, that the foregoing limitation
shall not apply to (i) claims for indemnification for breaches of the
Fundamental Representations, or (ii) claims made as a result of actual fraud on
the part of Purchaser.

(c) The Principal Members’ joint and several liability for any Losses relating
to a claim for indemnification pursuant to Section 9.2(a) shall not exceed the
percentage of such Losses which is equal to the aggregate percentage of the
Principal Members’ ownership percentages set forth on the list provided by
Seller pursuant to Section 2.4(a), and each other Member’s several liability for
any Losses relating to a claim for indemnification pursuant to Section 9.2(a)
shall not exceed such Member’s pro-rata percentage set forth on such list.

 

50



--------------------------------------------------------------------------------

 

(d) Payments to an Indemnified Party pursuant to this Section 9 shall be limited
to the amount of any Losses that remain after deducting therefrom any insurance
proceeds received by such Indemnified Party, it being understood that an
Indemnified Party will make commercially reasonable efforts to make an insurance
claim, if available.

(e) Notwithstanding anything herein to the contrary, following the recovery of
any Losses by Purchaser for a breach of the representation and warranty
contained in Section 2.10(b), and Purchaser subsequently collects on the invoice
at issue from the defaulting account debtor, then Purchaser shall promptly
reimburse Seller for the amount collected.

(f) Any indemnification payments paid under this Section 9 will be considered an
adjustment to the Purchase Price.

SECTION 10. TERMINATION.

10.1 Termination of Agreement. The parties may terminate this Agreement prior to
the Closing as provided below:

(a) The parties may terminate this Agreement by mutual written consent at any
time prior to the Closing;

(b) Purchaser may terminate this Agreement by giving written notice to Seller at
any time prior to the Closing: (i) in the event Seller or any Member has
breached any representation, warranty, or covenant contained in this Agreement
if such breach would give rise to a failure to satisfy a condition to the
obligations of Purchaser contained in Section 6.1, Purchaser has notified Seller
of the breach in writing, and the breach has continued without cure for a period
of thirty (30) days after the notice of breach, or (ii) if the Closing shall not
have occurred on or before January 31, 2011 (the “Termination Date”), by reason
of the failure of any condition precedent contained in Section 6.1;

(c) Seller may terminate this Agreement by giving written notice to Purchaser at
any time prior to the Closing: (i) in the event Purchaser has breached any
representation, warranty, or covenant contained in this Agreement if such breach
would give rise to a failure to satisfy a condition to the obligations of Seller
and the Members contained in Section 6.2, Seller has notified Purchaser of the
breach in writing, and the breach has continued without cure for a period of
thirty (30) days after the notice of breach, or (ii) if the Closing shall not
have occurred on or before the Termination Date, by reason of the failure of any
condition precedent contained in Section 6.2; and

(d) By either Purchaser or Seller if consummation of the transactions
contemplated by this Agreement would violate any provision of applicable Law, or
any non-appealable final order, decree or judgment of any court of competent
jurisdiction; provided, in the latter case, the party seeking termination under
this subsection shall have used commercially reasonable efforts to have such
order, decree or judgment vacated.

 

51



--------------------------------------------------------------------------------

 

(e) Effect of Termination. If this Agreement is terminated as permitted by
Section 10.1, such termination shall be effective as against all parties hereto
and without liability of any party (or any stockholder, member, director,
manager, officer, employee, agent, consultant or representative of such party)
to the other parties of this Agreement and this Agreement shall become null and
void except that the parties agree that each shall party remain responsible for
its own expenses in connection with the negotiation and the consummation of the
transactions contemplated by this Agreement; provided that any such termination
shall not relieve any party from liability for damages for any willful breach of
this Agreement.

(f) Effect of Delay. In the event that the Closing has not earlier occurred or
this Agreement has not been earlier terminated as permitted by Section 10.1, and
on December 31, 2010, (i) all of the conditions set forth in Section 6.1 have
been fulfilled, (ii) Seller and the Members are willing and able to proceed to
Closing, and (iii) Purchaser is nonetheless unwilling or unable to proceed to
Closing on such date, then upon any later consummation of the Closing, the
amount of the Initial Cash Consideration shall be increased by an amount equal
to the Make Whole Amount (or if not then finally determinable, the Make Whole
Amount shall be reimbursed to Seller promptly after such amount can be finally
determined). The “Make Whole Amount” shall be an amount that will result in
Seller and the Members being in the same position after paying Taxes on the Make
Whole Amount and the Initial Cash Consideration, respectively, as Seller and the
Members would have been after paying Taxes on the Initial Cash Consideration had
the Closing occurred on December 31, 2010. In the event that Seller and
Purchaser cannot agree on the amount of the Make Whole Amount after good faith
efforts to resolve such dispute, then such dispute shall be resolved by the
Independent Accountant and such accounting firm’s determination shall be
conclusive and binding on both parties.

SECTION 11. MISCELLANEOUS.

11.1 Fees and Expenses. Except as otherwise provided in this Agreement, each of
the parties shall bear its own expenses in connection with the negotiation and
the consummation of the transactions contemplated by this Agreement. No expenses
of Seller or the Members relating in any way to the purchase and sale of the
Purchased Assets hereunder and the transactions contemplated hereby, including,
without limitation, legal, accounting, or other professional expenses of Seller
or the Members, shall be charged to or paid by Purchaser or included in any of
the Assumed Liabilities. The foregoing shall not limit, however, any party’s
right to include expenses in any claim for damages against any other party who
breaches any legally binding provision of this Agreement.

11.2 Governing Law; Forum. This Agreement shall be construed under and governed
by the internal laws of the State of Missouri without regard to its conflict of
laws provisions. The parties hereby irrevocably and unconditionally submit to
the exclusive jurisdiction of the state and federal courts of the State of
Missouri in connection with any action arising out of or relating to this
Agreement, and irrevocably and unconditionally waive the defense of an
inconvenient forum. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION (WHETHER BASED IN CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

52



--------------------------------------------------------------------------------

 

11.3 Notices. Any notice, request, demand, or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been given
(a) if personally delivered, upon receipt, (b) if sent via overnight delivery by
a nationally recognized delivery service, upon the next business day, or (c) if
sent by registered or certified mail, upon the sooner of the date on which
receipt is acknowledged or the expiration of three days after deposit in United
States post office facilities properly addressed with postage prepaid. All
notices to a party shall be sent to the addresses set forth below or to such
other address or person as such party may designate by notice to each other
party hereunder:

 

TO SELLER OR THE MEMBERS:   

Reams Asset Management Company, LLC

227 Washington Street

Columbus, Indiana 47201

Attention: Mark M. Egan and David M. McKinney

 

With a mandatory copy to:

  

 

Vedder Price P.C.

222 North LaSalle Street

Chicago, Illinois 60601

Attention: Renee M. Hardt, Esq.

 

TO PURCHASER:

  

 

Scout Investment Advisors, Inc.

c/o UMB Financial Corporation

1010 Grand Blvd.

Kansas City, Missouri 64106

Attention: C. Warren Green

 

With a mandatory copy to:

  

 

Stradley Ronon Stevens & Young, LLP

2600 One Commerce Square

Philadelphia, Pennsylvania A 19103

Attention: Michael P. O’Hare, Esq.

Any notice given hereunder may be given on behalf of any party by his counsel or
other authorized representatives.

11.4 Entire Agreement. This Agreement, including the Schedules, Exhibits, and
Ancillary Documents referred to herein, is complete, reflects the entire
agreement of the parties with respect to the subject matter of this Agreement,
and supersedes all previous written or oral negotiations, commitments, and
writings with respect to the subject matter hereof; provided, however, that the
Mutual Confidentiality and Non-Disclosure Agreement between Parent and Seller
dated as of October 14, 2009 shall remain in full force and effect. No promises,
representations, understandings, warranties, and agreements have been made by
any of the parties hereto except as referred to herein or in the Ancillary
Documents; and all inducements to the making of this Agreement relied upon by
either party hereto have been expressed herein or in the Ancillary Documents.

 

53



--------------------------------------------------------------------------------

 

11.5 Assignability; Binding Effect. No party hereto may assign or transfer any
or all of its rights or obligations under this Agreement without the prior
written consent of the other parties.

11.6 Captions. The captions in this Agreement are for convenience only and shall
not affect the construction or interpretation of any term or provision hereof.

11.7 Execution in Counterparts. For the convenience of the parties and to
facilitate execution, this Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document. Signatures of the parties transmitted by
facsimile or electronic mail shall be deemed to be original signatures for all
purposes.

11.8 Amendments. This Agreement may not be amended or modified, nor may
compliance with any condition or covenant set forth herein be waived, except by
a writing duly and validly executed by each party hereto, or in the case of a
waiver, the party waiving compliance.

11.9 Schedules and Exhibits. This Agreement shall be deemed to have incorporated
by reference all Schedules and Exhibits referred to herein to the same extent as
if such Schedules and Exhibits were fully set forth herein. The information in
the Schedules constitutes (i) exceptions to particular representations,
warranties, covenants and obligations of Seller and the Members as set forth in
this Agreement or (ii) descriptions or lists of assets and liabilities and other
items referred to in this Agreement. If there is any inconsistency between the
statements in this Agreement and those in the Schedules (other than an exception
expressly set forth as such in the Schedules with respect to a specifically
identified representation or warranty), the statements in this Agreement will
control.

11.10 No Third Party Beneficiaries. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns. This Agreement shall not benefit or create any right,
remedy or cause of action in or on behalf of any Person other than the parties
hereto and their respective permitted successors and assigns.

11.11 Legal Representation of the Parties. This Agreement was negotiated by the
parties with the benefit of legal representation, and any rule of construction
or interpretation otherwise requiring this Agreement to be construed or
interpreted against any party shall not apply to any construction or
interpretation hereof.

11.12 Interpretation. In this Agreement, unless a clear contrary intention
appears: (a) the singular number includes the plural number and vice versa;
(b) reference to any gender includes each other gender; (c) reference to any
agreement, document or instrument means such agreement, document or instrument
as amended or modified and in effect from time to time in accordance with the
terms thereof; (d) “hereunder,” “hereof,” “hereto,” and words of similar import
shall be deemed references to this Agreement as a whole and not to any
particular Article, Section or other provision hereof; and (e) references to
documents, instruments or agreements shall be deemed to refer as well to all
addenda, exhibits, schedules or amendments thereto.

 

54



--------------------------------------------------------------------------------

 

11.13 Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.

11.14 Severability. If any provision of this Agreement is construed to be
invalid, illegal or unenforceable, then the remaining provisions hereof shall
not be affected thereby and shall be enforceable without regard thereto, and the
parties agree that this Agreement shall be reformed to replace such
unenforceable provisions with a valid and enforceable provision that comes as
close as possible to expressing the intent of the unenforceable provision.

11.15 Set-off. If Purchaser has delivered a valid Direct Claim Notice or Third
Party Claim Notice to Seller, and any such claims have not been fully resolved
prior to the time scheduled for any payment owed to Seller pursuant to the terms
of this Agreement, Purchaser shall have the right to withhold from the amount
otherwise due to Seller the amount or estimated amount of Purchaser’s
indemnifiable claim(s) as set forth in the Direct Claim Notice or Third Party
Claim Notice; provided, however, in the event that Purchaser withholds any
amounts pursuant to this Section 11.15, any amounts disputed by Seller must be
deposited by Purchaser no later than ten (10) days after the receipt of Seller’s
objections in an escrow account with a party mutually approved by Seller and
Purchaser until any such dispute is finally resolved by mutual agreement of
Seller and Purchaser or by order of a court of competent jurisdiction. For the
avoidance of doubt, Purchaser shall continue to own all funds while held in the
escrow account referred to above.

11.16 Press Releases. Purchaser shall be authorized to issue one or more press
releases related to this Agreement or the transactions contemplated hereby, with
the content thereof subject to the approval by Seller (such approval not to be
unreasonably withheld or delayed). Neither Seller nor the Members shall issue
any press release or other public disclosure related to this Agreement or the
transactions contemplated hereby. Notwithstanding the foregoing, nothing
contained herein shall prohibit any party from making any disclosure required by
any applicable Law or court order or the applicable rules of any stock exchange.

11.17 No Waiver. No failure to exercise, delay in exercising or single or
partial exercise of any right, power or remedy by any party, and no course of
dealing between or among any of the parties, shall constitute a waiver of, or
shall preclude any other or further exercise of, the same or any other right,
power or remedy.

11.18 Knowledge. The parties agree that the meaning of the words (a) “to
Seller’s Knowledge” or words of similar import in this Agreement, which are used
to qualify a representation or warranty in this Agreement, shall in all cases be
understood as comprising the actual knowledge of the Members, and (b) “to
Purchaser’s Knowledge” or words of similar import in this Agreement, which are
used to qualify a representation or warranty in this Agreement, shall in all
cases be understood as comprising the actual knowledge of Clyde F. Wendel;
provided, that for purposes of the definition of Seller’s Knowledge, actual
knowledge shall be deemed to include knowledge of any information that would
have been known to McKinney after a reasonable inquiry by McKinney of the
officers, directors, managers and employees of Seller who should reasonably be
expected to have knowledge about the subject matter of the representation or
warranty at issue.

 

55



--------------------------------------------------------------------------------

 

11.19 Person; Affiliates. The word “Person” as used in this Agreement, means any
individual, sole proprietorship, joint venture, partnership, corporation,
limited liability company, association, cooperative, trust, estate, governmental
body, administrative agency, regulatory authority, or other entity of any nature
whatsoever. The word “Affiliate” as used in this Agreement means: (a) any Person
directly or indirectly controlling, controlled by or under common control with
another Person; (b) a Person owning or controlling ten (10) percent or more of
the outstanding voting securities of such other Person; (c) any officer,
director, member, manager or partner of such Person; or (d) a Person who is an
officer, director, member, manager or partner or holder of ten (10) percent or
more of any of the voting interests of any Person described in clauses
(a) through (c) of this sentence. For purposes of the foregoing definition,
“control” (including “controlling,” “controlled by” and “under common control
with”) means the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

[Signature Pages Follow]

 

56



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as of the date set forth above.

 

SCOUT INVESTMENT ADVISORS, INC.

 

By:

 

 

 

Name:

 

Title:

 

 

UMB FINANCIAL CORPORATION, solely with

respect to Section 9.3

 

By:

 

 

 

Name:

 

Title:

 

 

REAMS ASSET MANAGEMENT COMPANY,

LLC

 

By:

 

 

 

Name:

 

Title:

 

 

MME INVESTMENTS, LLC

 

By:

 

 

Name:

 

Title:

 

 

MARK M. EGAN

 

DAVID B. MCKINNEY

 

HILLTOP CAPITAL, LLC

 

By:

 

 

 

Name:

 

Title:

 

Signature Pages to Asset Purchase Agreement



--------------------------------------------------------------------------------

 

 

THOMAS M. FINK

 

STEPHEN T. VINCENT

 

TODD C. THOMPSON

 

DEANNE B. OLSON

 

DANIEL P. SPURGEON

Signature Pages to Asset Purchase Agreement



--------------------------------------------------------------------------------

 

EXHIBIT 1.9

Subsequent Payments

The parties agree that the Subsequent Payments shall be calculated and paid in
accordance with this Exhibit 1.9 as set forth below.

(a) Definitions. For purposes of the Agreement and this Exhibit 1.9, the
following terms shall have the following meanings ascribed to them below:

“Adjusted Pre-Bonus Pre-Tax Income” shall mean, with respect to any Subsequent
Payment Period, the Pre-Bonus Pre-Tax Income, adjusted as follows (unless
Pre-Bonus Pre-Tax Income already reflects such exclusions):

(i) Exclude any extraordinary gains included in the calculation of Pre-Bonus
Pre-Tax Income, including from gains from the disposition of assets not in the
ordinary course of business; and

(ii) Exclude any extraordinary losses taken in the calculation of Pre-Bonus
Pre-Tax Income, including any losses from the disposition of assets not in the
ordinary course of business.

“Adjusted Pre-Tax Income” shall mean, with respect to any Subsequent Payment
Period, the Adjusted Pre-Bonus Pre-Tax Income, minus the Incentive Bonus Pool
Amount.

“Allocated Purchaser Expenses” shall mean the following amounts expensed by the
Purchaser (and not otherwise included in Expenses) in connection with efforts to
generate Revenue or support the Reams Division; provided, however, that the
parties agree in advance that the aggregate amount of Allocated Purchaser
Expenses described in clauses (ii) through (vi) below that may be expensed in
any one Subsequent Payment Period shall, notwithstanding the actual amounts
thereof, be deemed to equal the Aggregate Cost Savings (as defined below) for
such Subsequent Payment Period plus the Allocated Purchaser Expenses Cap (as
defined below):

(i) Any organizational, set-up, registration or offering costs (including,
without limitation any legal or regulatory costs, but excluding any acquisition
or similar costs paid to third parties) relating to any registered investment
company or series thereof which is formed after the Closing Date (other than any
investment company or series thereof into which the Frontegra Funds may be
reorganized or merged) and advised by the Reams Division; provided, however,
that such costs shall be amortized over three consecutive years from the date of
formation and in no event shall more than one third of such costs be expensed in
any one Subsequent Payment Period;

(ii) Twenty-five percent (25%) of the fixed salary and travel and entertainment
costs of Purchaser’s sales team for asset management services (i.e., for funds
and

 

1.9-1



--------------------------------------------------------------------------------

separately managed accounts), which for purposes hereof shall include
Transferred Employee Mike Hoover (whose fixed salary and travel and
entertainment costs shall not otherwise be included as an expense);

(iii) Marketing costs (comprised of quarterly fund fact sheets, public relations
support, sales presentations encompassing quarterly designing of presentation
graphics and printing/fulfillment of 500 presentations annually, and
pass-through mailer) incurred to develop and prepare collateral and other
materials to support the Business;

(iv) Not more than 10% to 25% of the annual salary costs of Purchaser’s senior
leadership (CEO, CFO, CCO);

(v) Insurance, tax/audit and ADP/payroll services incurred by Purchaser in
connection with the Reams Division;

(vi) Fifty percent (50%) of the compensation expense attributable to the
management information services full-time employee who is shared with other
divisions of Purchaser; and

(vii) Variable commissions expense of Purchaser’s sales team (i.e., for funds
and separately managed accounts managed by the Reams Division) which for
purposes hereof shall include Transferred Employee Mike Hoover.

“Allocated Purchaser Expenses Cap” shall be $250,000, reduced by the amount of
any Expenses incurred by or on behalf of the Reams Division for services
rendered to any Currently Existing Account (as defined below) during the
applicable Subsequent Payment Period.

“Expenses” shall mean amounts expensed for the direct costs incurred by or on
behalf of the Reams Division (including, without limitation, salaries, wages and
other compensation for present or future employees, insurance, utilities, rent,
depreciation and amortization expense, GIPS compliance and audit costs, and
research costs such as that of Bloomberg, etc.), plus the Allocated Purchaser
Expenses. For avoidance of doubt, the following amounts shall not constitute
Expenses or Allocated Purchaser Expenses:

(i) Any interest which has been expensed and which has been paid or accrued on
indebtedness incurred to acquire all or part of the ownership interests or
assets of any business, or to engage in any transaction not in the ordinary
course of business;

(ii) Other than as expressly provided in the definition of Allocated Purchaser
Expenses above, any overhead attributable to the general operation of Purchaser
and which is not related to the services provided by Reams Division;

(iii) Any amortization, except for amortization of software used in the Reams
Division business or of similar intangibles acquired for use by the Reams
Division in the ordinary course of business;

 

1.9-2



--------------------------------------------------------------------------------

 

(iv) Any charges against income which have resulted from changes in accounting
practices not required by GAAP or International Financial Reporting Standards;

(v) Any expenses incurred or realized to adjust the fair market value of the
Subsequent Payment liability related to the transactions contemplated by this
Agreement;

(vi) Any legal, accounting and other professional fees, insurance premiums,
amortization, depreciation (solely to the extent attributable to an increase in
the tax basis of the assets purchased) and other costs and expenses of any type
which have arisen out of or relate to the transactions contemplated by the
Agreement;

(vii) Any indemnity Losses paid or payable by Purchaser to any Seller
Indemnified Party; and

(viii) Any Losses which have been incurred by Purchaser and which are otherwise
Expenses or Allocated Purchaser Expenses and for which payments have been made
by Seller to any Purchaser Indemnified Party to indemnify such Purchaser
Indemnified Party for such Losses.

“Aggregate Cost Savings” shall mean, with respect to each Subsequent Payment
Period, the aggregate cost savings in the Expense categories set forth below
realized by the Reams Division as a result of cost synergies after the Closing,
as compared to the baseline amounts set forth opposite such categories (which
reflect Seller’s pre-Closing costs on an approximate basis), expressed as a
positive number; provided, however, that the parties agree that in making such
comparison, the baseline amounts shall be normalized for changes in employees
and other appropriate factors after Closing (e.g., changes in the number of
employees using Bloomberg terminals or increased costs in the ordinary course of
Business for research services, etc.), such that comparable comparisons for
measuring cost synergies can be made.

 

Category

   Baseline Amount  

Bloomberg

   $ 500,000   

Moody’s

   $ 94,000   

Credit Sights (S&P)

   $ 50,000   

Insurance – Company

   $ 160,000   

Ashland (GIPS)

   $ 45,000   

Tax & Accounting Audit

   $ 27,000   

ADP (Payroll Services)

   $ 11,000   

Mike Hoover (Salary, Benefits and T&E costs)

   $ 250,000   

“Incentive Bonus Pool Amount” shall mean, with respect to each Subsequent
Payment Period, an amount equal to twenty-five percent (25%) of Adjusted
Pre-Bonus Pre-Tax Income.

“Pre-Bonus Pre-Tax Income” shall mean the Revenue less the Expenses, but
calculated before deduction of (i) any amounts payable on account of any Taxes
based on or measured by income, all as determined in accordance with GAAP, and
(ii) the Incentive Bonus Pool Amount.

 

1.9-3



--------------------------------------------------------------------------------

 

“Reams Division” shall have the meaning set forth on Schedule 5.4.

“Revenue” shall mean the revenue of Purchaser generated from the accounts
directly advised or sub-advised by the Reams Division, excluding the following
amounts:

(i) Revenue from Purchaser’s services rendered to any series of Scout Funds
which is in existence as of the Closing Date (“Currently Existing Fund”);

(ii) Revenue from Purchaser’s services rendered to any separately managed
accounts which were already advised by Purchaser as of the Closing Date, or to
any other customers who as of the Closing Date were invested in fixed income
products of Purchaser (a “Currently Existing Account”);

(iii) Revenue from advisory or sub-advisory services rendered to the Frontegra
Core Fund or the Frontegra Core Plus Fund (or any successor funds), to the
extent in excess of the revenue that would have been payable to Seller with
respect to the sub-advisory services provided to such funds using the fee
schedules in effect as of the date of this Agreement; and

(iv) If after the Closing Date, either the Frontegra Core Fund or the Frontegra
Core Plus Fund is combined with a Currently Existing Fund, any Revenue
attributable to the management of the amount of net assets within the Currently
Existing Fund at the time of such combination.

(b) Calculation of Subsequent Payment. (i) Not later than sixty (60) days
following the end of each Subsequent Payment Period, Purchaser shall prepare and
deliver to Seller (A) an unaudited income statement of the Business for such
period prepared in accordance with GAAP, and (B) a statement setting forth
Purchaser’s calculation of Adjusted Pre-Tax Income for such period.

(ii) Not later than thirty (30) days after delivery of the items to Seller set
forth in Subparagraph (b)(i) above, Seller shall present any objections that
Seller may have to any of the matters set forth therein, which objections shall
be set forth in writing and in reasonable detail, and Seller shall present its
own calculation of Adjusted Pre-Tax Income for the Subsequent Payment Period in
question. Following the delivery to Purchaser of any objections, Purchaser and
Seller shall meet to discuss the objections raised by Seller with a view toward
resolving such objections. If Seller does not deliver any written objections to
Purchaser within such 30-day period, Seller shall be deemed to have accepted
Purchaser’s calculation of Adjusted Pre-Tax Income for such Subsequent Payment
Period and irrevocably waived any right to object thereto.

(iii) If Seller delivers such written objections and all such objections are not
resolved by Purchaser and Seller within thirty (30) calendar days after delivery
to Purchaser of such objections, then such dispute shall be submitted to the
Independent Accountant for resolution. The Independent Accountant shall be
instructed to deliver a decision within thirty (30) calendar days after the
submission of such matters to the Independent Accountant, and to only render a
decision with respect to the matters submitted for resolution. The Independent
Accountant shall be instructed that its decision shall be in writing and shall
include (A) a

 

1.9-4



--------------------------------------------------------------------------------

statement describing in reasonable detail the decision of the Independent
Accountant with respect to each item in dispute submitted to the Independent
Accountant, and (B) the Independent Accountant’s computation of Adjusted Pre-Tax
Income for the Subsequent Payment Period in question, it being understood that
the amount of such Adjusted Pre-Tax Income shall not be (x) less than the amount
set forth in the statement delivered by Purchaser pursuant to Paragraph (b)(i),
nor (y) more than the amount set forth in Seller’s written objections delivered
to Purchaser pursuant to Paragraph (b)(ii). The decision of the Independent
Accountant shall be final and binding and conclusive upon Purchaser and Seller
for all purposes under this Agreement, absent manifest error. The fees and
expenses of the Independent Accountant shall be shared equally by Purchaser on
the one hand, and Seller on the other hand.

(iv) Within ten (10) business days after the final determination of Adjusted
Pre-Tax Income for a given Subsequent Payment Period has been made, Purchaser
shall pay to Seller a Subsequent Payment equal to the product of (A) the finally
determined Adjusted Pre-Tax Income for such Subsequent Payment Period, (B) the
Applicable Percentage (as determined below) for such Subsequent Payment Period,
and (C) the number ten (10).

(v) For purposes of this Agreement, the “Applicable Percentage” shall be
determined as follows:

(A) For the first Subsequent Payment Period, the Applicable Percentage shall be
Six Percent (6%).

(B) For the second Subsequent Payment Period, the Applicable Percentage shall be
Seven Percent (7%).

(C) For the third Subsequent Payment Period, the Applicable Percentage shall be
Eight Percent (8%).

(D) For the fourth Subsequent Payment Period, the Applicable Percentage shall be
Nine Percent (9%).

(E) For the fifth Subsequent Payment Period, the Applicable Percentage shall be
Ten Percent (10%).

Notwithstanding the foregoing, in the event that the Retention Percentage (as
determined pursuant to Section 1.8 of the Agreement) is less than Eighty-Five
Percent (85%), then the Applicable Percentages set forth above shall be reduced
by the Discount Percentage (as defined below) in the following sequential
manner:

(I) First, the Applicable Percentage for the first Subsequent Payment Period
shall be subtracted by up to four percent (4%), and then

(II) Second, the Applicable Percentage for the second Subsequent Payment Period
shall be subtracted by up to five percent (5%), and then

(III) Third, the Applicable Percentage for the third Subsequent Payment Period
shall be subtracted by up to six percent (6%), and then

 

1.9-5



--------------------------------------------------------------------------------

 

(IV) Fourth, the Applicable Percentage for the fourth Subsequent Payment Period
shall be subtracted by up to seven percent (7%), and then

(V) Fifth, the Applicable Percentage for the fifth Subsequent Payment Period
shall be subtracted by up to eight percent (8%), until the sum of the
subtractions set forth in subparagraphs (I) through (V) equal the Discount
Percentage. For the avoidance of doubt, in no event shall the Applicable
Percentage for any Subsequent Payment Period ever be less than two percent (2%).

By way of example, if the Discount Percentage (as determined below) were to
equal twenty percent (20%), then: the Applicable Percentage for the first
Subsequent Payment Period would be subtracted by four percent (4%) (resulting in
an Applicable Percentage for the first Subsequent Payment Period of two percent
(2%)), and then the Applicable Percentage for the second Subsequent Payment
Period would be subtracted by five percent (5%) (resulting in an Applicable
Percentage for the second Subsequent Payment Period of two percent (2%)), and
then the Applicable Percentage Period for the third Subsequent Payment Period
would be subtracted by six percent (6%) (resulting in an Applicable Percentage
for the third Subsequent Payment Period of two percent (2%)), and then the
Applicable Percentage for the fourth Subsequent Payment Period would be
subtracted by five percent (5%) (resulting in an Applicable Percentage for the
fourth Subsequent Payment Period of four percent (4%)). In such example, the
aggregate subtractions of 4% + 5% + 6% + 5% would equal the Discount Percentage
of twenty percent (20%). For purposes of this Agreement, “Discount Percentage”
shall mean the difference by which the Retention Percentage is less than
Eighty-Five Percent (85%), multiplied by two (2), but in no event shall the
Discount Percentage be more than thirty percent (30%).

(c) Limitation. Notwithstanding any language to the contrary contained herein,
in the event that the Retention Percentage is less than Sixty Percent (60%),
Seller shall not be entitled to receive any Subsequent Payment for any
Subsequent Payment Period unless the finally determined Adjusted Pre-Tax Income
for such Subsequent Payment Period is equal to or greater than Four Million Two
Hundred Thousand Dollars ($4,200,000).

 

1.9-6



--------------------------------------------------------------------------------

 

BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT

This BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is
made as of this              day of                     , 2010 by and between
SCOUT INVESTMENT ADVISORS, INC., a Missouri corporation (“Purchaser”), and REAMS
ASSET MANAGEMENT COMPANY, LLC, an Indiana limited liability company (“Seller”).

RECITALS:

WHEREAS, Purchaser, Seller and certain other parties have entered into an Asset
Purchase Agreement (the “APA”) dated as of                     , 2010, whereby
Purchaser agreed, subject to the terms thereof, to acquire substantially all of
the assets of the Business of Seller.

WHEREAS, pursuant to the terms of the APA, Seller is executing and delivering
this Agreement for the purpose of selling, conveying, transferring, assigning
and delivering to and vesting in Purchaser all of Seller’s right, title and
interest in and to the Purchased Assets and Purchaser is executing and
delivering this Agreement in order to evidence Purchaser’s assumption of the
Assumed Liabilities.

WHEREAS, this Agreement is made, executed and delivered pursuant to and in
accordance with the APA, the terms of which shall not be merged hereinto but
shall survive the execution hereof as and to the extent provided therein.

NOW, THEREFORE, in consideration of the premises and the covenants set forth
herein and in the APA and for good and valid consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

1. Capitalized terms used in this Agreement and not otherwise defined herein
shall have the meanings ascribed to such terms in the APA. In the event of a
conflict between this Agreement and the APA, the terms of the APA shall take
precedence and control.

2. Seller hereby sells, assigns, transfers, conveys and delivers to Purchaser
all of Seller’s right, title and interest, legal and equitable, in and to the
Purchased Assets, subject to the terms and conditions of the APA, including,
without limitation, Section 1.1 of the APA.

3. Seller hereby constitutes and appoints Purchaser, its successors and assigns
the true and lawful attorney of Seller, with full power of substitution in the
name and stead of Seller on behalf and for the benefit of Purchaser, its
successors and assigns to demand and receive any and all of the Purchased
Assets, to give receipts and releases for and in respect of the same, or any
part thereof, and to do all acts and things in relation to the Purchased Assets
which Purchaser, its successors and assigns shall deem desirable; Seller hereby
declaring that the foregoing powers are coupled with an interest and are and
shall be irrevocable by Seller.

4. Seller from time to time after the Closing at the reasonable request of
Purchaser and without further consideration shall execute and deliver further
instruments of transfer and assignment and take such other action as Purchaser
may reasonably require to more effectively transfer and assign to, and vest in,
Purchaser each of the Purchased Assets.



--------------------------------------------------------------------------------

 

5. Purchaser hereby accepts the foregoing sale, transfer and assignment of all
of Seller’s right, title and interest in and to the Purchased Assets. Seller
hereby assigns, transfers and delivers to Purchaser, and Purchaser hereby
assumes and agrees to pay, discharge and perform the Assumed Liabilities in
accordance with the APA. The assumption by Purchaser of the Assumed Liabilities
shall not be construed, as between Purchaser on the one hand and the obligees of
such Assumed Liabilities on the other hand, to defeat, impair or limit in any
way any rights or remedies of Purchaser to contest or dispute the validity or
amount thereof.

6. Purchaser hereby covenants with Seller, its successors and assigns that from
time to time and at the reasonable request of Seller, its successors and assigns
and without further consideration, Purchaser will do, execute, acknowledge and
deliver or will cause to be done, executed, acknowledged and delivered any and
all such further acts and instruments of assumption as may reasonably be
required for the effective assumption by the Purchaser of the Assumed
Liabilities.

7. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Notwithstanding the
foregoing, no party hereto may assign or transfer any or all of its rights or
obligations under this Agreement without the prior written consent of the other
party.

8. This Agreement shall be construed and enforced in accordance with the laws of
the State of Missouri (other than the choice of law principles thereof). The
parties hereby irrevocably and unconditionally submit to the exclusive
jurisdiction of the state and federal courts of the State of Missouri in
connection with any action arising out of or relating to this Agreement, and
irrevocably and unconditionally waive the defense of an inconvenient forum. EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION
(WHETHER BASED IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

9. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement.

10. This Agreement, together with the APA and the other Ancillary Documents,
reflects the entire agreement of the parties with respect to the subject matter
hereof.

[signatures follow]

 

- 2 -



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed this Bill of Sale,
Assignment and Assumption Agreement on the day and year first above written.

 

SCOUT INVESTMENT ADVISORS, INC.

By:

 

 

  Name:   Title: REAMS ASSET MANAGEMENT COMPANY, LLC

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

 

EMPLOYMENT, NON-COMPETITION AND NON-SOLICITATION AGREEMENT

This Employment, Non-Competition and Non-Solicitation Agreement (this
“Agreement”) dated as of                     , 2010, is entered into by and
among Scout Investment Advisors, Inc., a Missouri corporation (the “Company”),
                    , an individual (“Employee”), and solely with respect to
Paragraph 30 of this Agreement, UMB Financial Corporation, a Missouri
corporation (“Parent”).

WHEREAS, the execution and delivery of this Agreement is a condition precedent
to closing (the “Closing”) under that certain Asset Purchase Agreement (the
“Purchase Agreement”) dated as of                     , 2010 by and among the
Company, Reams Asset Management Company, LLC, an Indiana limited liability
company (“Reams LLC”), and certain other parties thereto; and

WHEREAS, the parties hereto desire that Employee be employed by the Company upon
the terms and conditions provided for herein.

NOW, THEREFORE, in consideration of the premises and the mutual promises and
conditions contained herein, and intending to be legally bound hereby, the
parties agree as follows:

1. Employment. Upon the terms and conditions of this Agreement, effective as of
the Closing and thereafter during the Term (as defined in Paragraph 12 below),
the Company agrees to employ Employee and Employee agrees to be employed by the
Company in the position(s) set forth on the Key Employment Terms Schedule which
is attached hereto as Exhibit A and incorporated herein by reference (“Key
Employment Terms Schedule”).

2. Compensation. The Company will pay Employee an annual base salary in an
amount not less than the amount set forth on the Key Employment Terms Schedule,
as such amount may be increased (but not decreased) from time to time. Employee
shall be considered for a reasonable increase in annual base salary in the
normal course of business at the time that all employees of the Reams Division
(as defined in the Purchase Agreement) of the Company are so considered. The
annual base salary will accrue and be payable in arrears in accordance with the
Company’s general payroll practices. All payments made and benefits provided by
the Company to Employee under this Agreement are subject to any applicable
withholding and other applicable taxes.

3. Employee Benefits; Expenses; Incentive Bonus Plan.

(a) Employee will be eligible for additional benefits, if any, by way of health
insurance, life insurance, 401(k) plan and vacations normally provided to
employees of the Company generally, pursuant to the terms of those plans,
programs and policies of the Company in effect during Employee’s employment by
the Company, and such additional benefits as may be from time to time agreed
upon in writing between Employee and the Company. The Company will reimburse
Employee for all ordinary and necessary out-of-pocket expenses incurred and paid
by Employee in the course of the performance of Employee’s duties pursuant to
this Agreement that conform to the Company’s policies (or amended policies) with
respect to travel, entertainment and other business expenses, and subject to the
Company’s procedures regarding approval and reporting of those expenses.



--------------------------------------------------------------------------------

 

(b) During the Term, Employee shall be eligible to participate in the Scout
Investment Advisors, Inc. (Reams) Incentive Bonus Plan (the “Incentive Bonus
Plan”), a copy of which is attached hereto as Exhibit B and incorporated herein
by reference. Notwithstanding any language to the contrary contained herein,
Employee shall not be eligible to participate in any other incentive bonus plan
of the Company, Parent or their respective affiliates, including, without
limitation, the UMB Long-Term Incentive Compensation Plan or the UMB Short-Term
Incentive Plan.

4. Duties. Throughout the Term, Employee shall have duties, authority,
responsibilities and reporting relationship(s) no less favorable to Employee
than those set forth on the Key Employment Terms Schedule. So long as Employee
is employed under this Agreement, Employee will (i) devote all of Employee’s
business time to perform such duties set forth on the Key Employment Terms
Schedule, (ii) perform Employee’s responsibilities in a manner satisfactory to
and subject to the direction and control of the person to whom Employee is
reporting as set forth on the Key Employment Terms Schedule, (iii) comply with
all lawful rules, orders, regulations, policies and practices, including,
without limitation, all codes of ethics and codes of conduct and policies of UMB
Financial Corporation, the Company, or any of their respective affiliates, as
are applicable to Employee and similarly situated employees (collectively, the
“Policies and Procedures”), and (iv) truthfully and accurately maintain and
preserve the Company’s records consistent with the Company’s practices and
procedures (as they may be reasonably updated or amended) and make all reports
reasonably required by the Company. Notwithstanding the foregoing, Employee may
manage his personal investments, act or continue to act as a member of civic,
charitable or corporate boards set forth on Exhibit C, act as a manager or
member of Reams LLC, in each case to the extent such activities do not violate
Employee’s other obligations under this Agreement, the Policies and Procedures,
the Purchase Agreement, or raise conflicts of interest. During the Term, the
Company shall use commercially reasonable efforts to avoid the relocation of
Employee from his present job location set forth on the Key Employment Terms
Schedule, without the prior approval of Reams Senior Management (as such term is
defined in the Purchase Agreement).

5. Clients and Business of the Company.

(a) Employee agrees that any and all presently existing investment advisory
businesses of the Company and its affiliates, and all businesses developed by
the Company and its affiliates (including by Employee or any other employee or
agent of the Company or its affiliates), including, without limitation, all
investment methodologies, all investment advisory contracts, fees and fee
schedules, commissions, records, data, client lists, agreements, trade secrets,
and any other incident of any business developed by the Company or its
affiliates or handled or carried on by Employee for the Company or its
affiliates, and all trade names, service marks and logos under which the Company
or its affiliates do business, and any combinations or variations thereof and
all related logos, are and shall be the exclusive property of the Company or
such affiliate, as applicable, for its or their sole use. In addition, Employee
acknowledges and agrees that the investment performance of the accounts managed
by the Company is attributable to the efforts of the team of professionals at
the Company and not to the efforts of any single individual, and that therefore,
the performance records of the accounts managed by the Company are and shall be
the exclusive property of the Company and not of the team or of any single
professional.

(b) Employee agrees that all clients for whom Employee or others at the Company
perform services while at the Company shall be considered clients of the
Company, and shall not be

 

2



--------------------------------------------------------------------------------

considered clients of Employee. All prospective clients with whom Employee has
business dealings during Employee’s employment with the Company shall be
considered prospective clients of the Company, and shall not be considered
prospective clients of Employee.

6. Disclosure and Assignment of Intellectual Property.

(a) All patents, trademarks, service marks, copyrights, trade secrets and other
intellectual property rights (“Intellectual Property”) relating in any way to
the business of the Company or its affiliates that Employee (either alone or in
conjunction with others) conceived, made, obtained or developed during the term
of Employee’s employment with the Company or conceive, make or obtain during the
term of Employee’s employment (whether during or outside of working hours) with
the Company (collectively, “the Company IP”) is the sole and exclusive property
of the Company and shall be considered a “work made for hire.” The Company IP
belongs to the Company whether or not patent, trademark, copyright and/or other
intellectual property right applications are or can be filed thereon.
Notwithstanding the foregoing, to the extent that the Company IP does not
constitute a work made for hire under applicable law, Employee hereby assigns
and transfers to the Company all right, title and interest in and to the Company
IP, including, without limitation, any and all copyright, trademark, service
mark, patent or other intellectual property rights and goodwill inherent therein
or related thereto.

(b) Employee will make full and prompt disclosure to the Company of all
Intellectual Property and Company IP, and at the Company’s request and expense
(but without additional compensation to Employee), will at any time and from
time to time during and after Employee’s employment with the Company execute and
deliver to the Company such applications, assignments and other papers and take
such other actions (including, but not limited to, testifying in any legal
proceedings) as the Company, in its sole discretion, considers necessary to
vest, perfect, defend or maintain the Company’s rights in and to the Company IP.
Employee has attached to this Agreement a complete list of Intellectual
Property, if any, conceived, made, obtained or developed by Employee (either
alone or in conjunction with others) on or prior to the date hereof, and to the
extent that such Intellectual Property does not also constitute the Company IP,
such Intellectual Property is excluded from the undertakings in this Agreement.

7. Covenant Not to Disclose Confidential Information.

(a) The Company, in the course of performing its business activities,
(i) acquires and develops trade secrets and confidential and proprietary
information which is not generally known in the industry, and (ii) acquires
trade secrets and confidential and proprietary information of or about the
Company’s affiliates, customers, vendors, business partners, licensors,
suppliers and other companies, persons or entities with which the Company
maintains or has maintained a business relationship (hereinafter collectively,
“the Company Business Relationships”).

(b) Employee recognizes that the knowledge and information acquired by Employee
concerning the following information of the Company and of the Company Business
Relationships: corporate information, including, but not limited to, business
plans and methods, trade secrets, products, services, financial affairs,
formulae, technology, know-how, contracts, pricing lists, costs, policies, sales
methods, financial information, profits, expenses, operations, operating methods
and procedures, blueprints, drawings, processes, statistics, suppliers,
marketing data, strategic information,

 

3



--------------------------------------------------------------------------------

sales and plans for future developments, methods, reports, plans, strategies and
efforts, customers, customer lists, customer requirements and information,
prospective customers, customer files, proposals and communications with
customers and prospective customers, fees, information regarding meeting
attendees, employee lists and information, financial and other record systems,
records, applications, computers, computer programs, system documentation,
hardware, software and information contained therein, marketing and expansion
plans, technologies, development, projects, forms and other trade secrets,
inventions designs, know-how, any facts concerning the systems, methods,
procedures or plans developed or used by the Company or the Company Business
Relationships or other private, confidential or proprietary information of or
about the Company or the Company Business Relationships which is not already
available to the public (collectively, “Confidential Information”) are valuable,
special and unique aspects of the business of the Company and the Company
Business Relationships. Employee recognizes that such Confidential Information
would not be provided to Employee by the Company in the absence of this signed
Agreement because of the risks that valuable Confidential Information might
otherwise be divulged and thereby damage the Company’s competitive position in
the marketplace, damage the Company’s relationship with the Company Business
Relationships, or otherwise cause damage to the Company Business Relationships.

(c) Employee agrees that Employee will not, during or after Employee’s
employment or other affiliation with the Company, (i) disclose, in whole or in
part, any Confidential Information to any person, firm, corporation, association
or other entity for any reason or purpose whatsoever unless authorized in
writing to do so by the Company, or (ii) use any Confidential Information for
Employee’s own purpose or for the benefit of any person, firm, corporation,
association or other entity other than the Company, except in the proper
performance of Employee’s duties as instructed by the Company. Upon the
cessation of Employee’s employment with the Company, the restrictions set forth
in this paragraph will not apply to Confidential Information which is then in
the public domain (unless Employee is responsible, directly or indirectly, for
such Confidential Information entering the public domain without the Company’s
consent).

(d) If Employee is requested, pursuant to, or required by applicable law or
regulation, or by legal process, to disclose any Confidential Information or
Company Intellectual Property, Employee will use Employee’s best efforts to
promptly notify the Company of this request and enable the Company or any
subsidiary, parent or affiliate of the Company to seek an appropriate protective
order at the Company’s sole cost and expense. If a protective order or other
protective remedy is not obtained, Employee may furnish only that portion of the
Confidential Information or Company Intellectual Property that is legally
required, in the opinion of Employee’s counsel, and will exercise Employee’s
best efforts to obtain reliable assurances that confidential treatment will be
accorded the Confidential Information or Company Intellectual Property;
provided, however, that the Company shall bear the cost and expense of obtaining
such confidential treatment.

8. Non-Disparagement. So long as Employee is an employee of the Company and
thereafter (including after the termination of Employee’s employment), Employee
will not make any disparaging comment in any format, whether written, electronic
or oral, to any client, customer, account, supplier, service provider, agency,
employee or the media regarding the Company (or any subsidiary, parent or
affiliate of the Company) or otherwise relating to the business of the Company
(or any subsidiary or affiliate of the Company). Similarly, the Company will
not, and will cause its subsidiaries, parents and affiliates to not, make any
disparaging comment in any format, written, electronic or oral, to any client,
customer, account, supplier, service provider, agency, employee or the media
regarding Employee. Nothing in this paragraph 8 shall preclude truthful
statements made pursuant to subpoena or as otherwise required by law.

 

4



--------------------------------------------------------------------------------

 

9. Covenant Not to Compete. Employee agrees that during the Term and (except as
otherwise set forth herein) for a period of twenty-four (24) months thereafter
(hereinafter, “the Non-Competition Period”), Employee shall not, directly or
indirectly render services to, become affiliated with or employed by, own, or
have a financial or other interest in (either as an individual, partner, joint
venturer, owner, manager, stockholder, employee, partner, officer, director,
independent contractor, or other such role) any business which is engaged in
Investment Management Services (as defined in Paragraph 11) (except nothing
herein shall prohibit Employee from owning less than 5% of the outstanding
shares in a publicly traded corporation).

10. Non-Solicitation. Except in the performance of his duties hereunder on
behalf of the Company, Employee agrees that during the Term and (except as
otherwise set forth herein) for a period of twenty-four (24) months thereafter
(hereinafter, “the Non-Solicitation Period”), Employee shall not, directly or
indirectly:

(a) become employed by or affiliated with any Past Client, Present Client or
Prospective Client of the Company or its affiliate (as the terms are defined in
paragraph 11 or 32) in a role which provides Investment Management Services (as
defined in paragraph 11);

(b) provide Investment Management Services to any person or entity that is a
Past Client, Present Client or Prospective Client of the Company or its
affiliates;

(c) solicit or induce any person or entity with the effect or for the purpose
(which need not be the sole or primary effect or purpose) of: (i) causing any
funds with respect to which the Company or its affiliates provides Investment
Management Services to be withdrawn from such management, (ii) causing any
Present Client or Prospective Client of the Company to refrain from engaging the
Company or any of its affiliates to provide Investment Management Services for
any funds or any additional funds, or (iii) causing any Present Client to
terminate or diminish its relationship involving Investment Management Services
with the Company or its affiliates;

(d) on behalf of Employee, or on behalf of a competitive Investment Management
Services business, contact, solicit, canvas, provide services to, contract with,
or accept Investment Management Services business from any entity or individual
which (i) is a Past Client, Present Client or Prospective Client, or (ii) as of
the date of such cessation of Employee’s employment, has received an outstanding
proposal or offer from the Company, or its affiliates; or

(e) (i) induce, offer, assist, solicit, encourage or suggest, in any manner
whatsoever, (1) that Employee or another business or enterprise offer employment
to or enter into a business affiliation with any employee, agent or
representative of the Company or its affiliates, or (2) that any employee, agent
or representative of the Company or its affiliates terminate his or her
employment or business affiliation with the Company or its affiliates; or
(ii) hire, employ or contract with any employee, agent or representative of the
Company or its affiliates.

 

5



--------------------------------------------------------------------------------

 

11. Definitions.

(a) “Investment Management Services” shall mean any services which involve
(i) the management of an investment account or fund (or portions thereof or a
group of investment accounts or funds), or (ii) the giving of advice with
respect to the investment and/or reinvestment of assets or funds (or any group
of assets or funds).

(b) “Past Client” shall mean at any particular time, any person or entity who at
any point within two years prior to such time (i) had been a client of the
Company or its affiliates receiving Investment Management Services, (ii) had
been an advisee or investment advisory customer of, or recipient of Investment
Management Services from, the Company or its affiliates or (iii) had been an
intermediary with respect to Investment Management Services between the Company
or its affiliates and any such person or entity but at such time is not an
advisee or investment advisory customer or client of, or recipient of Investment
Management Services from, the Company or its affiliates or an intermediary with
respect to Investment Management Services between the Company or its affiliates
and any such person or entity.

(c) “Present Client” shall mean, at any particular time, any person or entity
which is at such time (i) a current client of the Company or its affiliates with
respect to Investment Management Services, (ii) an advisee or investment
advisory customer of, or recipient of Investment Management Services from, the
Company or its affiliates or (ii) an intermediary with respect to Investment
Management Services between the Company or its affiliates and any such person or
entity.

(d) “Prospective Client” shall mean, at any particular time, any person or
entity to whom the Company or its affiliates, through any of their officers,
employees, agents or consultants (or persons acting in any similar capacity),
has, within twelve (12) months prior to such time, offered (by means of a
personal meeting, telephone call, letter, written proposal or otherwise) (i) to
provide Investment Management Services, (ii) to serve as investment adviser or
otherwise provide Investment Management Services including, without limitation,
any intermediaries between the Company or its affiliates and any such person or
entity, but who is not at such time an advisee or investment advisory customer
of, or recipient of, Investment Management Services from the Company or its
affiliates or an intermediary with respect to Investment Management Services
between the Company or its affiliates and any such person or entity. The
preceding sentence is meant to exclude blanket mailings and advertising, if any,
through mass media in which the offer, if any, is available to the general
public, such as magazines, newspapers or sponsorships of public events, in each
case to the extent such efforts do not result in a request by the recipient for
further information or a presentation.

12. Termination.

(a) Subject to Paragraphs 12(b) and 12(c) of this Agreement relating to the
termination of Employee’s employment, and Paragraph 31 relating to an extension
of this Agreement, the term of Employee’s employment under this Agreement (the
“Term”) will be five years from the Closing.

(b) Notwithstanding Paragraph 12(a) of this Agreement, Employee’s employment by
the Company and the Term will terminate immediately upon the death or disability
of Employee. For purposes of this Agreement, Employee will be deemed to be
disabled when Employee has become unable, by reason of physical or mental
disability, to satisfactorily perform Employee’s essential job duties and there
is no reasonable accommodation that can be provided to enable Employee to be a
qualified individual with a disability under applicable law. Such matters will
be determined by, or to the reasonable satisfaction of, the board of directors
of the Company.

 

6



--------------------------------------------------------------------------------

 

(c) Notwithstanding Paragraph 12(a) of this Agreement, the Company may terminate
Employee's employment and the Term at any time for Cause or without Cause, and
Employee may terminate his employment and the Term at any time with or without
Good Reason. “Cause” means (i) Employee has failed to perform his obligations
under this Agreement or to observe and abide by the Policies and Procedures;
(ii) Employee has refused to comply with reasonable, specific and lawful
directions of Employee's supervisor or other superior; (iii) Employee has
engaged in acts or omissions or other misconduct against the Company, including,
without limitation, breaches of fiduciary duty, malfeasance, intentional
wrongdoing or dishonest or fraudulent acts, that materially injure the Company's
business, reputation or operations; (iv) Employee has been convicted of, or has
entered a plea of nolo contendere to, any crime involving the theft or willful
destruction of money or other property, any crime involving moral turpitude or
fraud, or any crime constituting a felony; or (v) Employee has engaged in the
use of alcohol or drugs on the job, or has engaged in excessive absenteeism from
the performance of Employee's duties as the Company's employee, other than for
reasons of illness; provided, however, that no termination for Cause will be
made for the reasons set forth in clauses (i) and (ii) above, unless (A) the
Company has given Employee thirty (30) days’ written notice of the reason or
circumstances providing a basis for the termination, (B) Employee has had an
opportunity during such period to cure the reason or circumstance (if it is
capable of being cured), and (C) the reason or circumstance remains uncured
after such period, and provided further, that if such reason or circumstance
remains uncured after such period but Employee has diligently attempted to cure
such reason or circumstance during such period and has provided reasonable
evidence that such reason or circumstance will be cured within a reasonable
period following the expiration of such period, Employee will be deemed to have
cured such reason or circumstance for purposes of this Paragraph 12(c).

(d) If (i) the Company terminates Employee's employment with the Company for
Cause or Employee’s employment terminates as a result of death or disability or
(ii) Employee terminates Employee's employment with the Company without Good
Reason, the Company will pay or provide to Employee:

(A) such salary as Employee has earned up to the date of Employee's termination
(“Earned Salary”); and

(B) the other benefits and other amounts due Employee under Paragraph 3(a) of
this Agreement or as otherwise required by applicable law, as Employee has
earned up to the date of Employee's termination. Additionally, in the event that
a payment has been awarded to Employee under the Incentive Bonus Plan, but prior
to payment, Employee’s employment terminates as a result of death or disability,
such payment shall nonetheless be made to Employee or his estate (as
applicable). Employee shall not otherwise be entitled to any payments under the
Incentive Bonus Plan in connection with any termination of his employment
contemplated by this Paragraph 12(d).

(e) If, during the Term referred to in Paragraph 12(a), Employee terminates this
Agreement for Good Reason, or the Company terminates Employee's employment with
the Company without Cause, and Employee executes a written release of all claims
against the Company with respect to Employee’s employment and this Agreement, in
a form to be prepared by the Company, and

 

7



--------------------------------------------------------------------------------

Employee is not in violation of his obligations under this Agreement and/or the
release agreement, then the Company will pay to Employee the amounts described
below. “Good Reason” means that, without Employee’s written consent, one or more
of the following events occurred after the date hereof: (i) the Company or
Parent materially breaches this Agreement; or (ii) the Company assigns Employee
duties that are not materially consistent with, and are materially adverse as
compared to, the job duties described in the Key Employment Terms Schedule;
provided, however, that no termination for Good Reason will be made for the
reasons set forth above unless (A) Employee has given the Company and Parent
thirty (30) days’ written notice of the reason or circumstances providing a
basis for the termination, (B) the Company and/or Parent has had an opportunity
during such period to cure the reason or circumstance (if it is capable of being
cured), and (C) the reason or circumstance remains uncured after such period,
and provided, further, that if such reason or circumstance remains uncured after
such period but the Company and/or Parent has diligently attempted to cure such
reason or circumstance during such period and has provided reasonable evidence
that such reason or circumstance will be cured within a reasonable period
following the expiration of such period, the Company and/or Parent will be
deemed to have cured such reason or circumstance for purposes of this Paragraph
12(e).

Subject to the foregoing, if Employee’s employment is terminated without Cause,
or if Employee quits for Good Reason during the Term, the Company shall pay to
Employee:

(A) Employee’s Earned Salary; and

(B) an amount equal to Employee’s base salary as of the date of termination, on
an ongoing basis, for an additional twelve (12) months following the date of
termination; and

(C) an amount paid out of the Incentive Bonus Plan equal to (1) the Reference
Bonus set forth on the Key Employment Terms Schedule if termination occurs
before bonuses are determined under the Incentive Bonus Plan for the first plan
year, or (2) if the date of termination is after such bonuses have been
determined, an amount equal to the bonus earned by Employee under the Incentive
Bonus Plan for the plan year immediately preceding the plan year during which
such termination occurs; and

(D) such other benefits and other amounts due Employee under Paragraph 3(a) of
this Agreement or as otherwise required by applicable law, as Employee has
earned up to the date of Employee’s termination.

The base salary continuation described in (B) above shall be paid on the regular
payroll dates during such period and the bonus amount described in (C) shall be
paid in a single lump sum at the time such bonus would have been paid under the
Incentive Bonus Plan if Employee’s employment had not terminated. For the
avoidance of doubt, Employee shall not be entitled to any payments under the
Incentive Bonus Plan in connection with any termination of his employment
contemplated by this Paragraph 12(e) except as set forth in (C) above.

It is the intention of the parties that payments or benefits payable under this
Agreement shall not be subject to the additional tax imposed pursuant to Section
409A of the Internal Revenue Code, and the provisions of this Agreement shall be
construed and administered in accordance with such intent, including, where
applicable, application of a six month delay in payment of any amounts

 

8



--------------------------------------------------------------------------------

determined to be deferred compensation applicable on termination of a specified
employee under Section 409A. To the extent such potential payments or benefits
could become subject to Internal Revenue Code Section 409A, the parties shall
cooperate to amend this Agreement with the goal of giving Employee the economic
benefits described herein in a manner that does not result in such tax being
imposed. If the parties are unable to agree on a mutually acceptable amendment,
the Company may, in such manner as it deems reasonably necessary, amend or
modify this Agreement or delay the payment of any amounts hereunder to the
minimum extent necessary to meet the requirements of Internal Revenue Code
Section 409A while providing Employee with all benefits to which he is entitled
under this Agreement.

13. Cooperation Regarding Litigation. During and after Employee’s employment,
Employee shall cooperate fully with the Company in the defense or prosecution of
any claims or actions now in existence or which may be brought in the future
against or on behalf of the Company which relate to events or occurrences that
transpired while Employee was employed by the Company. Employee’s full
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare for discovery or
trial and to act as a witness on behalf of the Company at mutually convenient
times. During and after Employee's employment, Employee also shall cooperate
fully with the Company in connection with any investigation or review of any
federal, state or local regulatory authority as any such investigation or review
relates to events or occurrences that transpired while Employee was employed by
the Company. The Company will reimburse Employee for any reasonable
out-of-pocket expenses (excluding attorneys’ fees unless otherwise agreed to by
the Company and/or its insurance carrier if any).

14. The Company’s Documents and Other Information.

(a) Employee will not remove any records, documents or advertising, including
client names and addresses or information from Employee’s work premises either
in an original form or in duplicated or copied form, or transmit any facts
contained in the records, except in the ordinary course of business for the
Company.

(b) Upon the cessation of Employee’s employment with the Company or at any other
time upon request of the Company, Employee shall deliver to the Company any and
all property of the Company or its affiliates (including, but not limited to,
keys and credit cards), documents (including, but not limited to, the Company
information and documents stored on Employee’s computer, including any
documents, files, reports or other information received or made by Employee in
connection with Employee’s employment with the Company, regardless of whether or
not such information is Company Confidential Information) and equipment
(including, but not limited to, cell phones, PDAs and computer equipment).

15. Subsequent Affiliation or Employment and Enforcement.

(a) Advising the Company of New Affiliation or Employment. In the event of a
cessation of Employee’s employment with the Company, and during the
Non-Solicitation and Non-Competition Periods described above, Employee agrees to
disclose to the Company the name and address of any new business affiliation or
employer within thirty (30) days of Employee’s commencing such new relationship.

 

9



--------------------------------------------------------------------------------

 

(b) Employee's Ability to Earn Livelihood. Employee acknowledges that, in the
event of a cessation of Employee's employment with the Company, for any reason
and at any time, Employee will be able to earn a livelihood without violating
the provisions of this Agreement. Employee's acknowledgment regarding Employee's
ability to earn a livelihood without violating the provisions of this Agreement
is a material condition of Employee's employment with the Company. Employee and
the Company acknowledge that Employee's rights have been limited by this
Agreement only to the extent reasonably necessary to protect the legitimate
interests of the Company.

(c) Enforcement. Employee agrees that if Employee violates the covenants and
agreements set forth above, the Company would suffer irreparable harm, and that
such harm to the Company may be impossible to measure in monetary damages.
Accordingly, in addition to any other remedies which the Company may have at law
or in equity, the Company shall have the right to have all obligations,
undertakings, agreements, covenants and other provisions of this Agreement
specifically performed by Employee, and the Company shall have the right to
obtain preliminary and permanent injunctive relief to secure specific
performance, and to prevent a breach or contemplated breach of this Agreement,
without the necessity of posting a bond. In the event the Company or Employee is
required to enforce the terms of this Agreement through court proceedings, then
the substantially prevailing party shall be entitled to reimbursement for
reasonable legal fees, costs and expenses incident to such enforcement.

16. No Conflict. Employee represents and warrants to the Company that neither
the execution nor delivery of this Agreement, nor the performance of Employee's
obligations under this Agreement will conflict with, or result in a breach of,
any term, condition, or provision of, or constitute a default under, any
obligation, contract, agreement, covenant or instrument to which Employee is a
party or under which Employee is bound, including, without limitation, the
breach by Employee of a fiduciary duty to any former employers.

17. Harassment Policy. Employee acknowledges that Employee has been provided a
copy of the Company's policy against discrimination and harassment in the
workplace, which includes complaint reporting procedures. Employee will comply
with this policy and will affirmatively support the Company's commitment to an
equal opportunity work environment free from illegal harassment or
discrimination. The Company will promptly provide Employee with all new or
updated policies.

18. Waiver. Neither the failure nor delay of either party to exercise any right
or remedy under this Agreement shall operate or be construed as a waiver of any
such right or remedy or constitute an excuse for any subsequent breach of this
Agreement.

19. Entire Agreement; Amendment. This Agreement and the Purchase Agreement
represent the entire understanding and agreement between the parties with
respect to the subject matter of this Agreement, and supersede all prior
negotiations, agreements, discussions and proposals, both oral and written,
between Employee and the Company with respect to the subject matter of this
Agreement. For the avoidance of doubt, nothing in the preceding sentence shall
limit or impair Employee’s obligation to comply with the Policies and
Procedures. No default by any party under this Agreement shall automatically
constitute a default under the Purchase Agreement, nor vice-versa. However,
nothing herein shall limit or impair the obligations of Employee and the Company
to comply with their respective obligations under the Purchase Agreement. This
Agreement may not be amended or modified, and no waiver hereunder shall be valid
or binding, unless set forth in writing, duly executed by the party against whom
enforcement of the amendment, modification or waiver is sought.

 

10



--------------------------------------------------------------------------------

 

20. Potential Unenforceability of any Provision. If a final judicial
determination is made that any provision of this Agreement is an unenforceable
restriction against Employee, the provisions of this Agreement will be rendered
void only to the extent that a judicial determination finds the provisions
unenforceable, and the unenforceable provisions will automatically be
reconstituted and become a part of this Agreement, effective as of the date of
this Agreement, to the maximum extent in order to give effect to the parties'
intent that is lawfully enforceable and to give effect to the parties' intent. A
judicial determination that any provision of this Agreement is unenforceable
will not render the entire Agreement unenforceable, but rather this Agreement
will continue in full force and effect absent any unenforceable provision to the
maximum extent permitted by law.

21. Headings. The headings contained in this Agreement are inserted for
convenience of reference only, and shall not be deemed to be a part of this
Agreement for any purposes, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions of this Agreement.

22. Governing Law. This Agreement shall be construed under and governed by the
internal laws of the State of Missouri without regard to its conflict of laws
provisions. The parties hereby irrevocably and unconditionally submit to the
exclusive jurisdiction of the state and federal courts of the State of Missouri
in connection with any action arising out of or relating to this Agreement, and
irrevocably and unconditionally waive the defense of an inconvenient forum. EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION
(WHETHER BASED IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

23. Notice. Any notice, request, demand, or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been given
(a) if personally delivered, upon receipt, (b) if sent via overnight delivery by
a nationally recognized delivery service, upon the next business day, or (c) if
sent by registered or certified mail, upon the sooner of the date on which
receipt is acknowledged or the expiration of three days after deposit in United
States post office facilities properly addressed with postage prepaid. All
notices to a party shall be sent to the addresses set forth below or to such
other address or person as such party may designate by notice to each other
party hereunder:

 

   If to the Company:    Scout Investment Advisors, Inc.    c/o UMB Financial
Corporation    1010 Grand Blvd.    Kansas City, Missouri 64106    Attention: C.
Warren Green

 

11



--------------------------------------------------------------------------------

 

  with a mandatory copy to:  

 

Stradley Ronon Stevens & Young, LLP

  2600 One Commerce Square   Philadelphia, Pennsylvania 19103   Attention:
Michael P. O’Hare, Esq.  

 

If to Employee:

 

 

 

 

 

 

  with a mandatory copy to:  

 

Vedder Price, P.C.

  222 North LaSalle Street   Chicago, IL 60601   Attn: Renee M. Hardt

Any notice given hereunder may be given on behalf of any party by his counsel or
other authorized representatives.

24. Assignment. This Agreement shall be binding and inure to the benefit of the
parties hereto, and to the Company’s and Parent’s (a) successors or assigns,
(b) entities with which the Company or Parent may merge or consolidate,
(c) entities to which the Company or Parent may sell or transfer all or
substantially all of its assets, (d) entities which by any corporate transaction
or reorganization operate and control the Company’s or Parent’s business, or
(e) to any other entities which operate as a successor to the Company or Parent
by operation of law or otherwise. Since Employee's duties and covenants under
this Agreement are personal, this Agreement shall not be assignable by Employee.

25. Indemnification and Insurance; Waiver of Certain Indemnification Rights.

(a) The Company shall afford Employee the protection of the Company’s D&O
insurance policy and fiduciary liability insurance policy and indemnification
rights under the Company’s and Parent’s articles of incorporation and by-laws,
in each case to the same extent afforded to other officers and/or directors of
the Company.

(b) Notwithstanding Paragraph 25(a) above, Employee agrees that, with respect to
matters for which he is contractually liable to indemnify the Company pursuant
to the Purchase Agreement, Employee hereby waives his right to seek
indemnification, including but not limited to advancement of attorney fees, as
an officer or director of the Company pursuant to the Company's or Parent’s
Articles of Incorporation or Bylaws.

26. Survival of Obligations. All obligations of each of the Company, Parent and
Employee that by their nature involve performance, in any particular, after the
expiration or termination of the Term or this Agreement, or that cannot be
ascertained to have been fully performed until after the expiration or
termination of the Term or this Agreement, will survive the expiration or
termination of the Term or this Agreement.

 

12



--------------------------------------------------------------------------------

 

27. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and constitute one and the same instrument.
Faxed and/or electronic signatures are authorized.

28. Gender. Reference to any gender includes each other gender.

29. Acknowledgment. Employee acknowledges that he has carefully read and
considered the provisions of this Agreement and has had an opportunity to
consult with independent legal counsel of his choosing prior to executing this
Agreement.

30. Guarantee of Parent. Parent guarantees the obligations of the Company to
pay, provide or reimburse the Employee for all cash, benefits or other amounts
to which the Company is obligated pursuant to the terms of this Agreement.

31. Extension.

(a) The Company shall have the option (the “Option”), in its sole discretion,
which may be exercised upon written notice to Employee at least ninety (90) days
prior to the fifth anniversary of the Closing, to extend the Term for a one year
period through the sixth anniversary of the Closing (such one year period, the
“Extension Term”). Except as provided in clause (i) below, the provisions of
this Agreement shall continue to apply to Employee's employment with the Company
during the Extension Term (if any).

(i) If Employee’s employment is terminated without Cause during the Extension
Term, if Employee quits for Good Reason during the Extension Term, or if
Employee remains employed as of the last day of the Extension Term, then the
Non-Competition and Non-Solicitation Periods set forth in Sections 9 and 10
hereof shall end twelve (12) months after the date of Employee’s termination (as
opposed to twenty-four (24) months). If Employee’s employment is terminated with
Cause during the Extension Term, or if Employee quits without Good Reason during
the Extension Term, then the Non-Competition and Non-Solicitation Periods set
forth in Sections 9 and 10 hereof shall end on the seventh anniversary of the
Closing (as opposed to twenty-four (24) months after the date of Employee’s
termination).

(b) If Employee remains employed by the Company on the fifth anniversary of the
Closing, but the Company declines to exercise the Option, then the
Non-Competition and Non-Solicitation Periods set forth in Sections 9 and 10
hereof shall end twelve (12) months thereafter (as opposed to twenty-four
(24) months).

(c) For the avoidance of doubt, the parties acknowledge and agree that nothing
in this Agreement shall cause the terms of Schedule 5.4 of the Purchase
Agreement to remain in effect following the fifth anniversary of the Closing. In
addition, for the avoidance of doubt, the parties acknowledge and agree that
Employee shall be entitled to receive an incentive bonus award under the
Incentive Bonus Plan with respect to the Extension Term determined on the same
basis as such bonus was previously determined, notwithstanding any provisions of
the Incentive Bonus Plan relating to the termination of such plan after the
fifth plan year.

 

13



--------------------------------------------------------------------------------

 

32. Definitions. The term “affiliate” as used in this Agreement shall have the
same meaning as the term “Affiliate” set forth in the Purchase Agreement.

[Signature Page Follows]

 

14



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

SCOUT INVESTMENT ADVISORS, INC. By:  

 

  Name:     Title:   UMB FINANCIAL CORPORATION, solely with respect to Paragraph
30 By:  

 

  Name:     Title:   [EMPLOYEE NAME]

 

Print Name:



--------------------------------------------------------------------------------

 

Exhibit A to Employment Agreement

Key Employment Terms Schedule for [Insert Name]

Position:

Title. Your title(s) will be                                         .

Duties, Authority, Responsibility. [Describe duties, authority, etc.]. You may
be assigned additional duties that are materially consistent with the preceding
job duties.

Reporting Relationship. Reporting to [                    ].

Primary Office Location. [Brookfield, WI or Columbus, IN]

Compensation:

Base Salary. As of the Effective Date, annualized base salary of $            .

Reference Bonus. Your Reference Bonus amount is $            .



--------------------------------------------------------------------------------

 

Exhibit B to Employment Agreement

Scout Investment Advisors, Inc.

(Reams) Incentive Bonus Plan

(See attached)



--------------------------------------------------------------------------------

 

Exhibit C to Employment Agreement

Civic, Charitable or Corporate Boards



--------------------------------------------------------------------------------

 

DOMAIN NAME TRANSFER AND ASSIGNMENT AGREEMENT

THIS AGREEMENT is dated as of             , 2010 (this “Agreement”), and is by
and between Reams Asset Management Company, LLC (“Seller”), an Indiana limited
liability company having an address of 227/231/235 Washington Street, Columbus,
Indiana 47201, and Scout Investment Advisors, Inc. (“Purchaser”), a Missouri
corporation having an address of 1010 Grand Blvd., Kansas City, Missouri 64106.
Seller and Purchaser may be collectively referred to herein as the “Parties,” or
individually as a “Party.”

WITNESSETH

WHEREAS, Purchaser, Seller and certain other parties have entered into an Asset
Purchase Agreement (the “APA”) dated as of                     , 2010, whereby
Purchaser agreed, subject to the terms thereof, to acquire substantially all of
the assets of the business of Seller.

WHEREAS, Seller is the legal owner of the Internet domain names (the “Domain
Names”) set forth on Schedule 1 attached hereto and incorporated herein by
reference; and

WHEREAS, as contemplated by, and subject to the terms of, the APA, Purchaser
wishes to purchase, and Seller wishes to sell to Purchaser, the Domain Names set
forth on Schedule 1.

NOW, THEREFORE, in consideration of the mutual covenants and promises herein,
along with other consideration, the receipt and sufficiency of which are hereby
acknowledged to be adequate, the Parties hereto agree as follows:

1. Purchase and Assignment. Seller hereby transfers and assigns to Purchaser all
right, title, and interest in and to the Domain Names. Notwithstanding anything
herein to the contrary, the provisions of this Agreement shall be subject to the
provisions of the APA, and, if and to the extent the provisions of this
Agreement are inconsistent in any way with the provisions of the APA, the
provisions of the APA shall be controlling.

2. Registration of Transfer. Contemporaneous to Seller’s execution of this
Agreement, Seller shall simultaneously execute and notarize a Domain Name
Transfer Application to be filed with Network Solutions, Inc., substantially in
the form attached hereto as Exhibit A, or such other domain registration service
company as may exist from time-to-time. Seller shall cooperate as reasonably
requested by Purchaser to ensure that the Domain Names are validly transferred
to Purchaser.

3. Transfer of Seller’s Interest; Assignment.

(a) Seller shall transfer, assign, and deliver to Purchaser all right, title,
interest, and possession to the Domain Names, subject to the terms of the APA.

(b) Seller shall be responsible for ensuring that such transfer and assignments
are completed in accordance with all applicable laws and regulations.



--------------------------------------------------------------------------------

 

(c) The Parties shall cooperate with each other as reasonably requested to
effectuate the purposes and provisions of this Agreement.

(d) This Agreement may be amended only by a writing signed by the Parties.

(e) This Agreement may be executed in one or more counterparts.

IN WITNESS WHEREOF, the Parties hereto have offered their hand and seal as of
the date of this Agreement, through their duly authorized representatives.

 

TRANSFEROR: REAMS ASSET MANAGEMENT COMPANY, LLC By:                             
                                 Name:                             
                            Title:                            
                              

 

TRANSFEREE: SCOUT INVESTMENT ADVISORS, INC. By:                             
                                 Name:                             
                            Title:                            
                              



--------------------------------------------------------------------------------

 

Schedule 1 – Assigned Domain Names and URLs

http://www.reamsasset.com

 



--------------------------------------------------------------------------------

 

Exhibit A

Domain Name Transfer Application

See attached.

 



--------------------------------------------------------------------------------

 

CONFIDENTIALITY AND NON-SOLICITATION AGREEMENT

THIS CONFIDENTIALITY AND NON-SOLICITATION AGREEMENT (“Agreement”) is entered
into by and between Scout Investment Advisors, Inc. (the “Company”), and
                     (hereinafter, “you” or “your”).

In consideration of (a) your employment with the Company; (b) the Company’s
willingness to provide you with valuable opportunities, compensation and/or
benefits; (c) the expense, time and effort involved in providing you with
specialized and unique training; (d) the access the Company is providing you to
certain trade secrets, and confidential and proprietary information related to
the business of the Company; and (e) other consideration,

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1. Employment.

You desire to be employed by the Company and you acknowledge that such
employment is conditioned upon your execution of this Agreement. Upon the terms
and conditions set forth herein, the Company agrees to employ you in such
capacity, with such duties and compensation as may be determined by the Company,
and as amended from time to time. During the entire period that you are employed
by the Company, you agree to devote your best efforts to advance the interests
of the Company.

Your status is as an at-will employee, and the Company is not obligated by this
Agreement or by separate arrangements to continue your employment for any
particular time period or under any specific terms or conditions. You
acknowledge and agree that although this Agreement is ancillary to your
employment with the Company, the terms and conditions of your employment (except
as it relates to the subject matter of this Agreement) are separate from and
form no part of this Agreement. The termination of your employment, however, by
either you or the Company, shall not terminate, modify or change your
post-employment obligations under this Agreement.

You will conduct your duties and activities in accordance with the rules and
regulations of any governmental or self-regulatory organization having authority
over your duties and activities, and you shall not conduct or solicit
transactions or receive funds with respect thereto until you are properly
licensed and registered.

You represent and warrant to the Company that you have furnished the Company
with copies of any and all agreements, documents or instruments, if any, to
which you are a party or by which you are bound that may restrict you in the
performance of your duties and activities for the Company. You agree not to
divulge to the Company any information which would violate any such agreements,
documents or instruments, nor to divulge to the Company any trade secrets, or
confidential or proprietary information of your prior business affiliations or
employers. You represent and warrant to the Company that the performance of your
duties and activities for the Company will not breach the terms of any
agreements, documents, or instruments to which you are a party or by which you
are bound.

 

2. Clients and Business of the Company.

(a) You agree that any and all presently existing investment advisory businesses
of the Company and its affiliates, and all businesses developed by the Company
and its affiliates (including by you or any other employee or agent of the
Company or its affiliates), including, without limitation, all investment
methodologies, all investment advisory contracts, fees and fee schedules,
commissions, records, data, client lists, agreements, trade secrets, and any
other incident of any business developed by the Company or its affiliates or
handled or carried on by you for the Company or its affiliates, and all trade
names, service marks and logos under which the Company or its affiliates do
business, and any combinations or variations thereof and all related logos, are
and shall be the exclusive property of the Company or such affiliate, as
applicable, for its or their sole use. In addition, you acknowledge and agree
that the investment performance of the accounts managed by the Company is
attributable to the efforts of the team of professionals at the Company and not
to the efforts of any single individual, and that therefore, the performance
records of the accounts managed by the Company are and shall be the exclusive
property of the Company and not of the team or of any single professional.

(b) You agree that all clients for whom you or others at the Company perform
services while at the Company shall be considered clients of the Company, and
shall not be considered clients of yours. All prospective clients with whom you
have business dealings during your employment with the Company shall be
considered prospective clients of the Company, and shall not be considered
prospective clients of yours.

 

3. Non-Disclosure of Confidential Information.

The Company, in the course of performing its business activities, (a) acquires
and develops trade secrets and confidential and proprietary information which is
not generally known in the industry, and (b) acquires trade secrets

 



--------------------------------------------------------------------------------

and confidential and proprietary information of or about the Company’s
affiliates, customers, vendors, business partners, licensors, suppliers and
other companies, persons or entities with which the Company maintains or has
maintained a business relationship (hereinafter collectively, “the Company
Business Relationships”).

You recognize that the knowledge and information acquired by you concerning the
following information of the Company and of the Company Business Relationships:
corporate information, including, but not limited to, business plans and
methods, trade secrets, products, services, financial affairs, formulae,
technology, know-how, contracts, pricing lists, costs, policies, sales methods,
financial information, profits, expenses, operations, operating methods and
procedures, blueprints, drawings, processes, statistics, suppliers, marketing
data, strategic information, sales and plans for future developments, methods,
reports, plans, strategies and efforts, customers, customer lists, customer
requirements and information, prospective customers, customer files, proposals
and communications with customers and prospective customers, fees, information
regarding meeting attendees, employee lists and information, financial and other
record systems, records, applications, computers, computer programs, system
documentation, hardware, software and information contained therein, marketing
and expansion plans, technologies, development, projects, forms and other trade
secrets, inventions designs, know-how, any facts concerning the systems,
methods, procedures or plans developed or used by the Company or the Company
Business Relationships or other private, confidential or proprietary information
of or about the Company or the Company Business Relationships which is not
already available to the public (collectively, “Confidential Information”) are
valuable, special and unique aspects of the business of the Company and the
Company Business Relationships. You recognize that such Confidential Information
would not be provided to you by the Company in the absence of this signed
Agreement because of the risks that valuable Confidential Information might
otherwise be divulged and thereby damage the Company’s competitive position in
the marketplace, damage the Company’s relationship with the Company Business
Relationships, or otherwise cause damage to the Company Business Relationships.

You agree that you will not, during or after your employment or other
affiliation with the Company, (i) disclose, in whole or in part, any
Confidential Information to any person, firm, corporation, association or other
entity for any reason or purpose whatsoever unless authorized in writing to do
so by the Company, or (ii) use any Confidential Information for your own purpose
or for the benefit of any person, firm, corporation, association or other entity
other than the Company, except in the proper performance of your duties as
instructed by the Company. Upon the cessation of your employment with the
Company, the restrictions set forth in this paragraph will not apply to
Confidential Information which is then in the public domain (unless you are
responsible, directly or indirectly, for such Confidential Information entering
the public domain without the Company’s consent).

 

4. Intellectual Property. All patents, trademarks, service marks, copyrights,
trade secrets and other intellectual property rights (“Intellectual Property”)
relating in any way to the business of the Company or its affiliates that you
(either alone or in conjunction with others) conceived, made, obtained or
developed during the term of your employment with the Company or conceive, make
or obtain during the term of your employment (whether during or outside of
working hours) with the Company (collectively, “the Company IP”), is the sole
and exclusive property of the Company and shall be considered a “work made for
hire.” The Company IP belongs to the Company whether or not patent, trademark,
copyright and/or other intellectual property right applications are or can be
filed thereon. Notwithstanding the foregoing, to the extent that the Company IP
does not constitute a work made for hire under applicable law, you hereby assign
and transfer to the Company all right, title and interest in and to the Company
IP, including, without limitation, any and all copyright, trademark, service
mark, patent or other intellectual property rights and goodwill inherent therein
or related thereto.

You will make full and prompt disclosure to the Company of all Intellectual
Property and Company IP, and at the Company’s request and expense (but without
additional compensation to you), will at any time and from time to time during
and after your employment with the Company execute and deliver to the Company
such applications, assignments and other papers and take such other actions
(including, but not limited to, testifying in any legal proceedings) as the
Company, in its sole discretion, considers necessary to vest, perfect, defend or
maintain the Company’s rights in and to the Company IP. You have attached to
this Agreement a complete list of Intellectual Property, if any, conceived,
made, obtained or developed by you (either alone or in conjunction with others)
on or prior to the date hereof, and to the extent that such Intellectual
Property does not also constitute the Company IP, such Intellectual Property is
excluded from the undertakings in this Agreement.

If you are requested, pursuant to, or required by applicable law or regulation,
or by legal process, to disclose any Confidential Information or Company
Intellectual Property, you will use your best efforts to promptly notify the
Company of this request and enable the Company or any subsidiary, parent or
affiliate of the Company to seek an appropriate protective order at the
Company's sole cost and expense. If a protective order or other protective
remedy is not obtained, you may furnish only that portion of the Confidential
Information or Company Intellectual Property that

 

-2-



--------------------------------------------------------------------------------

is legally required, in the opinion of your counsel, and will exercise your best
efforts to obtain reliable assurances that confidential treatment will be
accorded the Confidential Information or Company Intellectual Property;
provided, however, that the Company shall bear the cost and expense of obtaining
such confidential treatment.

 

5. Non-Solicitation.

You agree that during the term of your employment relationship with the Company
and for a period of twelve (12) months after the cessation of such employment
(hereinafter, “the Non-Solicitation Period”), you shall not, directly or
indirectly, except in the performance of your duties on behalf of the Company:

(a) become employed by or affiliated with any Past Client, Present Client or
Prospective Client of the Company or its affiliate (as the terms are defined in
paragraph 6 or 11) in a role which provides Investment Management Services (as
defined in paragraph 6);

(b) provide Investment Management Services to any person or entity that is a
Past Client, Present Client or Prospective Client of the Company or its
affiliates;

(c) solicit or induce any person or entity with the effect or for the purpose
(which need not be the sole or primary effect or purpose) of: (1) causing any
funds with respect to which the Company or its affiliates provides Investment
Management Services to be withdrawn from such management, (2) causing any
Present Client or Prospective Client of the Company to refrain from engaging the
Company or any of its affiliates to provide Investment Management Services for
any funds or any additional funds, or (3) causing any Present Client to
terminate or diminish its relationship involving Investment Management Services
with the Company or its affiliates;

(d) on behalf of yourself, or on behalf of a competitive Investment Management
Services business, contact, solicit, canvas, provide services to, contract with,
or accept Investment Management Services business from any entity or individual
which (i) is a Past Client, Present Client or Prospective Client, or (ii) as of
the date of such cessation of your employment, has received an outstanding
proposal or offer from the Company, or its affiliates; or

(e) (i) induce, offer, assist, solicit, encourage or suggest, in any manner
whatsoever, (1) that you or another business or enterprise offer employment to
or enter into a business affiliation with any employee, agent or representative
of the Company or its affiliates, or (2) that any employee, agent or
representative of the Company or its affiliates terminate his or her employment
or business affiliation with the Company or its affiliates; or (ii) hire, employ
or contract with any employee, agent or representative of the Company or its
affiliates.

 

6. Definitions.

(a) “Investment Management Services” shall mean any services which involve
(i) the management of an investment account or fund (or portions thereof or a
group of investment accounts or funds), or (ii) the giving of advice with
respect to the investment and/or reinvestment of assets or funds (or any group
of assets or funds).

(b) “Past Client” shall mean at any particular time, any person or entity who at
any point within two years prior to such time (i) had been a client of the
Company or its affiliates receiving Investment Management Services, (ii) had
been an advisee or investment advisory customer of, or recipient of Investment
Management Services from, the Company or its affiliates or (iii) had been an
intermediary with respect to Investment Management Services between the Company
or its affiliates and any such person or entity but at such time is not an
advisee or investment advisory customer or client of, or recipient of Investment
Management Services from, the Company or its affiliates or an intermediary with
respect to Investment Management Services between the Company or its affiliates
and any such person or entity.

(c) “Present Client” shall mean, at any particular time, any person or entity
which is at such time (i) a current client of the Company or its affiliates with
respect to Investment Management Services, (ii) an advisee or investment
advisory customer of, or recipient of Investment Management Services from, the
Company or its affiliates or (ii) an intermediary with respect to Investment
Management Services between the Company or its affiliates and any such person or
entity.

(d) “Prospective Client” shall mean, at any particular time, any person or
entity to whom the Company or its affiliates, through any of their officers,
employees, agents or consultants (or persons acting in any similar capacity),
has, within twelve (12) months prior to such time, offered (by means of a
personal meeting, telephone call, letter, written proposal or otherwise) (i) to
provide Investment Management Services, (ii) to serve as investment adviser or
otherwise provide Investment Management Services including, without limitation,
any intermediaries between the Company or its affiliates and any such person or
entity, but who is not at such time an advisee or investment advisory customer
of, or recipient of, Investment Management Services from the Company or its
affiliates or an intermediary with respect to Investment Management Services
between the Company or its affiliates and any such person or entity.

 

-3-



--------------------------------------------------------------------------------

 

The preceding sentence is meant to exclude blanket mailings and advertising, if
any, through mass media in which the offer, if any, is available to the general
public, such as magazines, newspapers or sponsorships of public events, in each
case to the extent such efforts do not result in a request by the recipient for
further information or a presentation.

 

7. The Company’s Documents and Other Information.

(a) You will not remove any records, documents or advertising, including client
names and addresses or information from your work premises either in an original
form or in duplicated or copied form, or transmit any facts contained in the
records, except in the ordinary course of business for the Company.

(b) Upon the cessation of your employment with the Company or at any other time
upon request of the Company, you shall deliver to the Company any and all
property of the Company or its affiliates (including, but not limited to, keys
and credit cards), documents (including, but not limited to, the Company
information and documents stored on your computer, including any documents,
files, reports or other information received or made by you in connection with
your employment with the Company, regardless of whether or not such information
is Company Confidential Information) and equipment (including, but not limited
to, cell phones, PDAs and computer equipment).

 

8. Non-Disparagement.

So long as are you are an employee of the Company and thereafter (including
after the termination of your employment), you will not make any disparaging
comment in any format, whether written, electronic or oral, to any client,
customer, account, supplier, service provider, agency, employee or the media
regarding the Company (or any subsidiary, parent or affiliate of the Company) or
otherwise relating to the business of the Company (or any subsidiary, parent or
affiliate of the Company). Similarly, the Company will not, and will cause its
subsidiaries, parents and affiliates to not, make any disparaging comment in any
format, written, electronic or oral, to any client, customer, account, supplier,
service provider, agency, employee or the media regarding you. Nothing in this
paragraph 8 shall preclude truthful statements made pursuant to subpoena or as
otherwise required by law.

 

9. Subsequent Affiliation or Employment and Enforcement.

(a) Advising the Company of New Affiliation or Employment. In the event of a
cessation of your employment with the Company, and during the Non-Solicitation
Period described in paragraph 5 above, you agree to disclose to the Company the
name and address of any new business affiliation or employer within thirty
(30) days of your commencement of such new relationship.

(b) Your Ability to Earn Livelihood. You acknowledge that, in the event of a
cessation of your employment with the Company, for any reason and at any time,
you will be able to earn a livelihood without violating the provisions of
paragraph 5 of this Agreement. Your acknowlegment regarding your ability to earn
a livelihood without violating paragraph 5 of this Agreement is a material
condition of your employment with the Company. You and the Company acknowledge
that your rights have been limited by this Agreement only to the extent
reasonably necessary to protect the legitimate interests of the Company.

(c) Construction and Severability. If any section, paragraph, term or provision
of this Agreement, or the application thereof, is determined by a competent
court or tribunal to be invalid or unenforceable, then the other parts of such
section, paragraph, term or provision shall not be affected thereby and shall be
given full force and effect without regard to the invalid or unenforceable
portions, and the section, paragraph, term or provision of this Agreement will
be deemed modified to the extent necessary to render it valid and enforceable.

(d) Enforcement. You agree that if you violate the covenants and agreements set
forth above (including but not limited to paragraphs 3, 4, 5, 7 or 8), the
Company would suffer irreparable harm, and that such harm to the Company may be
impossible to measure in monetary damages. Accordingly, in addition to any other
remedies which the Company may have at law or in equity, the Company shall have
the right to have all obligations, undertakings, agreements, covenants and other
provisions of this Agreement specifically performed by you, and the Company
shall have the right to obtain preliminary and permanent injunctive relief to
secure specific performance, and to prevent a breach or contemplated breach of
this Agreement, without the necessity of posting a bond. In the event the
Company or you are required to enforce the terms of this Agreement through court
proceedings, then the substantially prevailing party shall be entitled to
reimbursement for reasonable legal fees, costs and expenses incident to such
enforcement.

 

10.

Litigation and Regulatory Cooperation. During and after your employment, you
shall cooperate fully with the Company in the defense or prosecution of any
claims or actions now in existence or which may be brought in the future against
or on behalf of the Company which relate to events or occurrences that
transpired while you were employed by the Company. Your full cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company

 

-4-



--------------------------------------------------------------------------------

 

at mutually convenient times. During and after your employment, you also shall
cooperate fully with the Company in connection with any investigation or review
of any federal, state or local regulatory authority as any such investigation or
review relates to events or occurrences that transpired while you were employed
by the Company. The Company will reimburse you for any reasonable out-of-pocket
expenses (excluding attorneys’ fees unless otherwise agreed to by the Company
and/or its insurance carrier if any).

 

11. Miscellaneous.

(a) Assignment. This Agreement shall be binding and inure to the benefit of the
parties hereto, and to the Company’s (a) successors or assigns, (b) entities
with which the Company may merge or consolidate, (c) entities to which the
Company may sell or transfer all or substantially all of its assets,
(d) entities which by any corporate transaction or reorganization operate and
control the Company’s business, or (e) to any other entities which operate as a
successor to the Company by operation of law or otherwise. Since your duties and
covenants under this Agreement are personal, this Agreement shall not be
assignable by you.

(b) Headings. The headings contained in this Agreement are inserted for
convenience of reference only, and shall not be deemed to be a part of this
Agreement for any purposes, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions of this Agreement.

(c) Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Missouri (without regard to its
conflicts of laws principles).

(d) Entire Agreement. This Agreement represents the entire understanding and
agreement between the parties with respect to the subject matter of this
Agreement, and supersedes all prior negotiations, agreements, discussions and
proposals, both oral and written, between you and the Company with respect to
the subject matter of this Agreement. For the avoidance of doubt, nothing in the
preceding sentence shall limit or impair Employee's obligation to comply with
all lawful rules, orders, regulations, policies and practices, including,
without limitation, all codes of ethics and codes of conduct and policies of UMB
Financial Corporation, the Company, or any of their respective affiliates, as
are applicable to you and similarly situated employees. This Agreement may not
be amended or modified, and no waiver hereunder shall be valid or binding,
unless set forth in writing, duly executed by the party against whom enforcement
of the amendment, modification or waiver is sought.

(e) Waiver. Neither the failure nor delay of either party to exercise any right
or remedy under this Agreement shall operate or be construed as a waiver of any
such right or remedy or constitute an excuse for any subsequent breach of this
Agreement.

(f) Acknowledgement. You acknowledge that you have carefully read and considered
the provisions of this Agreement, have had an opportunity to consult with an
independent legal counsel of your choosing, and accept this Agreement on the
terms set forth herein.

(g) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and constitute one and the same instrument.
Faxed and/or electronic signatures are authorized.

(h) Definitions. The word “Person” as used in this Agreement, means any
individual, sole proprietorship, joint venture, partnership, corporation,
limited liability company, association, cooperative, trust, estate, governmental
body, administrative agency, regulatory authority, or other entity of any nature
whatsoever. The word “affiliate” as used in this Agreement means: (a) any Person
directly or indirectly controlling, controlled by or under common control with
another Person; (b) a Person owning or controlling ten (10) percent or more of
the outstanding voting securities of such other Person; (c) any officer,
director, member, manager or partner of such Person; or (d) a Person who is an
officer, director, member, manager or partner or holder of ten (10) percent or
more of any of the voting interests of any Person described in clauses
(a) through (c) of this sentence. For purposes of the foregoing definition,
“control” (including “controlling,” “controlled by” and “under common control
with”) means the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

SCOUT INVESTMENT ADVISORS, INC.

 

By:                                                           

 

      Name: Dated:                                                        Dated:
                    , 2010

 

-5-